ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_04_FR.txt.                                                                                156




                     OPINION INDIVIDUELLE
               DE M. LE JUGE CANÇADO TRINDADE

[Traduction]
                            table des matières

                                                                        Paragraphes

    I. Prolégomènes                                                              1
   II. La reconnaissance, dès la première heure, du droit fon-
       damental des peuples à l’autodétermination par l’ONU,
       qui s’est attachée à le faire respecter                                   6
      1. Résolutions de l’Assemblée générale des Nations Unies
         dans les années 1950                                                    9
      2. Résolution 1514 (XV) de 1960 de l’Assemblée générale des
         Nations Unies — déclaration sur l’octroi de l’indépendance
         aux pays et aux peuples coloniaux                                      13
      3. Résolutions successives de l’Assemblée générale des
         Nations Unies (1961-1966) à l’appui de la déclaration sur
         l’octroi de l’indépendance aux pays et aux peuples colo-
         niaux                                                                  18
      4. Résolution 2066 (XX) de 1965 de l’Assemblée générale des
         Nations Unies sur la « Question de l’île Maurice »                     21
      5. Résolutions de l’Assemblée générale des Nations Unies
         (1966-1967) à l’appui du droit des peuples à disposer
         d’eux-mêmes                                                            23
      6. Résolution 2621 (XXV) de 1970 de l’Assemblée générale
         des Nations Unies établissant un programme d’action
         pour l’application intégrale de la déclaration sur l’octroi
         de l’indépendance aux pays et aux peuples coloniaux                    25
      7. Résolution 2625 (XXV) de 1970 de l’Assemblée générale
         des Nations Unies — Déclaration relative aux principes
         du droit international touchant les relations amicales et la
         coopération entre les Etats conformément à la Charte des
         Nations Unies                                                          27
  III. L’élimination du colonialisme : projection dans le temps
       de la déclaration sur l’octroi de l’indépendance aux
       pays et aux peuples coloniaux de 1960 et de résolutions
       successives de l’Assemblée générale des Nations Unies                    29
  IV. Le droit international de la décolonisation en tant que
      manifestation de l’humanisation du droit international
      contemporain                                                              38

                                                                                65

       séparation des chagos (op. ind. cançado trindade)                157

  V. Le droit à l’autodétermination dans les deux Pactes
     relatifs aux droits de l’homme des Nations Unies de 1966            56
      1 Article premier des deux Pactes relatifs aux droits de
        l’homme des Nations Unies de 1966                                56
     2. Comité des droits de l’homme, observation générale 12
        (de 1984) sur l’article premier des Pactes (droit des peuples
        à disposer d’eux-mêmes)                                          60
     3. Comité des droits de l’homme, observations sur les rap-
        ports présentés par les Etats parties au Pacte relatif aux
        droits civils et politiques, axées sur les habitants de
        l’archipel des Chagos                                            63
     4. Comité des droits de l’homme : considérations supplémen-
        taires                                                           65
 VI. La reconnaissance du droit à l’autodétermination dans
     la jurisprudence de la Cour internationale de Justice               69
VII. La reconnaissance du droit à l’autodétermination à la
     deuxième conférence mondiale sur les droits de l’homme
     (Vienne, 1993)                                                      77
VIII. La question adressée par la Cour à toutes les déléga-
      tions de participants à la procédure consultative orale            87
 IX. Les réponses des délégations de participants à la procé-
     dure consultative orale                                             88
     1. Réponses des délégations                                         88
     2. Observations sur les réponses                                   105
     3. Evaluation générale                                             112
  X. Le droit fondamental à l’autodétermination dans le
     domaine des normes impératives de droit international
     général                                                            120
     1. La reconnaissance précoce du jus cogens                         120
     2. La réaﬃrmation du jus cogens dans la présente procédure
        consultative                                                    129
 XI. Critique des lacunes de la jurisprudence de la Cour se
     rapportant au JUS COGENS                                           151
XII. L’OPINIO JURIS COMMUNIS et le JUS COGENS : prévalence
     de la conscience sur la « volonté »                                170
     1. Le jus cogens et l’existence de l’opinio juris communis         171
     2. La recta ratio : le jus cogens et la prévalence de la con-
        science sur la « volonté »                                      175
XIII. Les droits des peuples au-delà de la stricte conception
      interétatique                                                     201



                                                                         66

         séparation des chagos (op. ind. cançado trindade)             158

 XIV. Les conditions de vie et la tragédie de longue date que
      constituent les souffrances infligées à l’être humain            218
  XV. L’OPINIO JURIS COMMUNIS dans les résolutions de
      l’Assemblée générale des Nations Unies                           231
 XVI. Le devoir d’accorder réparation pour les violations du
      droit des peuples à l’autodétermination                          241
       1. La dimension temporelle                                      241
       2. La réaﬃrmation du devoir d’accorder réparation dans la
          présente procédure consultative                              244
       3. Le tout indissoluble formé par la violation du droit et le
          devoir de prompte réparation                                 256
XVII. La mission des tribunaux internationaux dans la défense
      des droits des peuples et l’obtention de réparations             263
XVIII. La défense des droits des personnes et des peuples, et le
       rôle important des principes généraux du droit dans la
       réalisation de la justice                                       287
 XIX. Épilogue : une récapitulation                                    305




                                                                        67

          séparation des chagos (op. ind. cançado trindade)                159

                              I. Prolégomènes

   1. Je vote en faveur de l’adoption en ce jour, le 25 février 2019, du pré-
sent avis consultatif de la Cour internationale de Justice (CIJ) sur les
Effets juridiques de la séparation de l’archipel des Chagos de Maurice en
1965, comme je souscris aux conclusions tirées par la Cour, énoncées
dans le dispositif. Comme, toutefois, j’en suis arrivé à ces conclusions en
m’appuyant parfois sur un raisonnement nettement diﬀérent de celui de la
Cour, et qu’il y a certains points qui, à mon sens, soit n’ont pas été suﬃ-
samment traités par elle, soit méritent davantage d’attention — certains
points pertinents n’ayant pas même été abordés —, j’estime que je suis
tenu, dans la présente opinion individuelle, de m’attarder sur ces ques-
tions et de consigner au dossier les fondements de mon propre avis.

   2. J’examinerai d’abord, à cette ﬁn, la reconnaissance dès la première
heure du droit fondamental des peuples à l’autodétermination par l’ONU,
qui s’est attachée à le faire respecter dès 1950, tel qu’en attestent des réso-
lutions successives adoptées par l’Assemblée générale. Puis, je me penche-
rai sur l’élimination du colonialisme et la projection dans le temps de la
déclaration sur l’octroi de l’indépendance aux pays et aux peuples colo-
niaux de 1960 et d’autres résolutions successives de l’Assemblée générale
des Nations Unies. Selon un ordre logique, je me pencherai ensuite sur la
formation du droit international de la décolonisation en tant que mani-
festation de l’humanisation du droit international contemporain.
   3. Après cela, je porterai mon attention sur le droit à l’autodétermina-
tion consacré dans les deux Pactes relatifs aux droits de l’homme des
Nations Unies de 1966, et la contribution à ce titre du Comité des droits
de l’homme, puis sur la reconnaissance de ce droit dans la jurisprudence
de la CIJ, ainsi qu’à la deuxième conférence mondiale sur les droits de
l’homme (Vienne, 1993). Je me pencherai ensuite sur la question que j’ai
posée aux délégations de tous les participants lors de la procédure consul-
tative orale de la CIJ, sur les réponses écrites des délégations et les obser-
vations connexes, pour ensuite soumettre le tout à ma propre évaluation.
   4. Je m’intéresserai ensuite au droit fondamental à l’autodétermination
dans le domaine du jus cogens, depuis sa reconnaissance des premières
heures jusqu’à sa réaﬃrmation en tant que jus cogens au cours de la pré-
sente procédure consultative. Après, j’exposerai mes critiques concernant
les insuﬃsances de la jurisprudence de la CIJ au sujet du jus cogens. En
conséquence, je consacrerai les lignes suivantes de mon exposé au jus
cogens et à l’existence de l’opinio juris communis, à la recta ratio par rap-
port au jus cogens, à la primauté de la conscience sur la « volonté » ainsi
qu’au droit des peuples transcendant la dimension strictement interéta-
tique. Cela m’amènera à la question des conditions de vie et de la tragédie
de longue date que constituent les souﬀrances inﬂigées à l’être humain.
   5. Ensuite, après avoir examiné l’opinio juris communis qui ressort des
résolutions de l’Assemblée générale, je me pencherai sur le devoir de répa-
rer les violations du droit des peuples à l’autodétermination, réaﬃrmé par

                                                                            68

          séparation des chagos (op. ind. cançado trindade)                160

certains participants au cours de la présente procédure consultative de la
CIJ. Après avoir souligné que la violation d’un droit et le devoir de
prompte réparation forment un tout indissociable, j’examinerai ensuite la
revendication des droits des peuples, qui englobe la réparation, en tant
qu’élément de la mission des cours internationales. Cela m’amènera à
traiter de la revendication des droits des individus et des peuples, et du
rôle essentiel que jouent les principes généraux du droit dans la réalisa-
tion de la justice. Enﬁn, et ce n’est pas le moins important, je récapitulerai
dans un épilogue les points avancés dans ma présente opinion indivi-
duelle.

II. La reconnaissance, dès la première heure, du droit fondamental
           des peuples à l’autodétermination par l’ONU,
                qui s’est attachée à le faire respecter

   6. Le présent avis consultatif sur les Effets juridiques de la séparation de
l’archipel des Chagos de Maurice en 1965, que l’Assemblée générale des
Nations Unies a demandé à la CIJ de rendre, peut être considéré s’ins-
crire, selon moi, dans les eﬀorts consentis de longue date par l’Assemblée
générale elle-même pour appuyer sans réserve le droit des peuples et des
nations à l’autodétermination. Il y a eu des moments, d’importance histo-
rique, de transformation et d’évolution du droit international contempo-
rain, le nouveau jus gentium des temps modernes, par exemple l’adoption
en 1960, par l’Assemblée générale, de l’emblématique déclaration sur l’oc-
troi de l’indépendance aux pays et aux peuples coloniaux, suivie, une
décennie plus tard, par sa célèbre déclaration de 1970 relative aux prin-
cipes du droit international touchant les relations amicales et la coopéra-
tion entre les Etats conformément à la Charte des Nations Unies.
   7. Au ﬁl des ans, l’Assemblée générale a adopté plusieurs autres réso-
lutions de même portée qu’il faut garder à l’esprit, et que je passerai en
revue dans la présente opinion individuelle. Les deux questions adressées
par l’Assemblée générale à la Cour sont clairement énoncées :
        « Le processus de décolonisation a-t-il été validement mené à bien
     lorsque Maurice a obtenu son indépendance en 1968, à la suite de la
     séparation de l’archipel des Chagos de son territoire et au regard du
     droit international, notamment des obligations évoquées dans les
     résolutions de l’Assemblée générale 1514 (XV) du 14 décembre 1960,
     2066 (XX) du 16 décembre 1965, 2232 (XXI) du 20 décembre 1966
     et 2357 (XXII) du 19 décembre 1967 ?
        Quelles sont les conséquences en droit international, y compris au
     regard des obligations évoquées dans les résolutions susmentionnées,
     du maintien de l’archipel des Chagos sous l’administration du
     Royaume-Uni de Grande-Bretagne et d’Irlande du Nord, notam-
     ment en ce qui concerne l’impossibilité dans laquelle se trouve Mau-
     rice d’y mener un programme de réinstallation pour ses nationaux,
     en particulier ceux d’origine chagossienne ? »

                                                                            69

         séparation des chagos (op. ind. cançado trindade)               161

  8. Ces deux questions posées à la Cour dans la présente requête pour
avis consultatif de l’Assemblée générale doivent être examinées dans le
cadre susmentionné des eﬀorts consentis de longue date par les Nations
Unies. Je me permettrai tout d’abord de souligner, à cet égard, que le
droit fondamental à l’autodétermination a un long historique, qui pré-
cède la célèbre déclaration de 1960 sur l’octroi de l’indépendance aux
pays et aux peuples coloniaux, et remonte aux premières années de l’As-
semblée générale.

        1. Résolutions de l’Assemblée générale des Nations Unies
                          dans les années 1950
   9. Déjà dans sa résolution 421 (V) du 4 décembre 1950, ainsi, l’Assem-
blée générale demandait au Conseil économique et social des Nations
Unies (ECOSOC) et à sa Commission des droits de l’homme de l’époque
d’étudier « les voies et moyens de garantir aux peuples et aux nations le
droit de disposer d’eux-mêmes », en lien avec les travaux préparatoires
pour le projet de Pacte(s) relatif(s) aux droits de l’homme des Nations
Unies (mesures de mise en œuvre) (par. D-6). On a évoqué cette demande
dans des résolutions ultérieures.
   10. A cet égard, dans sa résolution 545 (VI) du 5 février 1952, l’Assem-
blée générale, après en avoir fait mention, a d’abord souligné combien il
importait de garantir ce droit fondamental de l’homme, comme sa viola-
tion avait « provoqué dans le passé des eﬀusions de sang et des guerres
et … est considérée comme une menace permanente à la paix » (préam-
bule). Dans le dispositif de cette résolution de février 1952, l’Assemblée
générale a déclaré qu’elle
      « Décid[ait] de faire ﬁgurer dans le Pacte ou les Pactes internatio-
    naux relatifs aux droits de l’homme un article sur le droit de tous les
    peuples et nations à disposer d’eux-mêmes, et de réaﬃrmer ainsi le
    principe énoncé dans la Charte des Nations Unies. » (Par. 1.)
   11. Quelques mois plus tard, dans sa résolution 637 (VII) du
16 décembre 1952, l’Assemblée générale a aﬃrmé (partie A) que le « droit
des peuples et des nations à disposer d’eux-mêmes [était] une condition
préalable de la jouissance de tous les droits fondamentaux de l’homme »
(préambule) ; il importait donc de prendre des « mesures pratiques » pour
en assurer la réalisation (par. 3), en portant une attention particulière
(partie B) à l’exercice du droit à l’autodétermination par les populations
des territoires non autonomes (par. 1). Dans sa résolution 637 (VII) de
1952, l’Assemblée a souligné la nécessité (partie C) d’assurer le « respect,
sur le plan international, du droit des peuples à disposer d’eux-mêmes »
(préambule et par. 1 et 2).
   12. Puis, dans sa résolution 738 (VIII) du 28 novembre 1953, l’Assemblée
générale a renvoyé à ses résolutions antérieures et réaﬃrmé l’importance
« d’assurer le respect eﬀectif du droit des peuples et des nations à disposer
d’eux-mêmes pour favoriser la paix dans le monde ainsi que les relations

                                                                          70

          séparation des chagos (op. ind. cançado trindade)                  162

amicales entre peuples et nations » (préambule). Elle a de nouveau insisté sur
ce point dans sa résolution 833 (IX) du 4 décembre 1954 (par. 1 c)), ainsi
que dans sa résolution 1188 (XII) du 11 décembre 1957 (préambule et
par. 1) ; dans cette dernière résolution, elle prévenait aussi que la « mécon-
naissance du droit des peuples à disposer d’eux-mêmes non seulement
sap[ait] la base des relations amicales entre les nations », telles que les déﬁnit
la Charte des Nations Unies, mais encore « cré[ait] des conditions qui
[pouvai]ent faire obstacle à un exercice plus large du droit lui-même », une
telle situation étant « contraire aux buts et principes des Nations Unies »
(préambule). Ainsi, déjà dans les années 1950 (dès 1950, en fait), l’Assemblée
générale avait exprimé son engagement ferme, dans les résolutions précitées,
envers le droit fondamental des peuples à disposer d’eux-mêmes.

        2. Résolution 1514 (XV) de 1960 de l’Assemblée générale
      des Nations Unies — déclaration sur l’octroi de l’indépendance
                    aux pays et aux peuples coloniaux
   13. A la ﬁn des années 1950, le temps était venu de poser un autre jalon
important — de nature historique. Ainsi, dans sa résolution 1514 (XV),
du 14 décembre 1960, renfermant la « Déclaration sur l’octroi de l’indé-
pendance aux pays et aux peuples coloniaux », l’Assemblée générale a
tout d’abord insisté dans son préambule sur la nécessité d’assurer le res-
pect universel des « droits fondamentaux de l’homme » et de la « libre
détermination de tous les peuples » ; ensuite, elle a demandé « la ﬁn du
colonialisme dans toutes ses manifestations » et de « toutes les pratiques
de ségrégation et de discrimination dont il s’accompagn[ait] » ; puis, elle a
aﬃrmé que « tous les peuples [avaie]nt un droit inaliénable à la pleine
liberté, à l’exercice de leur souveraineté et à l’intégrité de leur territoire
national ». A cette ﬁn, elle a déclaré :
        « 1. La sujétion des peuples à une subjugation, à une domination et
     à une exploitation étrangères constitue un déni des droits fondamen-
     taux de l’homme, est contraire à la Charte des Nations Unies et com-
     promet la cause de la paix et de la coopération mondiales.
        2. Tous les peuples ont le droit de libre détermination ; en vertu de
     ce droit, ils déterminent librement leur statut politique et poursuivent
     librement leur développement économique, social et culturel.
        3. Le manque de préparation dans les domaines politique, écono-
     mique ou social ou dans celui de l’enseignement ne doit jamais être
     pris comme prétexte pour retarder l’indépendance.
        4. Il sera mis ﬁn à toute action armée et à toutes mesures de
     répression, de quelque sorte qu’elles soient, dirigées contre les peuples
     dépendants, pour permettre à ces peuples d’exercer paciﬁquement et
     librement leur droit à l’indépendance complète, et l’intégrité de leur
     territoire national sera respectée.
        5. Des mesures immédiates seront prises, dans les territoires sous
     tutelle, les territoires non autonomes et tous autres territoires qui

                                                                               71

           séparation des chagos (op. ind. cançado trindade)                         163

     n’ont pas encore accédé à l’indépendance, pour transférer tous pou-
     voirs aux peuples de ces territoires, sans aucune condition ni réserve,
     conformément à leur volonté et à leurs vœux librement exprimés,
     sans aucune distinction de race, de croyance ou de couleur, aﬁn de
     leur permettre de jouir d’une indépendance et d’une liberté com-
     plètes.
        6. Toute tentative visant à détruire partiellement ou totalement
     l’unité nationale et l’intégrité territoriale d’un pays est incompatible
     avec les buts et les principes de la Charte des Nations Unies.
        7. Tous les Etats doivent observer ﬁdèlement et strictement les dis-
     positions de la Charte des Nations Unies, de la Déclaration univer-
     selle des droits de l’homme et de la présente Déclaration sur la base
     de l’égalité, de la non-ingérence dans les aﬀaires intérieures des Etats
     et du respect des droits souverains et de l’intégrité territoriale de tous
     les peuples. »
   14. La résolution 1514 (XV) du 14 décembre 1960 de l’Assemblée géné-
rale, renfermant la déclaration sur l’octroi de l’indépendance aux pays et
aux peuples coloniaux, a largement contribué à la consolidation du droit
des peuples à disposer d’eux-mêmes. Tout en reconnaissant que « la sujé-
tion des peuples à une subjugation, à une domination et à une exploita-
tion étrangères » constituait un « déni des droits fondamentaux de
l’homme » contraire à la Charte des Nations Unies (par. 1), l’Assemblée
générale a notablement déclaré que tous les peuples avaient « le droit de
libre détermination » (par. 2).
   15. Dans sa résolution 1514 (XV) de 1960, l’Assemblée générale a
déﬁni le droit de libre détermination comme recouvrant le droit des
peuples de « détermine[r] librement leur statut politique et poursuiv[re]
librement leur développement économique, social et culturel » (par. 2).
Elle a précisé que « [t]oute tentative visant à détruire partiellement ou
totalement l’unité nationale et l’intégrité territoriale d’un pays [étai]t
incompatible avec les buts et les principes de la Charte des Nations Unies »
(par. 6).
   16. L’historique déclaration sur l’octroi de l’indépendance aux pays et
aux peuples coloniaux (1960) est venue renforcer le statut international
des territoires non autonomes et des territoires sous tutelle (par. 5) et
aﬃrmer sans réserve le droit de libre détermination des peuples. Comme
je l’ai souligné il y a quelques années déjà, la déclaration de 1960 a ainsi
transcendé la dimension strictement interétatique, en attirant l’attention
sur les peuples et la protection de leurs droits 1. Les obligations correspon-
dantes en sont venues à être considérées opposables erga omnes,
c’est-à-dire tant à l’Etat qui administre le territoire en cause qu’à tous les

   1 A. A. Cançado Trindade, O Direito Internacional em um Mundo em Transformação,

Rio de Janeiro, Ed. Renovar, 2002, p. 730-731 et 734-739 ; voir aussi A. A. Cançado
Trindade, Princípios do Direito Internacional Contemporâneo [1981], 2e éd. rev., Brasilia,
FUNAG, 2017, p. 157 à 161.

                                                                                       72

            séparation des chagos (op. ind. cançado trindade)                             164

autres Etats — les obligations sont dues à la communauté internationale
tout entière.
   17. Le droit de libre détermination des peuples (qu’ils vivent ou non
dans des territoires non autonomes) s’est solidement enraciné en droit
international contemporain. Le droit des Nations Unies a veillé à rejeter
les anciennes objections fondées sur le manque — présumé à tort — de
préparation sur le plan politique ou de viabilité sur le plan économique
dans ces territoires (par. 3). La déclaration sur l’octroi de l’indépendance
aux pays et aux peuples coloniaux (précitée, 1960) a ajouté comme prin-
cipe que la sujétion des peuples à une domination étrangère constituait un
« déni des droits fondamentaux de l’homme » contraire à la Charte des
Nations Unies (par. 1).

   3. Résolutions successives de l’Assemblée générale des Nations Unies
   (1961-1966) à l’appui de la déclaration sur l’octroi de l’indépendance
                    aux pays et aux peuples coloniaux
   18. Après l’adoption de la résolution 1514 (XV) de 1960 renfermant
l’historique déclaration sur l’octroi de l’indépendance aux pays et aux
peuples coloniaux — et déjà dans la première moitié des années 1960 —,
l’Assemblée générale a veillé à la mise en œuvre de celle-ci par l’adoption
de résolutions successives (résolutions 1654 (XVI) du 27 novembre 1961,
1810 (XVII) du 17 décembre 1962, 1956 (XVIII) du 11 décembre 1963,
2105 (XX) du 20 décembre 1965 et 2189 (XXI) du 13 décembre 1966),
dans lesquelles elle a redit l’importance de la déclaration et des principes
la sous-tendant pour l’exercice du droit des peuples à l’autodétermina-
tion.
   19. Déjà en 1961, par sa résolution 1654 (XVI), l’Assemblée générale
instituait le Comité spécial chargé d’étudier la situation en ce qui concerne
l’application de la déclaration sur l’octroi de l’indépendance aux pays et
aux peuples coloniaux (aussi connu sous le nom de Comité spécial de la
décolonisation ou Comité des vingt-quatre), qu’elle a chargé de suivre la
mise en œuvre de la déclaration de 1960. A cette ﬁn, le comité spécial
devait formuler des suggestions et des recommandations quant aux pro-
grès réalisés et à la mesure dans laquelle la déclaration de 1960 était mise
en œuvre, ainsi que faire rapport de ses conclusions à l’Assemblée géné-
rale — ce qu’il n’a pas cessé de faire au ﬁl des ans 2.
   20. Dans sa résolution 1654 (XVI) de 1961, l’Assemblée générale a
demandé aux Etats intéressés « d’agir sans plus tarder » (par. 2) aﬁn d’as-
surer l’application diligente de la déclaration de 1960 renfermée dans sa
précédente résolution 1514 (XV) de 1960. Celle-ci, on s’en rappellera,
exhortait tous les Etats à observer « ﬁdèlement » ses dispositions et les
principes qui y étaient énoncés (par. 7). Ainsi, le caractère normatif de la

   2 Il s’y attache toujours en passant en revue chaque année la liste des territoires auxquels

la déclaration de 1960 est applicable, et en formulant des recommandations en vue de sa
mise en œuvre, la question demeurant toujours au cœur de la mission des Nations Unies.

                                                                                            73

           séparation des chagos (op. ind. cançado trindade)                           165

déclaration de 1960 sur l’octroi de l’indépendance aux pays et aux peuples
coloniaux était dûment reconnu peu après son adoption, soit dès le début
des années 1960. Cette reconnaissance s’est accentuée avec l’adoption de
résolutions successives par l’Assemblée générale dans la première moitié
de cette décennie 3 et par la suite.

          4. Résolution 2066 (XX) de 1965 de l’Assemblée générale
             des Nations Unies sur la « Question de l’île Maurice »
   21. A l’époque où le Royaume-Uni projetait la séparation de l’archipel
des Chagos de Maurice, avant que celle-ci n’acquière son indépendance,
l’Assemblée générale a adopté la résolution 2066 (XX) du 16 décembre 1965
sur la « Question de l’île Maurice ». Elle y donnait une mise en garde :
« toute mesure prise par la Puissance administrante pour détacher cer-
taines îles du territoire de l’île Maurice aﬁn d’y établir une base militaire
constituerait une violation de [la] déclaration [sur l’octroi de l’indépen-
dance aux pays et aux peuples coloniaux] », ﬁgurant dans sa précédente
résolution 1514 (XV) de 1960, et en particulier de son paragraphe 6 (voir
supra).
   22. Dans cette nouvelle résolution 2066 (XX) de 1965, l’Assemblée
générale invitait aussi le Royaume-Uni à « prendre des mesures eﬃcaces en
vue de la mise en œuvre immédiate et complète de la résolution 1514 (XV) » ;
en outre, après avoir rappelé sa précédente résolution 1514 (XV) de 1960
renfermant la déclaration sur l’octroi de l’indépendance aux pays et aux
peuples coloniaux, l’Assemblée générale a réaﬃrmé le « droit inaliénable »
du peuple de l’île Maurice à l’indépendance conformément à cette résolu-
tion (point 2) et a invité le Royaume-Uni à s’y conformer (point 3) et à
« ne prendre aucune mesure qui démembrerait le territoire de l’île Maurice
et violerait son intégrité territoriale » (point 4).

  5. Résolutions de l’Assemblée générale des Nations Unies (1966-1967)
          à l’appui du droit des peuples à disposer d’eux-mêmes
   23. Peu après le détachement de l’archipel des Chagos de Maurice,
l’Assemblée générale des Nations Unies a adopté plusieurs résolutions,
notamment les résolutions 2232 (XXI) du 20 décembre 1966 et 2357 (XXII)
du 19 décembre 1967, donnant suite aux rapports du Comité spécial de la
décolonisation. Dans les deux résolutions, l’Assemblée générale, après
avoir renvoyé dans les préambules aux résolutions susmentionnées devant
être mises en œuvre par les puissances administrantes, a réaﬃrmé le « droit

   3 Voir à cet égard, pour un examen de cette période, S. A. Bleicher, « The Legal Signiﬁ-

cance of Re-citation of General Assembly Resolutions », American Journal of International
Law, vol. 63 (1969), p. 444-478. Pour un compte rendu des débats en cours de rédaction de
la résolution 1514 (XV) de 1960 dénotant une interprétation de la Charte des Nations Unies
qui révèle l’existence d’une opinio juris et contribue au développement progressif du droit
international, voir O. Y. Asamoah, The Legal Significance of the Declarations of the General
Assembly of the United Nations, La Haye, Nijhoﬀ, 1966, p. 163-185 et 243-245.

                                                                                         74

          séparation des chagos (op. ind. cançado trindade)                166

inaliénable » des peuples (des territoires concernés, y compris Maurice) à
l’autodétermination.
   24. L’Assemblée générale a ensuite rappelé dans ses résolu-
tions 2232 (XXI) de 1966 et 2357 (XXII) de 1967 que toute tentative
visant « à détruire partiellement ou totalement l’unité nationale et l’inté-
grité territoriale des territoires coloniaux et à établir des bases et des ins-
tallations militaires dans ces territoires » était « incompatible » avec les
buts et les principes de la Charte des Nations Unies et de sa propre réso-
lution 1514 (XV) du 14 décembre 1960 (par. 2 et 4).

      6. Résolution 2621 (XXV) de 1970 de l’Assemblée générale
 des Nations Unies établissant un programme d’action pour l’application
        intégrale de la déclaration sur l’octroi de l’indépendance
                   aux pays et aux peuples coloniaux
   25. A l’occasion du dixième anniversaire de la déclaration sur l’octroi
de l’indépendance aux pays et aux peuples coloniaux, l’Assemblée géné-
rale a adopté, le 12 octobre 1970, la résolution 2621 (XXV) établissant le
programme d’action pour l’application intégrale de la déclaration. Dans
le dispositif de la résolution, la persistance du colonialisme est qualiﬁée de
crime. Dès le premier paragraphe, l’Assemblée générale
        « Déclare que la persistance du colonialisme sous toutes ses formes
     et dans toutes ses manifestations représente un crime qui constitue
     une violation de la Charte des Nations Unies, de la Déclaration sur
     l’octroi de l’indépendance aux pays et aux peuples coloniaux et des
     principes du droit international. »
   26. En adoptant le programme d’action, l’Assemblée générale conviait
tous les Etats Membres des Nations Unies à apporter « toute l’assistance
morale et matérielle nécessaire » aux peuples des territoires coloniaux
« dans leur lutte pour accéder à la liberté et à l’indépendance » (par. 3 2))
et à favoriser « l’élimination rapide du colonialisme » (par. 3 3) b) iii)).
L’Assemblée générale demandait en outre aux Etats Membres de respec-
ter toutes ses résolutions pertinentes en matière de décolonisation, de
manière à « liquider déﬁnitivement le colonialisme » (par. 9 a)).

       7. Résolution 2625 (XXV) de 1970 de l’Assemblée générale
     des Nations Unies — Déclaration relative aux principes du droit
      international touchant les relations amicales et la coopération
       entre les Etats conformément à la Charte des Nations Unies
   27. Quelques jours plus tard, l’Assemblée générale a jeté un nouveau
jalon important de son action dans le domaine à l’examen, en adoptant la
célèbre résolution 2625 (XXV), du 24 octobre 1970, qui renferme la
« Déclaration relative aux principes du droit international touchant les
relations amicales et la coopération entre les Etats conformément à la
Charte des Nations Unies », reconnue par la CIJ elle-même en tant qu’ex-

                                                                            75

           séparation des chagos (op. ind. cançado trindade)                           167

pression du droit international coutumier 4. Dans cette résolution, l’As-
semblée générale a réaﬃrmé le principe selon lequel « tous les Etats
[devaient s’abstenir], dans leurs relations internationales, de recourir à la
menace ou à l’emploi de la force, soit contre l’intégrité territoriale ou l’in-
dépendance politique de tout Etat, soit de toute autre manière incompa-
tible avec les buts des Nations Unies » (préambule).
   28. Dans cette résolution, qui renfermait la déclaration relative aux
principes du droit international susmentionnée, l’Assemblée générale rap-
pelait ensuite qu’il incombait à tout Etat de favoriser la réalisation du
principe de l’égalité de droits des peuples et de leur droit à disposer
d’eux-mêmes, aﬁn notamment de « [m]ettre rapidement ﬁn au colonia-
lisme » (par. 5 2) b)). Elle rappelait aussi que « [t]out Etat [devait] s’abste-
nir de toute action visant à rompre partiellement ou totalement l’unité
nationale et l’intégrité territoriale d’un autre Etat ou d’un autre pays »
(par. 5 8)).


    III. L’élimination du colonialisme : projection dans le temps
     de la déclaration sur l’octroi de l’indépendance aux pays
   et aux peuples coloniaux de 1960 et de résolutions successives
              de l’Assemblée générale des Nations Unies

   29. La CIJ a elle-même abordé la résolution 2625 (XXV) de 1970 de
l’Assemblée générale, qui renferme la déclaration relative aux principes
du droit international, dans l’arrêt Nicaragua c. Etats-Unis (rendu sur le
fond le 27 juin 1986) : après avoir mentionné que l’interdiction de l’emploi
de la force prévue au paragraphe 4 de l’article 2 de la Charte des
Nations Unies « rel[evait] du jus cogens », elle a déclaré que l’adoption par
les Etats Membres de la déclaration de 1970 fournissait « une indication
de leur opinio juris sur le droit international coutumier » en la matière
(Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nica-
ragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 101,
par. 191).
   30. Dans d’autres résolutions successives, l’Assemblée générale a quant
à elle reconnu l’élimination du colonialisme comme étant l’une des priori-
tés des Nations Unies. Elle y a ainsi exhorté à nouveau, dans la foulée de
ses résolutions antérieures sur la décolonisation, à assurer le plein exercice
du droit des peuples à disposer d’eux-mêmes. L’Assemblée générale, par
ses résolutions 43/47 du 22 novembre 1988, 55/146 du 8 décembre 2000
et 65/119 du 10 décembre 2010, a proclamé trois décennies successives
(1990-2000, 2001-2010 et 2011-2020) : Décennies internationales de l’éli-
mination du colonialisme. Elle a aussi réaﬃrmé plus tard (en 2015-2017)
que le colonialisme, sous toutes ses formes, était contraire à la Charte des

    4 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua

c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 101-103, par. 191-193 (quant
au principe du non-recours à la force en droit international coutumier).

                                                                                         76

            séparation des chagos (op. ind. cançado trindade)                      168

Nations Unies, à la Déclaration universelle des droits de l’homme et à la
déclaration sur l’octroi de l’indépendance aux pays et aux peuples colo-
niaux 5.
   31. A l’occasion du cinquantième anniversaire de la déclaration sur l’oc-
troi de l’indépendance aux pays et aux peuples coloniaux de 1960, l’Assem-
blée générale a adopté la résolution 65/118 du 10 décembre 2010, par laquelle,
encore une fois, après s’être dite profondément préoccupée de constater que
« le colonialisme n’a[vait] pas encore été totalement éliminé » (préambule),
elle a réaﬃrmé le « droit inaliénable à l’autodétermination … de tous les
peuples des territoires non autonomes » (par. 1). Elle a ensuite déclaré :
       « la persistance du colonialisme sous toutes ses formes et dans toutes
       ses manifestations est incompatible avec la Charte des Nations Unies,
       la Déclaration [de 1960] et les principes du droit international » (par. 2).
   32. Dans sa résolution 65/118 de 2010, l’Assemblée générale a prié les
puissances administrantes de préserver « l’identité culturelle » et l’unité
nationale des peuples concernés, et de les encourager ainsi à « exercer sans
entrave » leur droit à l’autodétermination et à l’indépendance (par. 8).
Elle a ensuite prié instamment les Etats Membres de « veiller à l’applica-
tion intégrale et rapide de la Déclaration [de 1960] et des autres résolu-
tions pertinentes de l’Organisation » (par. 10). Finalement, elle a prié le
comité spécial de la décolonisation de rechercher les « moyens les plus
appropriés » pour assurer l’application rapide et intégrale de la déclara-
tion de 1960 et de lui faire des « propositions précises pour que la Décla-
ration [de 1960] soit complètement appliquée dans les derniers territoires
non autonomes » (par. 12).
   33. Cinq ans plus tard, le 23 décembre 2015, l’Assemblée générale a
adopté la résolution 70/231, par laquelle elle a commencé par demander,
encore une fois, la rapide « élimination du colonialisme », qui restait l’une
des priorités des Nations Unies (préambule), avant de réaﬃrmer que la
persistance du colonialisme était
       « contraire à la Charte des Nations Unies, à la déclaration sur l’oc-
       troi de l’indépendance aux pays et aux peuples coloniaux et à la
       Déclaration universelle des droits de l’homme » (par. 2).
   34. L’Assemblée générale demandait qu’il soit mis ﬁn rapidement au
colonialisme, pour permettre aux peuples concernés d’exercer leur droit à
l’autodétermination, y compris l’indépendance (par. 3, 4 et 8 a) et c)). Cela
devait être fait, a-t-elle ajouté, conformément aux résolutions pertinentes de
l’Assemblée générale relatives à la décolonisation, l’accent étant mis sur l’ap-
plication par les Etats Membres de sa résolution 1514 (XV) de 1960 et de ses
autres résolutions pertinentes et successives en la matière (par. 8 b) et c)).
   35. L’année suivante, le 6 décembre 2016, l’Assemblée générale a adopté
la résolution 71/122, dans laquelle elle a insisté d’abord sur le fait que l’éli-

   5 Voir, par exemple, les résolutions 70/231 du 23 décembre 2015, 71/122 du 6 décembre
2016 et 72/111 du 7 décembre 2017 de l’Assemblée générale.

                                                                                     77

           séparation des chagos (op. ind. cançado trindade)                            169

mination rapide du colonialisme ne s’était pas encore réalisée et continuait
d’être « l’une [de ses] priorités » (préambule). Elle a ensuite répété les consi-
dérations exprimées dans la précédente résolution 70/231 de 2015 (par. 2
et 3). Enﬁn, elle a demandé instamment qu’on fasse « progresser le processus
de la décolonisation » (par. 17) et qu’on apporte, « si nécessaire, une aide
morale et matérielle aux peuples des territoires non autonomes » (par. 15).
   36. De nouveau, l’année suivante, l’Assemblée générale a repris ces
divers points dans sa résolution 72/111 du 7 décembre 2017 (par. 2, 3, 8
et 16), en plus de demander instamment aux puissances administrantes
concernées
     « de mettre ﬁn aux activités militaires menées dans les territoires non
     autonomes placés sous leur administration et de supprimer les bases
     militaires qui s’y trouv[aient], conformément à ses résolutions perti-
     nentes » (par. 14).
   37. On peut ainsi constater que, avec la résolution 1514 (XV) de 1960
de l’Assemblée générale, une nouvelle époque a débuté de développement
progressif du droit international contemporain, qui condamnait le colo-
nialisme, considéré comme un déni et une violation des droits fondamen-
taux de l’homme allant à l’encontre de la Charte des Nations Unies
elle-même. La résolution 1514 (XV) oﬀrait le cadre juridique de ce déve-
loppement. Le droit à l’autodétermination s’est formé jusqu’à devenir en
soi un véritable droit de l’homme, un droit des peuples, comme les auteurs
l’ont rapidement mis en évidence après l’adoption des résolutions perti-
nentes de l’Assemblée générale au début des années 1960 6.


             IV. Le droit international de la décolonisation
               en tant que manifestation de l’humanisation
                  du droit international contemporain

   38. On s’est de plus en plus intéressé et attaché aux droits des peuples,
en particulier au droit à l’autodétermination — inhérent à tous les
peuples —, en tant que droit fondamental de l’homme (voir la section V,
infra). Il s’en est donc suivi une tendance décisive vers l’universalisation
des Nations Unies, le nombre de ses membres augmentant graduellement
et sensiblement 7, et une plus grande attention apportée à une question
préoccupant l’ensemble de la communauté internationale.


   6 Voir A. Rigo Sureda, The Evolution of the Right to Self-Determination — A Study of

United Nations Practice, Leyde, Sijthoﬀ, 1973, p. 221-222, 263-264 et 353 ; J. A. Carrillo
Salcedo, El Derecho Internacional en Perspectiva Histórica, Madrid, Tecnos, 1991,
p. 101-102 ; J. A. de Obieta Chalbaut, El Derecho Humano de la Autodeterminación de los
Pueblos, Madrid, Tecnos, 1993 (réimpression), p. 88, 91-92, 232 et 238.
   7 Voir à ce sujet J. A. Carrillo Salcedo, El Derecho Internacional en Perspectiva

Histórica, op. cit. supra note 6, p. 104 ; A. Truyol y Serra, Histoire du droit international
public, Paris, Ed. Economica, 1995, p. 156-157.

                                                                                          78

           séparation des chagos (op. ind. cançado trindade)                          170

   39. Cette tendance était pleinement en harmonie avec la Charte des
Nations Unies elle-même, laquelle dispose dans son préambule, je le rap-
pelle, « Nous, peuples des Nations Unies, [sommes] résolus … à procla-
mer à nouveau notre foi dans les droits fondamentaux de l’homme, dans
la dignité et la valeur de la personne humaine » et dans « l’égalité des
droits » des « nations, grandes et petites » (par. 2). Dans la Charte, l’accent
a été mis sur les peuples — comme il ressort de plusieurs de disposi-
tions — et sur la défense des valeurs communes à toute l’humanité.
   40. La Charte prévoyait aussi qu’il fallait assurer le respect des droits
de l’homme, sans distinction (paragraphe 3 de l’article premier et para-
graphe 1 b) de l’article 13). Elle faisait expressément mention de l’égalité
des droits des peuples et de leur droit à disposer d’eux-mêmes (para-
graphe 2 de l’article premier et article 55) ainsi que des obligations des
Etats envers les peuples qui en découlaient (une « mission sacrée », art. 73).
Les peuples, leurs droits et leurs cultures devaient être respectés. La
Charte des Nations Unies mettait ainsi en avant une nouvelle vision, aﬁn
de « préserver les générations futures du ﬂéau de la guerre qui deux fois en
l’espace d’une vie humaine a inﬂigé à l’humanité d’indicibles souﬀrances »
(préambule, par. 1).
   41. Il fallait aussi garder à l’esprit les renvois faits aux principes et aux
buts des Nations Unies, puisqu’ils imposaient l’obligation juridique aux
Etats Membres de s’y conformer. Les Etats Membres avaient désormais
l’obligation juridique de respecter les droits fondamentaux de l’homme.
Ces dispositions ont été adoptées, après avoir été longuement examinées
tant avant que pendant la conférence de San Francisco de 1945, comme
découlant de la philosophie du nouveau système international et en tant
que leçon indispensable tirée des lacunes et des dangers de l’ancienne 8.
   42. La vision humaniste du droit des gens était sauve. La civitas
maxima gentium ressurgissait dans un contexte nouveau, celui de l’émer-
gence, au milieu du XXe siècle, d’un droit international de la décolonisa-
tion allant progressant vers un bien commun universel, tout en gardant à
l’esprit l’égalité des droits de tous les Etats (y compris ceux issus de la
décolonisation) 9. En accordant de l’attention aux peuples, avec sa vision
universaliste, l’Organisation des Nations Unies a beaucoup fait pour pro-
mouvoir cette perspective humaniste attachée aux conceptions classiques
du totus orbis ou de la civitas maxima gentium.
   43. Je rappelle que, dans ses mémoires, René Cassin a réﬂéchi au fait
qu’on pouvait considérer la Charte des Nations Unies comme une émana-
tion elle-même de la « conscience humaine » ripostant aux atrocités de la
seconde guerre mondiale commises au mépris des principes d’humanité 10.
Dès l’origine, a-t-il ajouté, les Nations Unies, à commencer par l’Assem-

   8 H. Lauterpacht, International Law and Human Rights, Londres, Stevens & Sons Ltd.,
1950, p. 147.
   9 Voir A. Truyol y Serra, La Sociedad Internacional [1974], 2e éd. (réimpr.), Madrid,

Ed. Alianza, 1998, p. 83, 85, 97-98, 110-112 ; on pourra aussi consulter p. 88, 167 et 169.
   10 R. Cassin, La pensée et l’action, [Paris,] Ed. F. Lalou, 1972, p. 115.



                                                                                        79

           séparation des chagos (op. ind. cançado trindade)                            171

blée générale, ont misé sur l’important rôle joué — à compter de la confé-
rence de Bandung de 1955 (infra) — par les nouveaux Etats issus de la
décolonisation, notamment lors de l’adoption des deux Pactes relatifs aux
droits de l’homme de 1966 des Nations Unies 11, les deux Pactes énonçant
dans leur article premier le droit des peuples de disposer d’eux-mêmes
(voir la section V, infra). L’importance de l’universalité pour les Nations
Unies se manifestait ainsi clairement.
   44. Cette ère nouvelle, dans le développement progressif du droit inter-
national, de la reconnaissance du droit des peuples et des nations à disposer
d’eux-mêmes a découlé de l’éveil de la conscience juridique universelle aux
besoins et aux aspirations de l’humanité tout entière, cela s’inscrivant ﬁdè-
lement dans la ligne de pensée jusnaturaliste des « pères fondateurs » du
droit des gens. A mon sens, cette évolution illustre éloquemment le proces-
sus historique d’humanisation du droit international contemporain 12.
   45. Au milieu des années 1950, déjà, le droit des peuples à disposer
d’eux-mêmes était fermement établi sur le plan multilatéral. Ainsi, la
conférence Asie-Afrique de Bandung, tenue du 18 au 24 avril 1955 et réu-
nissant 29 pays participants, a condamné le colonialisme et la discrimina-
tion, considérés comme une négation des droits fondamentaux dans le
domaine de l’éducation et de la culture, et a déclaré appuyer pleinement
les droits fondamentaux de l’homme consacrés dans la Charte des
Nations Unies et la Déclaration universelle des droits de l’homme. Parmi
ces droits, on comptait le droit des peuples à disposer d’eux-mêmes
— aﬃrmé dans diverses résolutions des Nations Unies — en tant que
« condition préalable à la jouissance totale de tous les droits fondamen-
taux de l’homme » 13.
   46. La conférence Asie-Afrique de 1955 de Bandung a condamné « le
colonialisme dans toutes ses manifestations » comme « un mal auquel il
[devait] être mis ﬁn rapidement » parce que constituant une « négation
des droits fondamentaux de l’homme », contraire à la Charte des
Nations Unies, qui « empêch[ait] de favoriser la paix … mondiale » 14. Elle
a également aﬃrmé que les Nations Unies devaient être universelles 15.
Enﬁn, elle a exhorté au respect des droits fondamentaux de l’homme, des
principes et des buts des Nations Unies ainsi que de la justice et des obli-
gations internationales 16 ; elle a aussi appelé au désarmement universel,
notamment à l’interdiction et à l’élimination des armes nucléaires 17.

   11  R. Cassin, op. cit. supra note 10, p. 130 et 172.
   12  Voir A. A. Cançado Trindade, International Law for Humankind — Towards a New
Jus Gentium, 2e éd. rév., Leyde/La Haye, Nijhoﬀ/Académie de droit international de
La Haye, 2013, p. 1-726.
   13 « Communiqué ﬁnal de la conférence Asie-Afrique » (Bandung, 18-24 avril 1955),

reproduit dans Interventions — International Journal of Postcolonial Studies, vol. 11 (2009),
n. 1, p. 97, n. 2, et p. 98, n. 1.
   14 Ibid., p. 99, n. 1.
   15 Ibid., p. 96, n. 11, et p. 100, n. 1.
   16 Ibid., p. 102, n. 1 et 10.
   17 Ibid., p. 101.



                                                                                          80

            séparation des chagos (op. ind. cançado trindade)                            172

   47. La conférence de 1955 de Bandung a rapidement été suivie d’autres
conférences du même genre (comme celles du Caire, en décembre 1957 et
janvier 1958, d’Accra, en avril 1958, et d’Addis-Abeba, en juin 1960), qui
ont assuré une continuité dans la volonté d’atteinte de ses objectifs. Les
pays d’Afrique et d’Asie ont pu compter alors sur l’appui des pays arabes
et latino-américains, ce qui a donné un élan au processus de décolonisa-
tion 18. Les principes initialement adoptés à la conférence de 1955 de Ban-
dung devaient servir de précurseurs immédiats, ainsi que d’objectifs, au
Mouvement des pays non alignés ; ce Mouvement a vu le jour six ans plus
tard, lors de la conférence tenue à Belgrade la première semaine de sep-
tembre 1961.
   48. La contribution de l’Amérique latine a mis à proﬁt la doctrine du
droit international qui y était déjà solidement établie 19. Pour ce qui est
ainsi du travail du Comité spécial de la décolonisation mentionné plus tôt
(supra), les représentants des pays d’Amérique latine et des Caraïbes y
ont fait sentir leur présence dès ses débuts — et même auparavant — ; de
même, dans les débats en plénière de l’Assemblée générale des
Nations Unies (à compter de 1960-1961), ils ont manifesté leur appui à la
décolonisation et au droit des peuples à disposer d’eux-mêmes 20.


    18 Voir, inter alia, auteurs divers, Bandung, Global History, and International Law —

Critical Pasts and Pending Futures (L. Eslava, M. Fakhri et V. Nesiah, dir. publ.),
Cambridge University Press, 2017, p. 13-14, 20-21 et 243 ; R. Burke, Decolonization and
the Evolution of International Human Rights, Philadelphie, University of Pennsylvania
Press, 2010, p. 8, 38, 53-54 ; S. L. B. Jensen, The Making of International Human Rights —
The 1960s, Decolonization and the Reconstruction of Global Values, Cambridge University
Press, 2016, p. 43, 51-56, 60, 62, 64-65.
    19 Pour consulter une récente étude sur la question, voir A. A. Cançado Trindade, « The

Contribution of Latin American Legal Doctrine to the Progressive Development of Inter-
national Law », Recueil des cours de l’Académie de droit international de La Haye, vol. 376
(2014), p. 19-92.
    20 Se reporter, par exemple, dans les procès-verbaux des débats en plénière de l’As-

semblée générale, aux interventions des représentants de l’Argentine (927e séance, du
29 novembre 1960, p. 1005-1008, 1174e séance, du 23 novembre 1962, p. 810-811, puis plus
tard, 1631e séance, du 14 décembre 1967, p. 8-10) ; de la Colombie (929e et 1054e séances,
du 30 novembre 1960, p. 1039-1041, et du 14 novembre 1961, p. 633-638, respectivement,
et 1175e séance, du 26 novembre 1962, p. 841-844) ; du Guatemala (1057e séance, du
17 novembre 1961, p. 692-694) ; du Mexique (1058e séance, du 20 novembre 1961, p. 701-703,
1066e séance, du 27 novembre 1961, p. 861-862, et 1270e séance, du 3 décembre 1963,
p. 10-12) ; du Venezuela (1059e séance, du 21 novembre 1961, p. 745-746, et 1180e séance,
du 29 novembre 1962, p. 923-925) ; de Cuba (1060e séance, du 21 novembre 1961,
p. 755-757 ; du Chili (1631e séance, du 14 décembre 1967, p. 12-13) ; du Brésil (1173e séance,
du 21 novembre 1962, p. 801-804) ; du Costa Rica (1176e séance, du 26 novembre 1962,
p. 845-847) ; de l’Uruguay (1176e séance, du 26 novembre 1962, p. 847-850) ; d’Haïti
(1192e séance, du 14 décembre 1962, p. 1110-1113) ; du Pérou (1192e séance, du 14 décembre
1962, p. 1115-1116). Se reporter également, dans les procès-verbaux de débats en plénière
antérieurs de l’Assemblée générale, aux interventions des représentants du Guatemala
(64e séance, du 14 décembre 1946, p. 1360-1361) ; de Cuba (64e séance, du 14 décembre
1946, p. 1363-1368) ; de la République dominicaine (262e séance, du 1er décembre 1949,
p. 449-450).

                                                                                           81

           séparation des chagos (op. ind. cançado trindade)                          173

   49. Il en a été de même encore plus tôt, dans le cadre des débats de la
Quatrième Commission de l’Assemblée générale (à compter de 1949),
auxquels les représentants des pays d’Amérique latine et des Caraïbes ont
également pris part, quand ont été abordés l’avenir des territoires non
autonomes et le régime international de tutelle des Nations Unies 21. Le
nouveau Mouvement mondial des pays non alignés, qui a vu le jour en
1961, a entraîné un véritable changement de paradigme aux Nations
Unies 22 avec sa vision universaliste.
   50. Le corpus juris gentium s’est ainsi trouvé enrichi par la revendication
du droit des peuples à disposer d’eux-mêmes. Dans cette perspective, la
résolution 1514 (XV) de 1960 de l’Assemblée générale, renfermant la décla-
ration sur l’octroi de l’indépendance aux pays et aux peuples coloniaux,
ainsi que la résolution 2625 (XXV) de 1970, renfermant la déclaration rela-
tive aux principes du droit international touchant les relations amicales et
la coopération entre les Etats conformément à la Charte des Nations Unies
(supra), en sont venues à être considérées comme des « interprétations
authentiques » de la Charte des Nations Unies 23, faisant du « postulat de

    21 Se reporter, par exemple, dans les procès-verbaux des réunions de la Quatrième

Commission de l’Assemblée générale, aux interventions, inter alia, des représentants de la
République dominicaine (109e réunion, du 27 octobre 1949, p. 101-102, et 125e réunion, du
16 novembre 1949, p. 188-189) ; du Brésil (113e réunion, du 2 novembre 1949, p. 121-123,
et 331e réunion, du 12 octobre 1953, p. 97) ; du Guatemala (114e réunion, du 3 novembre
1949, p. 125-126, et 125e réunion, du 16 novembre 1949, p. 184-185 et 187-188) ; de Cuba
(115e réunion, du 3 novembre 1949, p. 130-132, 124e réunion, du 14 novembre 1949,
p. 182-183, et 125e réunion, du 16 novembre 1949, p. 187) ; du Venezuela (124e réunion, du
14 novembre 1949, p. 179-180) ; de l’Uruguay (125e réunion, du 16 novembre 1949, p. 187) ;
du Mexique (125e réunion, du 16 novembre 1949, p. 188) ; du Panama (1039e réunion, du
7 novembre 1960, p. 236-237) ; d’Haïti (1040e réunion, du 8 novembre 1960, p. 241-242).
Les délégations des pays asiatiques et africains, de même que des pays arabes, ont rapide-
ment salué l’appui donné par les pays d’Amérique latine et des Caraïbes. L’Organisation
des Etats américains (OEA) s’est montrée attentive à son tour, depuis sa création par la
Charte de Bogota en 1948, aux mesures prises aux Nations Unies pour garantir le droit
des peuples à disposer d’eux-mêmes ; le comité juridique interaméricain a lui-même étudié
(en 1992) la corrélation, sous l’angle historique, entre l’autodétermination et la protec-
tion des droits de la personne ; voir Comité Jurídico Interamericano, La Democracía en los
Trabajos del Comité Jurídico Interamericano (1946-2010), Washington D.C., Secrétariat
général de l’OEA, 2011, p. 85-91. Dès ses débuts, d’ailleurs, le comité juridique interamé-
ricain était considéré exprimer la « conscience juridique continentale » (étant bien davan-
tage latino-américain qu’inter-américain), porter attention aux principes, par exemple ceux
de non-intervention (et non-recours à la force) et d’égalité juridique entre ressortissants
et étrangers, et vouloir contribuer au développement progressif du droit international ;
A. A. Cançado Trindade, « The Inter-American Juridical Committee : An Overview », The
World Today, Chatham House/Londres, vol. 38 (1982), no 11, p. 438-439 et 442.
    22 Pour une étude du Mouvement des pays non alignés, on pourra consulter, inter

alia, P. Willetts, The Non-Aligned Movement — The Origins of a Third World Alliance,
Londres/N.Y., Frances Pinter/Nichols Publ., 1978, p. 1-239.
    23 J. A. Carrillo Salcedo, El Derecho Internacional en un Mundo en Cambio, Madrid,

Tecnos, 1984, p. 198. Sur la question de l’enrichissement du corpus juris gentium, voir
J. A. de Obieta Chalbaut, El Derecho Humano de la Autodeterminación de los Pueblos,
op. cit. supra note 6, p. 106-107, ainsi que les pages 52, 83, 85, 95-96 et 175. Sur la
question de l’universalité reconnue du droit à l’autodétermination et ses répercussions sur

                                                                                        82

          séparation des chagos (op. ind. cançado trindade)                     174

l’autodétermination » des peuples un précepte « ayant force obligatoire
pour les Etats » 24 et attestant l’enrichissement du corpus juris gentium.
   51. Le droit international de la décolonisation s’est façonné avec l’aide
d’organisations internationales, en parallèle avec les contributions men-
tionnées plus tôt apportées au sein des Nations Unies. Sur le continent
africain, par exemple, l’Union africaine — précédée par l’Organisation de
l’unité africaine — a veillé à ce que se concrétise, au ﬁl des ans, le droit à
l’autodétermination des peuples, notamment quant à la question de l’ar-
chipel des Chagos.
   52. L’ancienne Organisation de l’unité africaine de même que l’Union
africaine qui lui a succédé ont toutes deux condamné sans réserve la pré-
sence de la base militaire sur l’île de Diego Garcia (dans l’archipel des
Chagos). Dans sa résolution AHG/Res. 99 (XVII) du 4 juillet 1980, l’Or-
ganisation de l’unité africaine a déclaré que Diego Garcia avait « toujours
été partie intégrante de Maurice » (par. 3) et n’avait « pas été cédée à la
Grande-Bretagne à des ﬁns militaires » (par. 4). Ainsi, a-t-elle ajouté, « la
militarisation de Diego Garcia constitu[ait] une menace pour l’Afrique et
pour l’océan Indien comme zone de paix » (par. 5). Cela étant, elle a
demandé que « Diego Garcia soit inconditionnellement retournée à Mau-
rice et que soit maintenu son caractère paciﬁque » (par. 6).
   53. Dans sa décision CM/Dec. 26 (LXXIV), du 8 juillet 2001, l’Union
africaine a renouvelé
     « son indéfectible soutien au Gouvernement de Maurice pour ses ini-
     tiatives et ses eﬀorts visant à restaurer sa souveraineté sur l’archipel
     des Chagos qui constitue une partie intégrante du territoire de Mau-
     rice et lanc[é] un appel au Royaume-Uni pour qu’il mette un terme
     à son occupation illégale et continue de l’archipel des Chagos et le
     restitue à Maurice pour parachever ainsi le processus de décolonisa-
     tion » (par. 1).
   L’Union africaine a ensuite invité « la communauté internationale à
soutenir la revendication légitime de Maurice », pour « assurer le retour
de l’archipel des Chagos à la juridiction de Maurice » (par. 3).
   54. Plus récemment, dans sa résolution 1 (XXV) du 15 juin 2015,
l’Union africaine a commencé par réaﬃrmer dans le préambule que
« l’Archipel des Chagos, y compris Diego Garcia, fai[sait] partie inté-
grante du territoire » de Maurice (par. 2) ; elle a ensuite déploré
     « l’occupation permanente et illégale par le Royaume-Uni de l’Archi-
     pel des Chagos, ce faisant, privant la République de Maurice de
     l’exercice de sa souveraineté sur l’Archipel et rendant la décolonisa-
     tion de l’Afrique incomplète » (par. 3).

le droit international contemporain, voir J. Summers, Peoples and International Law —
How Nationalism and Self-Determination Shape a Contemporary Law of Nations, Leyde,
Nijhoﬀ, 2007, p. 163-164, 244-245 et 258-259.
   24 A. Cassese, Self-Determination of Peoples — A Legal Reappraisal, Cambridge

University Press, 1998 [réimpr.], p. 43.

                                                                                  83

           séparation des chagos (op. ind. cançado trindade)                           175

   55. Après avoir rappelé ses propres résolutions et déclarations anté-
rieures (de 2011 à 2013) dans d’autres cadres juridiques 25 (par. 4), l’Union
africaine a exprimé son appui, toujours dans le préambule, aux initiatives
prises par Maurice en vue de l’exercice eﬀectif de « sa souveraineté sur
l’Archipel des Chagos, y compris Diego Garcia, dans le respect des prin-
cipes du droit international » (par. 8). Puis, dans le dispositif de sa résolu-
tion 1 (XXV) du 15 juin 2015, l’Union africaine a renouvelé son appui à
Maurice « dans sa poursuite légitime de l’exercice eﬀectif de sa souverai-
neté sur l’Archipel des Chagos, y compris Diego Garcia » (par. 3) et
aﬃrmé qu’elle soutenait pleinement « la rétrocession immédiate et incon-
ditionnelle de l’Archipel des Chagos, y compris Diego Garcia, [sous] le
contrôle eﬀectif » de Maurice (par. 6). A cette ﬁn, elle a renouvelé
     « son appel au Royaume-Uni de mettre immédiatement ﬁn à son
     occupation illégale de l’Archipel des Chagos aﬁn de permettre à la
     République de Maurice d’exercer eﬀectivement sa souveraineté sur
     l’Archipel » (par. 4).


  V. Le droit à l’autodétermination dans les deux Pactes relatifs
          aux droits de l’homme des Nations Unies de 1966

     1. Article premier des deux Pactes relatifs aux droits de l’homme
                        des Nations Unies de 1966
   56. Au sein des Nations Unies, outre les résolutions susmentionnées de
l’Assemblée générale, un autre événement important, de portée histo-
rique, a consisté en l’insertion du droit de tous les peuples à disposer
d’eux-mêmes dans les deux Pactes relatifs aux droits de l’homme des
Nations Unies de 1966 (droits civils et politiques, dans l’un d’eux, droits
économiques, sociaux et culturels, dans l’autre). Tant des personnes que
des groupes pouvaient donc revendiquer ce droit.
   57. A l’article premier des deux Pactes, le droit à l’autodétermination
est énoncé de la même manière, comme suit :
        « 1. Tous les peuples ont le droit de disposer d’eux-mêmes. En vertu
     de ce droit, ils déterminent librement leur statut politique et assurent
     librement leur développement économique, social et culturel.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        3. Les Etats parties au présent Pacte, y compris ceux qui ont la
     responsabilité d’administrer des territoires non autonomes et des ter-
     ritoires sous tutelle, sont tenus de faciliter la réalisation du droit des
     peuples à disposer d’eux-mêmes, et de respecter ce droit, conformé-
     ment aux dispositions de la Charte des Nations Unies. »
   25 A savoir la résolution 1 (XVI), de janvier 2011, de l’Union africaine ; la déclaration

de février 2013 ; la déclaration de mai 2013 de la conférence de l’Union africaine tenue à
Addis-Abeba, en Ethiopie ; la déclaration solennelle faite à l’occasion du 50e anniversaire
de l’OUA/UA, également en mai 2013.

                                                                                         84

          séparation des chagos (op. ind. cançado trindade)                 176

   58. En s’appliquant pareillement tant aux droits civils et politiques
qu’aux droits économiques, sociaux et culturels, ce libellé aﬀermit le
caractère indivisible de tous les droits humains. Les deux Pactes des
Nations Unies ont renforcé ce caractère indivisible deux ans avant que ne
se tienne la première conférence mondiale des Nations Unies sur les droits
de l’homme (Téhéran, 1968), dont l’apport en ce sens a aussi été considé-
rable. Le libellé du célèbre article premier commun des deux Pactes des
Nations Unies reconnaît ainsi, d’entrée de jeu, que l’exercice du droit à
l’autodétermination est essentiel à la jouissance des autres droits de
l’homme.
   59. Ainsi, vers le milieu des années 1960, le droit fondamental à l’auto-
détermination se trouvait consolidé dans le corpus juris gentium et son
importance était universellement reconnue, à l’issue d’un processus histo-
rique marqué par l’adoption de la célèbre résolution 1514 (XV) de 1960
de l’Assemblée générale. Cette reconnaissance était notamment attestée
par les travaux du Comité des droits de l’homme des Nations Unies et la
jurisprudence de la CIJ, sur lesquels je vais maintenant me pencher.

   2. Comité des droits de l’homme, observation générale 12 (de 1984)
                     sur l’article premier des Pactes
              (droit des peuples à disposer d’eux-mêmes)
   60. Le Comité des droits de l’homme des Nations Unies a consacré son
observation générale 12, adoptée le 13 mars 1984, à l’article premier, por-
tant sur le droit des peuples à disposer d’eux-mêmes, des deux Pactes rela-
tifs aux droits de l’homme des Nations Unies. Il déclarait d’abord dans
son observation que, conformément aux buts et aux principes de la Charte
des Nations Unies, l’article premier du Pacte international relatif aux
droits civils et politiques (ainsi que du Pacte international relatif aux
droits économiques, sociaux et culturels)
     « reconna[issait] à tous les peuples le droit de disposer d’eux-mêmes.
     Ce droit revêt[ait] une importance particulière, parce que sa réalisa-
     tion [était] une condition essentielle de la garantie et du respect eﬀec-
     tif des droits individuels de l’homme ainsi que de la promotion et du
     renforcement de ces droits. C’est pour cette raison que les Etats
     [avaient placé cette disposition] en tant qu’article premier, séparé-
     ment et en tête de tous les autres droits énoncés dans ces Pactes. »
     (Par. 1.)
   61. Le Comité précisait ensuite que l’article premier des deux Pactes
« consacr[ait] un droit inaliénable de tous les peuples » et « impos[ait] à tous
les Etats les obligations qui correspondent à ce droit » (par. 2), revêtant de
l’importance en déﬁnitive pour l’ensemble de la « communauté internatio-
nale » (par. 5). Il ajoutait que les obligations imposées aux Etats parties
étaient « non seulement à l’égard de leurs peuples, mais aussi à l’égard de
tous les peuples qui n’[avaient] pas pu exercer leur droit à l’auto-
détermination, ou qui [avaient] été privés de cette possibilité » (par. 6).

                                                                             85

            séparation des chagos (op. ind. cançado trindade)                     177

   62. Il s’ensuivait que tous les Etats parties aux deux Pactes devaient
prendre des « mesures positives » pour faciliter la réalisation du « droit des
peuples de disposer d’eux-mêmes », conformément aux obligations leur
incombant en vertu de la Charte des Nations Unies et du droit international
(par. 6). Dans son observation, le Comité a ensuite établi un lien entre l’ar-
ticle premier des deux Pactes et d’autres instruments, en particulier la décla-
ration relative aux principes du droit international touchant les relations
amicales et la coopération entre les Etats conformément à la Charte des
Nations Unies, ﬁgurant dans la résolution 2625 (XXV) du 24 octobre 1970
(par. 7).

 3. Comité des droits de l’homme, observations sur les rapports présentés
    par les Etats parties au Pacte relatif aux droits civils et politiques,
              axées sur les habitants de l’archipel des Chagos
   63. Le Comité des droits de l’homme a traité la question plus à fond
dans les observations ﬁnales qu’il a formulées dans le cadre de l’examen
des rapports présentés par les Etats parties au Pacte relatif aux droits
civils et politiques (conformément à son article 40) 26. Il a ainsi étudié les
rapports présentés par le Royaume-Uni, l’accent étant mis, inter alia, sur
les habitants de l’archipel des Chagos. Dans ses observations ﬁnales du
6 décembre 2001, le Comité a ainsi déclaré que le Royaume-Uni devrait
établir des « conditions permettant l’exercice » par les Chagossiens de leur
droit « au retour dans leur territoire » ; il a ajouté que ce pays « devrait
envisager de les indemniser du fait que ce droit leur a été dénié pendant
une longue période » 27.
   64. Le problème persistant, le Comité des droits de l’homme a plus
tard dit regretter, dans ses observations ﬁnales du 30 juillet 2008, que,
en « dépit de ses précédentes recommandations », le Royaume-Uni n’ait
pas inclus le « Territoire britannique de l’océan Indien » dans son
rapport périodique au motif que, « ce territoire étant dépeuplé, le
Pacte ne s’y applique pas ». Le Comité a répété avec fermeté que le
Royaume-Uni
       « devrait faire en sorte que les anciens habitants de l’archipel des
       Chagos puissent exercer leur droit au retour dans leur territoire et
       devrait faire savoir quelles mesures ont été prises à cet eﬀet. Il devrait
       envisager une indemnisation pour la privation de ce droit durant une
       longue période. Il devrait aussi inclure le territoire dans son prochain
       rapport périodique. » 28



  26  Sur ce pouvoir dont dispose le Comité des droits de l’homme, on pourra consulter,
par exemple, T. Opsahl, Law and Equality — Selected Articles on Human Rights, Oslo, Ad
Notam Gyldendal, 1996, p. 465-569.
   27 Nations Unies, doc. CCPR/CO/73/UK, du 6 décembre 2001, p. 9, par. 38.
   28 Nations Unies, doc. CCPR/C/GBR/CO/6, du 30 juillet 2008, p. 6, par. 22.



                                                                                    86

          séparation des chagos (op. ind. cançado trindade)                     178

     4. Comité des droits de l’homme : considérations supplémentaires
   65. Le Comité des droits de l’homme a ainsi revendiqué le droit à répa-
ration (un point pertinent sur lequel je m’attarderai par la suite — voir les
sections XVI et XVII, infra) pour les Chagossiens, victimes de longue date
des actions du Royaume-Uni. Dans le présent avis consultatif, la CIJ a
pris en compte (par. 123 et 126) les observations de 2001 et 2008 du Comité
sur les rapports du Royaume-Uni (supra) ; toutefois, plutôt que de
s’étendre sur leur teneur et leurs répercussions, la CIJ les a évoquées en
lien avec des événements en droit interne au Royaume-Uni (par. 121-127).
   66. Pour bien évaluer la contribution du Comité des droits de l’homme
au règlement de la question à l’examen, il faut garder à l’esprit l’ensemble
de ses travaux, y compris ses constatations relatives aux communications
présentées, ses observations sur les rapports des Etats parties au Pacte sur
les droits civils et politiques, ainsi que ses observations générales 29. L’ob-
servation générale 12 susmentionnée de 1984 n’est pas la seule pertinente ;
à mon avis, des points soulevés par le Comité dans d’autres observations
générales devraient également être pris en compte.
   67. Ainsi, le Comité a mis l’accent sur le principe d’humanité dans ses
observations générales nos 9 de 1982 (par. 3) et 21 de 1992 (par. 4), et sur
la continuité des obligations découlant du Pacte dans son observation
générale no 26 de 1997 (par. 3-5) 30. L’observation générale no 31, du
29 mars 2004, est particulièrement importante : après avoir relevé les
faiblesses particulières de certaines catégories de personnes (comme
les enfants — par. 15), le Comité a fait valoir l’existence pour les Etats
parties d’une obligation de réparation — encore une fois continue —
envers les victimes de violations des droits reconnus par le Pacte (par. 15
et 19).
   68. Dans la même observation générale no 31 de 2004, le Comité a
insisté sur le fait que « [l]a cessation d’une violation continue [était] un
élément essentiel du droit à un recours utile » (par. 15). Il a ajouté que le
paragraphe 3 de l’article 2 du Pacte exigeait
     « que les Etats parties accordent réparation aux personnes dont les
     droits reconnus par le Pacte ont été violés. S’il n’est pas accordé répa-
     ration aux personnes dont les droits reconnus par le Pacte ont été
     violés, l’obligation d’oﬀrir un recours utile, qui conditionne l’eﬃcacité
     du paragraphe 3 de l’article 2, n’est pas remplie. Outre la réparation
     expressément prévue par le paragraphe 5 de l’article 9 et le para-
     graphe 6 de l’article 14, le Pacte implique de manière générale
     l’obligation d’accorder une réparation appropriée. Le Comité note
     que, selon le cas, la réparation peut prendre la forme de restitution,
     réhabilitation, mesures pouvant donner satisfaction (excuses publiques,

   29 Voir A. A. Cançado Trindade, « Address to the UN Human Rights Committee

on the Occasion of the Commemoration of Its 100th Session », Netherlands Quarterly of
Human Rights, vol. 29 (2011), p. 131-137.
   30 Ibid., p. 133-135.



                                                                                  87

          séparation des chagos (op. ind. cançado trindade)                 179

     témoignages oﬃciels), garanties de non-répétition et modiﬁcation des
     lois et pratiques en cause, aussi bien que la traduction en justice des
     auteurs de violations de droits de l’homme. » (Par. 16.)


      VI. La reconnaissance du droit à l’autodétermination
    dans la jurisprudence de la Cour internationale de Justice

  69. Les fondements du droit à l’autodétermination en sont venus à ne
plus être que normatifs et doctrinaux, mais à être établis aussi dans la
jurisprudence internationale. A compter de 1971, ainsi, la Cour est passée
progressivement du principe de l’autodétermination au droit à l’autodéter-
mination, qu’elle a explicitement reconnu et conﬁrmé, contribuant
ainsi largement à en faire reconnaître l’importance.
  70. Dans son avis consultatif sur la Namibie (du 21 juin 1971), la Cour a
ainsi reconnu que « l’évolution ultérieure du droit international à l’égard
des territoires non autonomes », tel qu’il était consacré par la Charte des
Nations Unies, avait fait de l’autodétermination un principe « applicable …
à tous ces territoires ». Elle a ajouté qu’une autre « étape importante de
cette évolution » avait été l’adoption de la déclaration sur l’octroi de l’indé-
pendance aux pays et aux peuples coloniaux (résolution 1514 (XV) de l’As-
semblée générale en date du 14 décembre 1960), applicable à tous les
peuples et territoires n’ayant pas encore accédé à l’indépendance (Consé-
quences juridiques pour les Etats de la présence continue de l’Afrique du Sud
en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, avis consultatif, C.I.J. Recueil 1971, p. 31, par. 52).
  71. On assistait donc à un élargissement du corpus juris gentium dans le
domaine. Dans le même avis consultatif, la Cour a aussi fait observer
qu’elle devait « prendre en considération les transformations survenues
dans le demi-siècle qui [avait] suivi » et que son interprétation ne pouvait
« manquer de tenir compte de l’évolution que le droit [avait] ultérieurement
connue grâce à la Charte des Nations Unies et à la coutume ». Elle a ajouté :
     « tout instrument international doit être interprété et appliqué dans
     le cadre de l’ensemble du système juridique en vigueur au moment où
     l’interprétation a lieu. Dans le domaine auquel se rattache la présente
     procédure, les cinquante dernières années ont marqué, comme il est
     dit plus haut, une évolution importante. Du fait de cette évolution, il
     n’y a guère de doute que la « mission sacrée de civilisation » avait
     pour objectif ultime l’autodétermination et I’indépendance des
     peuples en cause. » (Ibid., par. 53.)
   72. Quatre années plus tard, dans l’avis consultatif sur le Sahara occi-
dental (16 octobre 1975), la Cour a renouvelé sa déclaration concernant
l’évolution du droit des peuples à disposer d’eux-mêmes et l’importance
de la Charte et de la déclaration de 1960 sur l’octroi de l’indépendance
aux pays et aux peuples coloniaux ; elle a ajouté que les dispositions de
cette déclaration mettaient en lumière que « l’application du droit à l’auto-

                                                                             88

             séparation des chagos (op. ind. cançado trindade)                         180

détermination suppos[ait] l’expression libre et authentique de la volonté
des peuples intéressés » (C.I.J. Recueil 1975, p. 31-32, par. 54-56).

   73. Deux décennies plus tard, dans son arrêt relatif au Timor oriental
(Portugal c. Australie), la Cour a reconnu que le « droit des peuples à dispo-
ser d’eux-mêmes », tel qu’il s’était développé à partir de la Charte et de la
pratique de l’Organisation des Nations Unies, était un droit opposable erga
omnes, cela constituant l’« un des principes essentiels du droit international
contemporain » (C.I.J. Recueil 1995, p. 102, par. 29). Dans la décennie sui-
vante, la Cour a eu l’occasion, dans son avis consultatif relatif aux Consé-
quences juridiques de l’édification d’un mur dans le territoire palestinien
occupé, de réaﬃrmer que l’évolution du droit international avait fait de
l’autodétermination un principe applicable à tous les territoires non auto-
nomes et que le droit des peuples à disposer d’eux-mêmes était « aujourd’hui …
un droit opposable erga omnes » (C.I.J. Recueil 2004 (I), p. 172, par. 88).
   74. Dans le même avis consultatif, la Cour a aussi relevé que, aux
termes de la résolution 2625 (XXV) de 1970 de l’Assemblée générale,
        « [t]out Etat [avait] le devoir de favoriser, conjointement avec d’autres
        Etats ou séparément, la réalisation du principe de l’égalité de droits
        des peuples et de leur droit à disposer d’eux-mêmes, conformément
        aux dispositions de la Charte, et d’aider l’Organisation des Nations
        Unies à s’acquitter des responsabilités que lui a conférées la Charte en
        ce qui concerne l’application de ce principe… » (ibid., p. 199, par. 156).

  75. Plus tard, la Cour a déclaré, dans son avis consultatif relatif à la
Conformité au droit international de la déclaration unilatérale d’indépen-
dance relative au Kosovo :

           « Au cours de la seconde moitié du XXe siècle, le droit internatio-
        nal, en matière d’autodétermination, a évolué pour donner naissance
        à un droit à l’indépendance au bénéﬁce des peuples des territoires
        non autonomes et de ceux qui étaient soumis à la subjugation, à la
        domination ou à l’exploitation étrangères. » (C.I.J. Recueil 2010 (II),
        p. 436, par. 79.) 31
   76. Dans mon opinion individuelle jointe à l’avis consultatif susmen-
tionné de la Cour relatif à la Déclaration d’indépendance du Kosovo, je me
suis penché sur la place centrale des peuples dans le droit international
contemporain (ibid., p. 591-592, par. 169-172) et la préoccupation de ce

   31 La Cour a aussi rappelé que le principe de l’intégrité territoriale constituait un
élément important de l’ordre juridique international et qu’il était consacré par la Charte
des Nations Unies, en particulier au paragraphe 4 de l’article 2 (par. 80). Malgré tout, la
Cour a décidé de ne pas s’attaquer « à la portée du droit à l’autodétermination ou à l’exis-
tence d’un droit de « sécession-remède » », cela sortant du cadre de la question posée par
l’Assemblée générale (par. 83).

                                                                                         89

             séparation des chagos (op. ind. cançado trindade)                       181

droit envers les conditions de vie des peuples (C.I.J. Recueil 2010 (II),
p. 549-550, par. 65-66). Cela dénotait le dépassement du paradigme d’un
droit international exclusivement interétatique (ibid., p. 596-598, par. 182-
188). J’ai ajouté :
           « Le droit international contemporain n’est plus indiﬀérent au sort
        des populations, élément constitutif le plus précieux de l’Etat. L’avè-
        nement des organisations internationales, qui transcendent l’ancien
        paradigme d’un droit international interétatique, a contribué à
        mettre un terme à cette inversion des ﬁns de l’Etat par laquelle les
        Etats se considéraient comme dépositaires ultimes de la liberté
        humaine et traitaient les individus comme des moyens et non comme
        des ﬁns, avec toutes les conséquences désastreuses que cela entraîne.
        L’élargissement de la personnalité juridique internationale est allé de
        pair avec l’élargissement de la responsabilisation sur le plan interna-
        tional. » (Ibid., p. 617, par. 239.)


       VII. La reconnaissance du droit à l’autodétermination
    à la deuxième conférence mondiale sur les droits de l’homme
                           (Vienne, 1993)

   77. En outre, dans la même opinion individuelle jointe à l’avis consul-
tatif de la Cour relatif à la Déclaration d’indépendance du Kosovo, j’ai
aussi rappelé que, à l’issue de l’historique deuxième conférence mondiale
sur les droits de l’homme (aux travaux de laquelle j’ai participé comme
membre du comité de rédaction, et dont je garde un souvenir vivace) 32, le
document ﬁnal adopté, la déclaration et le programme d’action de Vienne
(1993), avait réaﬃrmé le droit de tous les peuples à disposer d’eux-mêmes.
Puis, tenant compte de « la situation particulière des peuples soumis à la
domination coloniale ou à d’autres formes de domination ou d’occupa-
tion étrangères », le document poursuivait (par. 2) :
           « [La conférence mondiale sur les droits de l’homme] considère que le
        déni du droit à l’autodétermination est une violation des droits de
        l’homme et souligne qu’il importe que ce droit soit eﬀectivement réalisé.
           En application de la déclaration [de 1970] relative aux principes du
        droit international touchant les relations amicales et la coopération
        entre les Etats conformément à la Charte des Nations Unies, ce qui
        précède ne devra pas être interprété comme autorisant ou encoura-
        geant toute mesure de nature à démembrer ou compromettre, en

   32 Pour un historique détaillé de la deuxième conférence mondiale sur les droits de
l’homme de 1993, voir A. A. Cançado Trindade, Tratado de Direito Internacional dos
Direitos Humanos, vol. I, 2e éd., Porto Alegre/Brésil, S.A. Fabris Ed., 2003, chap. I-VII,
p. 33-338 ; quant à la première conférence mondiale sur les droits de l’homme, tenue à
Téhéran en 1968, à qui l’on doit l’aﬃrmation catégorique de l’indivisibilité de tous les
droits de l’homme, voir ibid., p. 77-80 et 83-84.

                                                                                       90

             séparation des chagos (op. ind. cançado trindade)                              182

        totalité ou en partie, l’intégrité territoriale ou l’unité politique d’Etats
        souverains et indépendants respectueux du principe de l’égalité de
        droits et de l’autodétermination des peuples et, partant, dotés
        d’un gouvernement représentant la totalité de la population apparte-
        nant au territoire, sans distinction aucune. » 33 [Les italiques sont de
        moi.]
   78. Dans la même opinion individuelle jointe à l’avis consultatif de la
Cour relatif à la Déclaration d’indépendance du Kosovo, j’ai ajouté que le
document ﬁnal de cette conférence mondiale des Nations Unies de 1993
— qui a fait date — était « allé plus loin que la déclaration de principes de
1970, en interdisant tout type de discrimination (« sans distinction
aucune ») » [les italiques sont de moi], élargissant de la sorte la portée du
« droit à l’autodétermination » (C.I.J. Recueil 2010 (II), p. 595, par. 181).
Cette portée plus large ne saurait passer inaperçue. J’ai ensuite déclaré :
           « Si l’on veut résumer l’héritage de la deuxième conférence mon-
        diale sur les droits de l’homme (1993), tenue sous l’égide de l’Organi-
        sation des Nations Unies, il réside sans conteste dans la prise de
        conscience de ce qu’il est légitime que la communauté internationale
        tout entière se préoccupe des conditions de vie de la population, en tout
        lieu et en tout temps 34, une attention particulière étant prêtée aux
        plus vulnérables, qui ont donc le plus besoin d’être protégés. C’est
        aussi le dénominateur commun du récent cycle de conférences mon-
        diales organisées par l’ONU au cours des années quatre-vingt-dix,
        qui a cherché à déﬁnir les programmes et politiques des Nations
        Unies à l’aube du XXIe siècle. » (Ibid., p. 597, par. 185.)
   79. Au tournant du siècle, la Déclaration du Millénaire des Nations
Unies, ﬁgurant dans la résolution 55/2 de l’Assemblée générale, du 8 sep-
tembre 2000, a aﬃrmé « le droit à l’autodétermination des peuples qui
sont encore sous domination coloniale ou sous occupation étrangère »
(par. 4), et l’engagement « à faire du droit au développement une réalité
pour tous et à mettre l’humanité entière à l’abri du besoin » (par. 11). La
déclaration de 2000 a attaché une grande importance à la protection des
personnes les plus vulnérables (par. 2, 17 et 26).
   80. Quelque cinq années plus tard, le document final du Sommet mondial
de 2005, ﬁgurant dans la résolution 60/1 de l’Assemblée générale, du 16 sep-
tembre 2005, a réaﬃrmé le droit des peuples de disposer d’eux-mêmes
(par. 5) et la nécessité de respecter ce droit (par. 77), encore une fois en
apportant une attention particulière aux personnes les plus vulnérables
(par. 55 c) et d) et par. 143). Il a rappelé que « tous les droits de l’homme …
[étaient] universels, indivisibles, indissociables et interdépendants et se ren-
for[çai]ent mutuellement » (par. 121). On y a aussi aﬃrmé : « Tous les Etats
   33 Cité au paragraphe 180 de mon opinion individuelle susmentionnée.
   34 A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,
2e éd., vol. I, Porto Alegre/Brésil, S.A. Fabris Ed., 2003, p. 241-242 ; ibid., 1re éd., vol. II,
1999, p. 263-276 ; ibid., 2e éd., vol. III, 2003, p. 509-510.

                                                                                             91

            séparation des chagos (op. ind. cançado trindade)                            183

devraient guider leur action sur la Déclaration [de 1970] relative aux prin-
cipes du droit international touchant les relations amicales et la coopération
entre les Etats, conformément à la Charte des Nations Unies. » (Par. 73.)
   81. Une quinzaine d’années après la tenue de la deuxième conférence
mondiale sur les droits de l’homme (1993), la déclaration des Nations
Unies sur les droits des peuples autochtones, énoncée dans la résolu-
tion 61/295 de l’Assemblée générale, du 13 septembre 2007, a relevé que
la Charte des Nations Unies, les deux Pactes internationaux relatifs aux
droits de l’homme, ainsi que la déclaration et le programme d’action de
Vienne (adoptés à la deuxième conférence mondiale sur les droits de
l’homme) aﬃrmaient
        « l’importance fondamentale du droit de tous les peuples de disposer
        d’eux-mêmes, droit en vertu duquel ils détermin[aient] librement leur
        statut politique et assur[aient] librement leur développement écono-
        mique, social et culturel » (16e alinéa du préambule).
   82. Et d’ajouter : « aucune disposition de la présente Déclaration ne
pourra être invoquée pour dénier à un peuple quel qu’il soit son droit
à l’autodétermination, exercé conformément au droit international »
(17e alinéa du préambule). Dans son dispositif, la déclaration de 2007
établit le droit des peuples autochtones à l’autodétermination (art. 3) et le
principe de l’exercice de ce droit en toute autonomie (art. 4). La déclara-
tion souligne que, en cas de violation de ce droit, les peuples autochtones
ont droit à réparation et à des voies de recours eﬃcaces 35.
   83. Vingt-cinq années se sont écoulées depuis l’adoption de la déclara-
tion et du programme d’action de Vienne de 1993, soit la même période
de temps qu’entre la tenue des première et deuxième conférences mon-
diales sur les droits de l’homme (à Téhéran en 1968 et à Vienne en 1993).
Pourtant, et on peut le regretter, aucune initiative n’a encore été amorcée
en vue de la tenue d’une troisième conférence du genre, bien que le monde
actuel — en proie à une extrême violence — en ait le plus grand besoin.
Aucune leçon n’a été tirée du passé. Malgré cette apparente indiﬀérence,
la déclaration et le programme d’action issus de la deuxième conférence
mondiale, tout au moins, ne devraient pas être oubliés.
   84. Comme cela a déjà été relevé, le document ﬁnal a conﬁrmé la
consolidation du droit à l’autodétermination et l’élargissement de sa por-
tée, en plus d’avoir souligné l’importance du droit au développement en
tant que « droit universel et inaliénable » qui « doit se concrétiser dans la
réalité », « la personne humaine [étant] le sujet central du développement »
(par. 10 et 72). La déclaration et le programme d’action de Vienne ont
porté une grande attention aux membres de groupes vulnérables (par. 24),
tout en tenant compte du facteur temps et de la nécessité de satisfaire les
« besoins des générations actuelles et futures » (par. 11).
   85. Il y a cinq ans, soit deux décennies après la tenue de la deuxième

   35  Paragraphe 2 de l’article 20, paragraphes 1 et 2 de l’article 28, paragraphe 3 de l’ar-
ticle 32 et article 40.

                                                                                           92

             séparation des chagos (op. ind. cançado trindade)                     184

conférence mondiale sur les droits de l’homme, j’ai procédé au réexamen de
celle-ci 36, des progrès réalisés et des nouveaux déﬁs à relever. J’ai alors
réﬂéchi au fait que la protection de l’être humain en toute circonstance,
contre toutes les démonstrations de pouvoir arbitraire, constituait le nouvel
ethos moderne, reﬂété par le nouveau jus gentium de notre époque, qui
confère une place centrale à la personne humaine et aux peuples. Le corpus
juris du droit international des droits de l’homme en est venu à être inter-
prété et appliqué en tenant toujours compte de la nécessité impérieuse de
protéger les victimes (en particulier celles qui sont vulnérables, voire sans
défense), et cela a favorisé le processus historique d’humanisation du droit
international (voir supra).
   86. Ce corpus juris constitue un véritable droit de protection au bénéﬁce
des droits des êtres humains et des peuples, et non des Etats, une évolu-
tion qui aurait été diﬃcile à concevoir il y a quelques dizaines d’années
encore. Il a élaboré ses propres canons à cette ﬁn, comme ceux de la prise
de conscience de valeurs supérieures communes, de la qualité de titulaires
de droits inhérents des personnes et des peuples, du caractère objectif des
obligations de protection et de la garantie collective du respect des droits
à protéger. D’où l’extrême importance du droit d’accès à la justice lato
sensu, la raison d’humanité l’emportant aujourd’hui sur l’ancienne raison
d’Etat, dans le cadre du nouveau jus gentium des temps modernes.

  VIII. La question adressée par la Cour à toutes les délégations
         de participants à la procédure consultative orale

87. Pendant la procédure orale dans la présente aﬀaire dont la CIJ est
saisie, relative aux Effets juridiques de la séparation de l’archipel des Cha-
gos de Maurice en 1965, j’ai jugé opportun, à l’audience publique du
5 septembre 2018, de poser la question suivante à toutes les délégations de
participants :
           « Ma question est adressée à toutes les délégations de participants
        dans cette procédure consultative orale.
           Comme il est rappelé dans le paragraphe a) de la requête de l’Assem-
        blée générale des Nations Unies pour un avis consultatif de la Cour
        internationale de Justice (A/RES/71/292 du 22 juin 2017), l’Assemblée
        générale fait référence aux obligations inscrites dans ses résolutions suc-
        cessives pertinentes, à savoir les résolutions de l’Assemblée géné-
        rale 1514 (XV) du 14 décembre 1960, 2066 (XX) du 16 décembre 1965,
        2232 (XXI) du 20 décembre 1966 et 2357 (XXII) du 19 décembre 1967.
   36 Voir A. A. Cançado Trindade, A Proteção dos Vulneráveis como Legado da II
Conferência Mundial de Direitos Humanos (1993-2013), Fortaleza/Brésil, IBDH/IIDH/
SLADI, 2014, p. 13-356, en particulier, p. 13-107 ; A. A. Cançado Trindade, « The Inter-
national Law of Human Rights Two Decades After the II World Conference on Human
Rights in Vienna in 1993 », The Realisation of Human Rights: When Theory Meets Practice
— Studies in Honour of L. Zwaak (Y. Haeck et al. (dir. publ.)), Cambridge/Anvers/Port-
land, Intersentia, 2013, p. 15-39.

                                                                                     93

             séparation des chagos (op. ind. cançado trindade)                        185

           Au cours de la présente procédure consultative orale, plusieurs délé-
        gations de participants ont souvent fait référence à ces résolutions.
           A votre avis, quelles sont les conséquences juridiques découlant de
        la formation du droit international coutumier, notamment la présence
        signiﬁcative de l’opinio juris communis, pour assurer le respect des obli-
        gations énoncées dans ces résolutions de l’Assemblée générale ? » 37


              IX. Les réponses des délégations de participants
                     à la procédure consultative orale

                            1. Réponses des délégations
   88. Les délégations de l’Union africaine, de l’Argentine, du Botswana,
du Guatemala, de Maurice, du Nicaragua, du Royaume-Uni, des
Etats-Unis d’Amérique et du Vanuatu ont répondu par écrit à ma ques-
tion 38. La plupart des nombreuses délégations des participants — prove-
nant toutes de l’Afrique, de l’Asie ou de l’Amérique latine — ont lié
l’opinio juris communis quant à l’importance considérable du droit fonda-
mental à l’autodétermination (depuis la résolution 1514 (XV) de 1960 de
l’Assemblée générale) à l’évolution progressive du droit international
(conventionnel et coutumier), ainsi qu’à son universalisation et à son
humanisation. Un petit nombre seulement de délégations de participants
(notamment le Royaume-Uni et les Etats-Unis) ont vainement tenté de
jeter le doute sur cette évolution et de mettre en question l’existence de
cette opinio juris communis. Je vais maintenant passer en revue les réponses
écrites à ma question.
   89. Tout d’abord, Maurice a dit estimer que les obligations visées dans
les résolutions de l’Assemblée générale constituaient des obligations de
droit international coutumier, « avec une présence signiﬁcative de l’opinio
juris communis, en 1960 déjà — et donc, a fortiori, en 1965 ». En particu-
lier, Maurice a souligné que la résolution 1514 (XV) de 1960, qui « a
cristallisé le droit international coutumier relatif à la décolonisation,
impos[ait] des obligations « à [t]ous les Etats », y compris les Membres de
l’Organisation des Nations Unies et les puissances administrantes ». Mau-
rice a précisé que cette résolution était formulée en termes impératifs, et
qu’il était « admis que les obligations visées [étaient] des obligations de
droit coutumier, et qu’elles [avaient] valeur impérative et un caractère
erga omnes ». Ces obligations, a rappelé Maurice, ont été réaﬃrmées dans
des résolutions ultérieures de l’Assemblée générale.

   37 CR 2018/25, p. 58, par. 26.
   38 Réponses écrites à la question posée par M. le juge Cançado Trindade, CHAG 2018/129
(de Maurice), du 10 septembre 2018, p. 1-5 ; 2018/130 (du Guatemala), du 10 septembre
2018, p. 1-2 ; 2018/132 (de l’Argentine), p. 1-5 ; 2018/127 (du Nicaragua), du 10 septembre
2018, p. 1-3 ; 2018/126 (du Botswana et du Vanuatu), du 10 septembre 2018, p. 1-4 ;
2018/131 (des Etats-Unis), du 10 septembre 2018, p. 1-3 ; 2018/128 (du Royaume-Uni), du
10 septembre 2018, p. 1-5.

                                                                                        94

          séparation des chagos (op. ind. cançado trindade)               186

   90. D’après Maurice, la violation des obligations énoncées dans les
résolutions de l’Assemblée générale emporte un certain nombre de consé-
quences juridiques : a) la Grande-Bretagne est tenue de mettre ﬁn sans
délai à son comportement internationalement illicite (son administration
coloniale illicite de l’archipel des Chagos) et de restituer l’archipel à Mau-
rice ; b) la Grande-Bretagne est tenue de cesser de contrecarrer ou d’en-
traver l’exercice, par Maurice, de sa souveraineté sur l’archipel des
Chagos, et de contrecarrer ou d’entraver notamment la réinstallation des
habitants d’origine chagossienne ; c) tous les autres Etats doivent s’abste-
nir de reconnaître l’administration coloniale existante comme légitime,
directement ou indirectement, et de soutenir ou de renforcer le comporte-
ment internationalement illicite de la Grande-Bretagne.
   91. L’Union africaine a réaﬃrmé la position qu’elle avait défendue dans
son exposé oral : après avoir passé en revue l’évolution du principe d’auto-
détermination, de 1945 jusqu’à l’adoption de la résolution 1514 (XV) par
l’Assemblée générale, en 1960, elle a soutenu qu’il en était venu à exister un
droit à l’autodétermination, en droit international général, à l’époque de
l’adoption de cette résolution historique. D’après l’Union africaine, la réso-
lution 1514 (XV) de 1960 de l’Assemblée générale a cristallisé le droit inter-
national coutumier relatif à la décolonisation et à l’autodétermination.
   92. L’opinio juris communis des Etats a été conﬁrmée — a ajouté
l’Union africaine — par les résolutions ultérieures de l’Assemblée géné-
rale. En particulier, la résolution 2066 (XX) de 1965 de l’Assemblée géné-
rale a rappelé, et conﬁrmé, les prescriptions de la résolution 1514 (XV) de
1960 ; elle a insisté sur le fait que toute tentative de démembrement partiel
du territoire de Maurice serait contraire au droit international.

   93. L’Union africaine a relevé quatre conséquences juridiques décou-
lant de la formation du droit international coutumier, à savoir : a) la
puissance administrante est tenue de mettre ﬁn à son comportement illi-
cite et à tout acte ou omission contraire aux principes de l’autodétermina-
tion et de l’intégrité territoriale de Maurice ; b) tous les Etats doivent
s’abstenir de reconnaître l’administration illicite de l’archipel des Chagos
et toute autre omission ressortissant à une telle administration illicite ;
c) toutes les organisations internationales doivent veiller à ce que leurs
membres agissent conformément aux prescriptions de nature coutumière,
formulées dans les résolutions susmentionnées, visant à mettre ﬁn au
colonialisme, et, ce faisant, à promouvoir l’intégration paciﬁque régio-
nale. L’Union africaine a souligné qu’il incombait ainsi aux Nations Unies
également, en vertu du droit international, de poursuivre sa mission de
décolonisation conformément aux résolutions de l’Assemblée générale.
   94. Dans leur réponse commune, le Botswana et le Vanuatu ont dit
qu’il ressortait des résolutions de l’Assemblée générale que le droit des
peuples à l’autodétermination et l’obligation correspondante de respecter
ce droit existaient déjà en droit international coutumier à l’époque où ces
textes avaient été adoptés (1960-1967). Ils ont soutenu que, en tant que
règles de droit coutumier, ces résolutions de l’Assemblée générale impo-

                                                                           95

          séparation des chagos (op. ind. cançado trindade)                 187

saient les obligations suivantes à la puissance administrante : a) prendre
immédiatement des mesures pour transférer tous pouvoirs (sans aucune
condition) aux peuples des territoires qui n’ont pas encore accédé à l’in-
dépendance, aﬁn de leur permettre de jouir d’une indépendance et d’une
liberté complètes ; b) ne prendre aucune mesure qui entraînerait le
démembrement du territoire administré et en violerait l’intégrité. En
outre, ont-ils ajouté, tous les Etats ont l’obligation : a) de ne pas recon-
naître la situation illicite résultant d’une violation du droit à l’autodéter-
mination ; b) de ne pas favoriser le maintien de la situation créée par une
telle violation ; c) de veiller à ce que soit levée toute entrave à l’exercice du
droit à l’autodétermination.
   95. L’Argentine a fait valoir, pour sa part, que les obligations énoncées
dans les résolutions 1514 (XV) de 1960, 2066 (XX) de 1965, 2232 (XXI)
de 1966 et 2357 (XXII) de 1967 étaient l’expression de l’opinio juris com-
munis et constituaient des interprétations d’obligations découlant à la fois
du droit international conventionnel et coutumier. Pour étayer son point
de vue, l’Argentine a déterminé à quelles obligations juridiques donnait
lieu chacune de ces résolutions de l’Assemblée générale. Quant aux consé-
quences juridiques d’une violation des résolutions, elle a indiqué qu’elles
découlaient a) du droit international coutumier dans le domaine de la
responsabilité des Etats, b) de l’obligation de régler les diﬀérends interna-
tionaux par des moyens paciﬁques, c) de la pratique de l’Organisation des
Nations Unies dans le domaine de la décolonisation et d) des obligations
qui sont du ressort de l’Organisation elle-même.
   96. En vertu du droit de la responsabilité des Etats, a ajouté l’Argen-
tine, les obligations juridiques incombant aux puissances administrantes
étaient : a) de mettre ﬁn à leur comportement illicite et de rétablir l’inté-
grité des territoires concernés ; b) de permettre aux peuples pouvant se
prévaloir du droit à l’autodétermination d’exercer ce droit ; c) de fournir
la réparation qu’appelait leur comportement illicite. Il incombait à l’en-
semble des Etats de ne pas reconnaître la situation illicite résultant de ces
manquements et de s’abstenir de prêter une quelconque aide ou assistance
qui contribuerait au maintien de la situation coloniale.
   97. Quant à l’obligation de régler les diﬀérends internationaux paciﬁ-
quement, a poursuivi l’Argentine, elle imposait à la puissance adminis-
trante de mener des négociations avec la population concernée (en
l’occurrence celle de Maurice) en vue de permettre la réalisation complète
et sans condition de sa décolonisation. L’Argentine a souligné que cette
obligation de règlement paciﬁque était renforcée par le devoir « de mettre
rapidement … ﬁn au colonialisme » (tel que consacré par les déclarations
de l’Assemblée générale). L’Argentine s’est ensuite penchée sur la teneur
des obligations en matière de décolonisation.
   98. De l’avis de l’Argentine, les pouvoirs exercés par l’Organisation des
Nations Unies dans le domaine de la décolonisation donnent lieu aux
obligations suivantes : a) s’abstenir de prendre des mesures unilatérales
susceptibles de compromettre le processus de décolonisation ; b) respecter
les attributions qu’exerce l’Organisation des Nations Unies en matière de

                                                                              96

          séparation des chagos (op. ind. cançado trindade)               188

décolonisation ; c) se comporter conformément aux résolutions adoptées
par l’Assemblée générale (et son Comité de la décolonisation) s’agissant
de la manière de mettre ﬁn à la situation coloniale, sans condition ni
délai. Enﬁn, l’Argentine a déclaré que l’Organisation des Nations Unies
devait s’interroger elle-même sur les mesures nécessaires pour mettre un
terme aux situations illicites découlant de violations des diverses obliga-
tions que recouvre l’obligation générale de mettre ﬁn, sans condition
ni délai, au colonialisme, sous toutes ses formes et dans toutes ses
manifestations.
   99. Le Guatemala a souligné pour sa part que, au moment de leur
adoption, les résolutions pertinentes de l’Assemblée générale « rendai[ent]
compte de ce qui se produisait concrètement dans le cadre du processus
de décolonisation résultant de l’exercice du droit à l’autodétermination
dont le monde avait été témoin à partir des années 1950 ». Le Guatemala
considérait ainsi la résolution 1514 (XV) de 1960 comme « ayant codiﬁé
ce droit », et les autres résolutions de l’Assemblée générale (2066 (XX),
2232 (XXI) et 2357 (XXII)) suﬃsamment claires quant aux obligations
des Etats en matière de décolonisation, aux « manquements » à ces obliga-
tions et à « la mesure [dans laquelle on était censé] s’y conformer ».
   100. Faisant aussi référence à ces résolutions de l’Assemblée générale,
le Nicaragua a soutenu que les principes qu’elles consacraient relevaient
du droit international coutumier. Il a souligné, en particulier, que le droit
à l’autodétermination constituait une norme impérative du droit interna-
tional qui ne saurait souﬀrir de dérogation. A son avis, les résolutions de
l’Assemblée générale sont l’expression non seulement de l’opinio juris des
Etats, mais également de « l’opinio juris et de la pratique de l’Organisation
responsable du processus de décolonisation ».
   101. Le Royaume-Uni, faisant valoir que les résolutions de l’Assemblée
générale ne sont généralement « pas contraignantes en droit international,
et n’ont valeur que de recommandations », a ajouté que l’historique des
négociations et les explications de vote lors de l’adoption de la résolu-
tion 1514 (XV) de l’Assemblée générale, en 1960, révélaient l’existence
de « divergences » entre les Etats quant à la teneur de la résolution. Les
préoccupations dont le Royaume-Uni a lui-même fait état lors de ces
négociations, et l’abstention des puissances coloniales au moment de l’adop-
tion de la résolution, démontraient que, bien que la résolution 1514 (XV)
de 1960 de l’Assemblée générale ait « certes marqué une « étape » impor-
tante dans l’évolution du droit international relatif à l’autodétermination »,
elle ne permettait « pas de conclure à l’acceptation par les Etats de l’exis-
tence d’une obligation de nature coutumière à cette époque ».
   102. Le Royaume-Uni a aussi relevé que la résolution 2066 (XX) de
1965 employait des termes non contraignants, ne le condamnait pas, ni
n’indiquait qu’il aurait agi au mépris d’une règle de droit international. Il
a dit estimer que les résolutions 2232 (XXI) de 1966 et 2357 (XXII) de
1967 étaient toutes deux des « résolutions omnibus », dans lesquelles
l’Assemblée générale s’était dite « profondément préoccupée », mais qui
n’emportaient pour les Etats Membres aucune obligation juridique

                                                                           97

           séparation des chagos (op. ind. cançado trindade)                          189

contraignante. Le Royaume-Uni a ajouté que ces résolutions de l’Assem-
blée générale attestaient de l’évolution du droit international coutumier,
mais pas de son état à l’époque.
   103. Le Royaume-Uni a de plus fait remarquer que, même si les réso-
lutions de l’Assemblée générale reﬂétaient bien des obligations en droit
international coutumier entre 1960 et 1967, aucune conséquence juridique
n’en découlait puisque que Maurice avait consenti au détachement de
l’archipel des Chagos. Enﬁn, si les résolutions de l’Assemblée générale
étaient véritablement contraignantes, les conséquences juridiques, selon le
Royaume-Uni, devaient en être déterminées au regard de l’accord de
1965, tel qu’interprété par le tribunal arbitral dans la sentence qu’il a ren-
due le 18 mars 2015 39.
   104. Les Etats-Unis ont soutenu, pour leur part, qu’il revenait à la Cour
de trancher elle-même la question de savoir si les résolutions de l’Assem-
blée générale reﬂétaient des obligations juridiques internationales. Ils ont
ajouté que, à leur avis, il n’y avait pas d’opinio juris à l’époque où a été
adoptée la résolution 1514 (XV) de 1960, et jusqu’à la ﬁn des années 1960,
et ainsi les résolutions de l’Assemblée générale n’emportaient aucune
conséquence juridique. D’après les Etats-Unis, il n’existait pas de pratique
étatique généralisée ou quasi uniforme pendant la période en cause.

                         2. Observations sur les réponses
   105. Une fois les réponses écrites à ma question (supra) présentées à la
Cour, Maurice, l’Union africaine et les Etats-Unis ont formulé des obser-
vations par écrit à leur sujet 40. Dans ses observations, Maurice a rappelé
que les obligations énoncées dans les résolutions 1514 (XV) de 1960,
2066 (XX) de 1965, 2232 (XXI) de 1966 et 2357 (XXII) de 1967 de l’As-
semblée générale relevaient du droit international coutumier. Maurice a
fait observer que, dans leurs réponses, le Royaume-Uni et les Etats-Unis
avaient simplement réaﬃrmé que les résolutions de l’Assemblée générale
ne reﬂétaient pas le droit international coutumier au moment où l’archi-
pel des Chagos avait été détaché de Maurice, n’étaient donc pas juridi-
quement contraignantes pour la puissance administrante et les autres
Etats, et n’emportaient pas ainsi de conséquences juridiques. Maurice a
aussi relevé que ni la puissance administrante ni les Etats-Unis n’avaient
cherché d’une quelconque façon à répondre aux arguments avancés par
les délégations des divers Etats et de l’Union africaine 41.
   106. De plus, Maurice a soutenu que la résolution 1514 (XV) de l’As-
semblée générale reﬂétait, au moment de son adoption en 1960, une règle

   39 Voir Cour permanente d’arbitrage (CPA), The Chagos Marine Protected Area Arbi-
tration (Mauritius v. United Kingdom, sentence rendue en 2015), La Haye, Recueil des
sentences de la CPA, 2017, p. 1-311.
   40 Voir Observations écrites sur les réponses des participants à la procédure orale à la

question posée par M. le juge Cançado Trindade, CHAG 2018/149, 14 septembre 2018,
p. 1-13.
   41 Voir ibid., p. 3.



                                                                                        98

            séparation des chagos (op. ind. cançado trindade)                           190

de droit international coutumier régissant le processus de décolonisation,
en toute circonstance, et conférant aux peuples des territoires coloniaux le
droit à l’autodétermination, y compris le droit à l’intégrité territoriale qui
lui était associé. Maurice a ensuite souligné qu’au moment de cette adop-
tion, et par la suite, les Etats-Unis et le Royaume-Uni avaient reconnu
l’existence du droit à l’autodétermination dans diverses déclarations.
Ainsi, en 2009, le Royaume-Uni avait déclaré à l’intention de la Cour
(dans le cadre de la procédure consultative dans l’aﬀaire de la Déclaration
d’indépendance du Kosovo) que « [l]e principe d’autodétermination a[vait]
été clairement exprimé comme un droit de tous les pays et peuples colo-
niaux par la résolution 1514 (XV) de l’Assemblée générale » 42.
   107. Maurice a ensuite relevé que les obligations juridiques énoncées
dans la résolution 1514 (XV) de 1960 visaient « [t]ous les Etats », et avaient
été réaﬃrmées dans des résolutions postérieures, qui condamnaient géné-
ralement le démembrement de territoires non autonomes (y compris
Maurice) comme contraire à leurs dispositions, ces résolutions étant ainsi
clairement d’application obligatoire en droit international. Maurice a
souligné que le manquement par le Royaume-Uni aux obligations visées
dans la résolution 1514 (XV) de 1960 emportait des conséquences juri-
diques pour celui-ci, et pour tous les Etats 43 ; ces conséquences ont été
exposées dans des observations écrites et orales, et dans la réponse de
Maurice à la question que j’ai posée aux délégations des participants lors
de l’audience publique de la Cour du 5 septembre 2018 (supra).

   108. Pour sa part, l’Union africaine a réaﬃrmé que, en droit internatio-
nal général, il existait déjà un droit à l’autodétermination au moment de
l’adoption de la résolution 1514 (XV) de 1960, qui avait « cristallisé le
droit international coutumier » sur cette question 44. Par la suite, les réso-
lutions 2066 (XX) de 1965, 2232 (XXI) de 1966 et 2357 (XXII) de 1967 de
l’Assemblée générale, entre autres, avaient conﬁrmé l’opinio juris com-
munis ; la résolution 2066 (XX) de 1965 rappelait aussi, a ajouté l’Union
africaine, que « toute tentative visant à détruire partiellement l’unité
territoriale de Maurice serait contraire au droit international » 45.

  109. L’Union africaine a ensuite exprimé l’avis que la puissance admi-
nistrante était « tenue de mettre ﬁn à son comportement illicite et à tout
acte ou omission contraire aux principes de l’autodétermination et de l’in-
tégrité territoriale de Maurice » 46. Elle a conclu qu’il incombait à tous les
Etats ainsi qu’à toutes les organisations internationales, comme les
Nations Unies et elle-même, d’assurer le respect des règles de droit inter-

  42   Voir exposé écrit du Royaume-Uni, 17 avril 2009, par. 5.21, cité dans ibid., p. 4-5.
  43 Voir ibid., p. 5-6.
  44 Voir ibid., p. 8.
  45 Ibid.
  46 Voir ibid., p. 9.



                                                                                          99

           séparation des chagos (op. ind. cançado trindade)                         191

national coutumier concernant le droit à l’autodétermination, et d’ainsi
mettre un terme à « l’administration illicite de l’archipel des Chagos » et
au colonialisme 47.
   110. Dernières observations, mais pas les moindres, celles radicalement
diﬀérentes des Etats-Unis, selon lesquelles la preuve n’avait pas été appor-
tée de l’existence d’une règle de droit international coutumier : il n’y avait
pas de pratique étatique uniforme et, malgré les nombreux appuis (dont
ceux des Etats-Unis et d’autres puissances administrantes) exprimés en
faveur de la décolonisation, il n’existait pas, selon eux, d’opinio juris uni-
forme au moment de l’adoption par l’Assemblée générale, en 1960, de la
résolution 1514 (XV). Les Etats-Unis ont ajouté que la prétendue absence
d’opinio juris quant aux éléments clés du droit des peuples à disposer
d’eux-mêmes avait persisté au cours des négociations jusqu’à l’adoption
de la déclaration sur les principes du droit international, ﬁgurant dans la
résolution 2625 (XXV) de 1970 de l’Assemblée générale, les abstentions
dénotant, à leur avis, une absence de consensus entre les Etats 48.
   111. Ensuite, les Etats-Unis ont dit que les résolutions de l’Assemblée
générale n’étaient pas en elles-mêmes juridiquement contraignantes (sous
réserve de rares exceptions, ne trouvant pas à s’appliquer en l’espèce),
même lorsqu’elles étaient formulées en termes impératifs. Cela étant,
ont-ils ajouté, les résolutions de l’Assemblée générale n’étaient pas l’ex-
pression de règles de droit international coutumier qui auraient empêché
la création du Territoire britannique de l’océan Indien, et elles n’empor-
taient aucune conséquence juridique ; partant, il n’était pas nécessaire de
traiter des conséquences juridiques de violations quelconques d’obliga-
tions juridiques 49.

                               3. Evaluation générale
   112. Les points de vue exprimés par les délégations de participants
dans les réponses (et observations sur les réponses) à la question que je
leur ai posée à l’audience publique du 5 septembre 2018 de la Cour, à
mon avis, sont nécessaires voire absolument essentiels pour bien com-
prendre la situation et l’élaboration du présent avis consultatif sur les
Effets juridiques de la séparation de l’archipel des Chagos de Maurice en
1965. La Cour n’ayant pas examiné ces points de vue, je m’estime obligé
de le faire et d’ainsi les évaluer dans la présente opinion individuelle.
   113. La Cour a préféré se pencher, dans le présent avis consultatif
(par. 48, 50 et 67), sur la sentence rendue par un tribunal arbitral, le
19 mars 2015, dans l’arbitrage concernant l’aire marine protégée des Cha-
gos (diﬀérend entre Maurice et le Royaume-Uni) 50 — invoqué par le
   47 Voir note 40 supra, p. 9.
   48 Voir ibid., p. 11-12.
   49 Voir ibid., p. 12-13.
   50 Le tribunal arbitral [Cour permanente d’arbitrage] était constitué en application de

l’annexe VII de la convention des Nations Unies sur le droit de la mer de 1982. Pour
consulter la sentence du 19 mars 2015 et l’opinion dissidente et concordante commune des

                                                                                     100

           séparation des chagos (op. ind. cançado trindade)                          192

Royaume-Uni dans ses réponses à ma question (voir supra) ; à mon avis,
cette sentence était de bien moindre importance aux ﬁns du présent avis
consultatif que les résolutions de l’Assemblée générale, qui méritaient
davantage l’attention de la Cour, traitant du droit fondamental des
peuples à disposer d’eux-mêmes. Cela dit, il faut garder à l’esprit que l’af-
faire dont le tribunal arbitral était saisi concernait la création unilatérale
par le Royaume-Uni d’une aire marine protégée autour de l’archipel des
Chagos, une question — me permettrai-je d’ajouter — que les juges
J. Kateka et R. Wolfrum ont correctement analysée dans leur opinion
dissidente et concordante commune, jointe à la sentence du tribunal 51.
   114. D’après les deux juges, une question essentielle que le tribunal
arbitral aurait dû examiner sur le fond était celle de savoir si la séparation
de l’archipel des Chagos de Maurice était contraire aux principes juri-
diques de la décolonisation visés dans la résolution 1514 de l’Assemblée
générale des Nations Unies, ou encore au principe de l’autodétermination
(par. 70 ; voir aussi par. 67) élaboré entre 1945 et 1965, période au cours
de laquelle plus de cinquante Etats ont acquis leur indépendance dans le
cadre du processus de décolonisation (par. 71).
   115. Après avoir rappelé qu’il était clairement énoncé dans la résolu-
tion 1514 (XV) de 1960 que le détachement d’une partie d’une colonie (en
l’espèce, l’archipel des Chagos) était contraire au droit international
(par. 72), les juges J. Kateka et R. Wolfrum ont conclu que le
Royaume-Uni, en créant l’aire marine protégée en violation des engage-
ments antérieurs pris envers Maurice, avait enfreint la convention des
Nations Unies sur le droit de la mer et rendu ainsi l’aire marine juridique-
ment nulle (par. 86 et 89). Les deux juges ont aussi relevé l’existence de
similitudes troublantes entre la création du Territoire britannique de
l’océan Indien en 1965 et la proclamation de l’aire marine protégée en
2010, dénotant un mépris total des droits de Maurice et de son intégrité
territoriale, en faisant passer les intérêts en matière de défense du
Royaume-Uni et des Etats-Unis — une manifestation de pouvoir colo-
nial — au-dessus des droits de Maurice, l’interdiction totale de la pêche
dans l’aire marine en constituant un exemple (par. 91).
   116. Fait beaucoup plus important encore aux ﬁns du présent avis
consultatif sur les Effets juridiques de la séparation de l’archipel des Cha-
gos de Maurice en 1965 : l’opinion qui a nettement prévalu dans les
réponses (et les observations sur les réponses) fournies par les délégations
des participants — comme le montre l’analyse qui précède — était très
favorable au droit fondamental à l’autodétermination. Ce droit a aussi



juges J. Kateka et R. Wolfrum : Cour permanente d’arbitrage (Recueil des sentences), The
Chagos Marine Protected Area Arbitration (Mauritius v. United Kingdom), La Haye, CPA,
2015, p. 24-311.
   51 Ils n’étaient pas d’accord avec la conclusion du tribunal relative aux deux premières

prétentions de Maurice, mais ont souscrit à ses conclusions concernant les troisième et
quatrième prétentions, quoique pour des motifs diﬀérents de ceux des juges majoritaires.

                                                                                      101

         séparation des chagos (op. ind. cançado trindade)              193

été reconnu faire partie intégrante du droit international général ou cou-
tumier (en matière de responsabilité de l’Etat).
   117. Les délégations, qui, en plus de leurs réponses, ont présenté des
observations, ont chacune explicité leur avis dominant (supra), en appui
total du droit fondamental à l’autodétermination. De plus, un autre avis
a aussi prévalu parmi les délégations de participants, tant dans la phase
écrite qu’orale de la présente procédure consultative, sur un point d’une
grande importance : le droit fondamental des peuples et des nations à dis-
poser d’eux-mêmes relève du jus cogens.

   118. D’après l’opinion dominante, en outre, ce droit fondamental est
consacré en tant que norme impérative (voir, au sujet du jus cogens, les
sections X, XI et XII, infra) ; il ressort des résolutions pertinentes favo-
rables de l’Assemblée générale une opinio juris communis, assortie
d’obligations erga omnes (de conformité au droit fondamental à l’auto-
détermination). A mon sens, rien n’explique ni ne justiﬁe que la Cour n’ait
pas, dans le présent avis consultatif, expressément statué que le droit fon-
damental des peuples à l’autodétermination relevait du jus cogens.
   119. Il s’agit là d’un point que plusieurs participants ont fait valoir
tout au long de la présente procédure consultative, et dont la Cour n’a
pas tenu compte dans son propre raisonnement. La question mérite pour-
tant que l’on s’y intéresse de près, ce à quoi je vais m’attacher dans un
instant. Dans le présent avis consultatif, la Cour n’aurait pas dû faire
abstraction de cette question dans son raisonnement ; rien ne justiﬁe son
silence à cet égard. Le droit fondamental des peuples à l’autodétermina-
tion participe bel et bien du jus cogens et donne naissance à des obliga-
tions erga omnes, avec toutes les conséquences qui en découlent sur le
plan juridique.


 X. Le droit fondamental à l’autodétermination dans le domaine
     des normes impératives de droit international général

               1. La reconnaissance précoce du jus cogens
   120. L’évolution que j’ai examinée dans les sections précédentes de la
présente opinion individuelle jointe à l’avis consultatif de la Cour sur les
Effets juridiques de la séparation de l’archipel des Chagos de Maurice en
1965 montre que les Nations Unies ont fait du respect du droit à l’auto-
détermination des peuples un impératif, comme le veut le droit internatio-
nal contemporain. La consolidation des normes impératives du jus cogens
et des obligations de protection erga omnes correspondantes devrait
rendre possible la création d’un véritable ordre public international fondé
sur le respect des droits de l’homme.
   121. J’ai consacré une partie (section XIV) de l’opinion individuelle que
j’ai jointe à l’avis consultatif rendu par la Cour le 22 juillet 2010 sur la
Conformité au droit international de la déclaration unilatérale d’indépen-

                                                                        102

            séparation des chagos (op. ind. cançado trindade)                            194

dance relative au Kosovo au cheminement vers « une conception globale de
l’incidence du jus cogens » (C.I.J. Recueil 2010 (II), p. 608-609, par. 212-
217), après m’être exprimé sur la tragédie humanitaire vécue par la popu-
lation locale. Dans la présente procédure consultative devant la Cour sur
les Effets juridiques de la séparation de l’archipel des Chagos de Maurice en
1965, nous sommes placés une fois de plus devant une tragédie humani-
taire, cette fois de longue date, celle des Chagossiens déplacés de force hors
de leur patrie, abandonnés, tentant de survivre dans une pauvreté inter-
générationnelle, avec toutes les conséquences que cela entraîne.
   122. Cela étant, je consacre encore une fois une section de mon actuelle
opinion individuelle (la présente section X) au jus cogens, comme garantis-
sant ici le droit fondamental à l’autodétermination. Dans une perspective
historique, il ne saurait passer inaperçu que le droit à l’autodétermination,
tel qu’il est formulé à l’article premier des deux Pactes internationaux rela-
tifs aux droits de l’homme des Nations Unies de 1966 (section III supra), a
rapidement — l’année même de leur adoption 52 — été considéré comme
« une norme impérative du droit international » 53 relevant du jus cogens.
   123. La Commission du droit international (CDI) a de même apporté
sa contribution à la question, dans la foulée de l’évolution jurispruden-
tielle qu’elle avait suscitée (voir infra). Ainsi, au cours des six années qui
ont précédé l’adoption de la convention de Vienne sur le droit des traités
de 1969, la conceptualisation du jus cogens a été soigneusement examinée
et conﬁrmée par les membres de la CDI dans le cadre du droit des trai-
tés 54. A plusieurs reprises, depuis le début des années 1960, le jus cogens a
été directement relié au droit à l’autodétermination.
   124. Par exemple, dans les débats de la CDI de 1963, on a fait valoir
entre autres qu’un traité « imposé à une ancienne colonie devenue
entre-temps un Etat indépendant serait certainement nul pour non-licéité »
parce que violant une norme du jus cogens, en l’espèce le droit à l’auto-
détermination 55. Dans les travaux de la CDI de 1966 sur le jus cogens,
certains de ses membres ont insisté sur l’importance des principes de l’éga-
lité juridique des Etats et de l’autodétermination des peuples, s’agissant
des « traités qui violent les droits de l’homme » 56 ; le jus cogens produit ses
eﬀets sur les traités qui sont incompatibles avec lui 57. Et dans les travaux
   52  Voir I. Brownlie, Principles of Public International Law, 1re éd., Oxford, Clarendon
Press, 1966, p. 417-418 ; la violation du jus cogens constituerait une infraction au regard du
droit des gens (ibid., p. 415-416).
    53 A. Rigo Sureda, The Evolution of the Right to Self-Determination — A Study of

United Nations Practice, op. cit. supra note 6, p. 353.
    54 Voir Nations Unies, Annuaire de la CDI (1963), vol. I, p. 59-79, 155, 192, 252-257

et 294 ; Nations Unies, Annuaire de la CDI (1964), vol. II, p. 185-186 et 191 ; Nations Unies,
Annuaire de la CDI (1966), vol. II, p. 217, 239-240, 247-249, 261-267, 327 et 341 ; Nations
Unies, Annuaire de la CDI (1967), vol. II, p. 378, 390 et 394-395 ; Nations Unies, Annuaire
de la CDI (1968), vol. II, p. 220 et 231-232.
    55 Nations Unies, Annuaire de la CDI (1963), vol. I, p. 169, par. 56 ; voir également

p. 257, par. 37.
    56 Nations Unies, Annuaire de la CDI (1966), vol. II, p. 270, n. 3.
    57 Ibid., p. 372, et voir également p. 341.



                                                                                         103

           séparation des chagos (op. ind. cançado trindade)                       195

de la CDI de 1968 sur le jus cogens, certains de ses membres ont réaﬃrmé
que le droit des peuples à l’autodétermination « [devait] être respecté » 58.
   125. Il n’en reste pas moins que, même bien avant cela, dès les pre-
mières années — peu après sa création —, l’ONU poursuivait déjà active-
ment la réalisation de l’autodétermination des peuples ; l’exercice a
rapidement apporté la preuve du caractère impératif du droit à l’auto-
détermination 59, examinée dans les résolutions successives de l’Assemblée
générale (voir les sections II et III supra), ainsi qu’à des conférences inter-
nationales. C’est ainsi qu’une quinzaine d’années déjà avant la deuxième
conférence mondiale des Nations Unies sur les droits de l’homme de 1993
(voir la section VI supra), la conférence mondiale de la lutte contre le
racisme et la discrimination raciale de 1978 avait appelé l’attention sur les
« principes de la non-discrimination et de l’autodétermination en tant que
règles impératives du droit international » 60.
   126. A l’époque, dans une étude établie en 1979-1980 intitulée The Right
to Self-Determination — Implementation of United Nations Resolutions, le
rapporteur spécial de l’ancienne sous-commission de la lutte contre les
mesures discriminatoires et de la protection des minorités (H. Gros Espiell)
avait d’emblée mis en évidence l’importance capitale de l’autodétermina-
tion des peuples dans le monde moderne, contribuant de la sorte à sa
reconnaissance en tant que norme du jus cogens 61. Il avait rappelé, à cet
eﬀet, les parties pertinentes des travaux de la CDI qui avaient abouti à la
rédaction de la convention de Vienne sur le droit des traités de 1969 62.
   127. Le rapporteur avait ensuite fait observer que le jus cogens avait
trouvé sa place dans les articles 53 et 64 de la convention de Vienne de
1969 ; aucun exemple de jus cogens n’y avait été expressément décrit aﬁn
d’en laisser évoluer la teneur. Ainsi avait-il ajouté : « Aujourd’hui, per-
sonne ne peut contester le fait que, à la lumière des réalités internationales
contemporaines, l’autodétermination a indubitablement valeur de jus
cogens. » 63 Qui plus est, de l’avis du rapporteur spécial, les principes fon-
damentaux de la Charte des Nations Unies énoncés dans la résolu-
tion 2625 (XXV) de 1970, y compris celui de l’autodétermination des
peuples, étaient des manifestations en droit international contemporain
du jus cogens 64.


   58 Nations Unies, Annuaire de la CDI (1968), vol. II, p. 229.
   59 L. Hannikainen, Peremptory Norms (Jus Cogens) in International Law, Helsinki,
Lakimiesliiton Kustannus, 1988, p. 191, 304, 357-358, 381-382 et 717.
   60 Résolution 33/99 de l’Assemblée générale, en date du 16 décembre 1978, partie III,

par. 9.
   61 H. Gros Espiell (rapporteur spécial de la sous-commission de la lutte contre

les mesures discriminatoires et de la protection des minorités), The Right to Self-
Determination — Implementation of United Nations Resolutions, Nations Unies, doc. E/
CN.4/Sub.2/405/Rev.1 (1980), New York, 1980, p. 11, par. 70.
   62 Ibid., p. 11, par. 71.
   63 Ibid., p. 11-12, par. 73-74.
   64 Ibid., p. 12, par. 75.



                                                                                   104

            séparation des chagos (op. ind. cançado trindade)                                196

   128. La doctrine internationale, poursuivait-il, appuyait majoritaire-
ment l’idée que le droit à l’autodétermination a valeur de jus cogens, en
tant que « condition ou préalable à l’exercice et à la réalisation eﬀective
des droits de l’homme » 65. Enﬁn, il concluait que l’existence du jus
cogens participait en soi du droit naturel, et que le droit des peuples à
l’autodétermination était aujourd’hui l’une des manifestations du jus
cogens 66.

               2. La réaffirmation du jus cogens dans la présente
                             procédure consultative
   129. Dans le cadre de la présente procédure consultative sur les Effets
juridiques de la séparation de l’archipel des Chagos de Maurice en 1965, cette
question a été portée à l’attention de la Cour dans plusieurs exposés écrits et
oraux des participants, soit pour défendre le jus cogens (l’Union africaine 67,
l’Argentine 68, le Belize 69, le Brésil 70, le Chili 71, Cuba 72, Chypre 73, Djibouti 74,
le Kenya 75, Maurice 76, la Namibie 77, le Nigéria 78, les Pays-Bas 79, le Nicara-
gua 80, la Serbie 81, les Seychelles 82, l’Afrique du Sud 83 et la Zambie 84), soit


   65 H. Gros Espiell (rapporteur spécial de la sous-commission de la lutte contre
les mesures discriminatoires et de la protection des minorités), The Right to Self-
Determination — Implementation of United Nations Resolutions, Nations Unies, doc. E/
CN.4/Sub.2/405/Rev.1 (1980), Ney York, 1980, p. 12, par. 78.
   66 Ibid., p. 13, par. 84-85.
   67 Exposé écrit, par. 67-128 ; observations, par. 164-179 ; exposé oral, CR 2018/27,

p. 24-26, par. 7-15.
   68 Exposé écrit, par. 48 ; observations, par. 19-30 et 50-54 ; exposé oral, CR 2018/22,

p. 44-46, par. 21-28.
   69 Exposé écrit, par. 1.4, 2.1-2.22 et 3.1-3.13 ; exposé oral, CR 2018/23, p. 9-18,

par. 7-48.
   70 Exposé écrit, par. 15-19 et 28 b) ; exposé oral, CR 2018/23, p. 43-46, par. 10-19.


   71  Exposé écrit, par. 6-7.
   72  Ibid., p. 1.
    73 Observations, par. 1 c), 10-14 et 17-19 ; exposé oral, CR 2018/23, p. 48-49,

par. 9-10.
    74 Exposé écrit, par. 3, 22 et 27-33.
    75 Exposé oral, CR 2018/25, p. 25, par. 11 ; p. 26-30, par. 17-34 ; p. 32, par. 43 ; et p. 33,

par. 46.
    76 Exposé écrit, par. 1.3-1.5, 1.41 ii), 5.31, 6.3-6.61 et 6.109 ; observations, par. 3.7-3.41

et 3.67 ; exposé oral, CR 2018/20, p. 45-47, par. 5-12 et p. 82, par. 27.
   77 Exposé écrit, p. 3.
   78 Exposé oral, CR 2018/25, p. 53, par. 11.
   79 Exposé écrit, par. 2.1-4.5.
   80 Exposé écrit, par. 6-9 ; observations, par. 4-9 ; exposé oral, CR 2018/25, p. 42-44,

par. 38-47.
   81 Exposé écrit, par. 29-31 ; exposé oral, CR 2018/26, p. 12-13, par. 33-40.
   82 Observations, par. 9.
   83 Exposé écrit, par. 6, 18 et 60-64 ; exposé oral, CR 2018/22, p. 14-18, par. 23-39.
   84 Exposé oral, CR 2018/27, p. 9-12, par. 4 et 7-12.



                                                                                             105

          séparation des chagos (op. ind. cançado trindade)                  197

pour en souligner les eﬀets erga omnes (la Chine 85, le Guatemala 86, l’Inde 87,
le Botswana 88 et le Vanuatu 89). Je vais maintenant passer en revue les argu-
ments qu’ils ont présentés à la Cour à l’appui de la nature de jus cogens du
droit fondamental à l’autodétermination, et des obligations erga omnes qui
en découlent.
   130. Dans son exposé écrit, Maurice a soutenu qu’il était bien établi que
le droit fondamental à l’autodétermination faisait partie de la catégorie des
normes impératives ; selon Maurice, l’argument du Royaume-Uni devait
donc être rejeté, la nature de ce droit étant telle qu’aucun Etat ne pouvait
prétendre y être un « objecteur persistant », au mépris total d’un engage-
ment en faveur de l’état de droit international 90. En outre, dans sa réponse
écrite à la question que j’ai posée aux délégations participantes (voir les
sections VIII et IX supra), Maurice a rappelé le caractère contraignant des
résolutions de l’Assemblée générale sur la question, reconnaissant la nature
impérative du droit fondamental en question, ainsi que le caractère erga
omnes des obligations qui en découlent, en droit coutumier 91.
   131. Pour sa part, l’Union africaine a déclaré que nul ne saurait contes-
ter que le droit des peuples à l’autodétermination relève du jus cogens.
Elle a ajouté que le caractère erga omnes des obligations qui en décou-
laient « conf[érait] l’obligation correspondante à l’ensemble des Etats et
des organisations internationales de … faire respecter » le droit fonda-
mental à l’autodétermination 92. La pertinence de ce droit dans le domaine
du jus cogens est également soulignée dans les exposés écrits et oraux des
Etats d’Amérique latine.
   132. Ainsi la délégation du Nicaragua a-t-elle soutenu, dans son exposé
oral, que l’obligation erga omnes de respecter le droit à l’autodétermina-
tion est contraignante au point de ne pouvoir souﬀrir de dérogation. Elle
a ajouté que le droit en question était si essentiel qu’il ne saurait en aucun
cas être restreint par un accord ou écarté par une puissance coloniale 93. En
outre, dans sa réponse écrite à la question que j’ai posée aux délégations
participantes (voir les sections VIII et IX supra), le Nicaragua a souligné la
pertinence de la résolution de l’Assemblée générale 1514 (XV) de 1960
pour la consolidation du droit à l’autodétermination inscrit dans la Charte
des Nations Unies et le respect de l’intégrité territoriale des territoires
coloniaux qui s’y rattachait, qui relevaient également du droit internatio-
nal coutumier. Le droit à l’autodétermination, a-t-elle réaﬃrmé, consti-
tuait « une norme impérative qui ne saurait souﬀrir de dérogation » 94.

  85 Exposé écrit, par. 5-13.
  86 Observations, par. 9 ; exposé oral, CR 2018/24, p. 34-35, par. 23-27.
  87 Exposé écrit, par. 28-35.
  88 Exposé oral, CR 2018/23, p. 31-35, par. 3-21.
  89 Exposé oral, CR 2018/26, p. 39-40, par. 16.
  90 Exposé écrit de Maurice, par. 3.44.
  91 CHAG 2018/129 (Maurice), 10 septembre 2018, par. 3.
  92 Exposé écrit de l’Union africaine, par. 69.
  93 Voir exposé oral du Nicaragua, CR 2018/25, p. 44, par. 47.
  94 CHAG 2018/127, 10 septembre 2018, p. 1.



                                                                             106

          séparation des chagos (op. ind. cançado trindade)                         198

   133. Dans son exposé écrit, Cuba s’est déclarée préoccupée par la vio-
lation des principes du jus cogens concernant le respect de l’intégrité terri-
toriale de Maurice, « l’exercice de sa souveraineté sur l’archipel des
Chagos » et « le droit de retour des citoyens mauriciens qui ont été obligés
par le Royaume-Uni à abandonner l’archipel » 95. L’Argentine a quant à
elle souligné les obligations erga omnes liées au « droit des peuples à l’au-
todétermination » 96. Le même point (concernant les eﬀets erga omnes) a
également été soulevé par la Chine 97, le Guatemala 98, l’Inde 99, le
Botswana 100 et le Vanuatu 101.
   134. Dans son exposé écrit, le Brésil a appelé l’attention sur l’impor-
tance du respect des obligations erga omnes dans le contexte de la décolo-
nisation aﬁn de garantir le droit des peuples à l’autodétermination ; ces
obligations étaient « opposables à tous et à la communauté internationale
dans son ensemble » 102. Il a ajouté que le droit à l’autodétermination
avait été reconnu dans des résolutions successives de l’ONU, dans des
déclarations multilatérales, voire dans les propres décisions de la CIJ, ce
qui établissait clairement que la présente demande de l’Assemblée géné-
rale en vue de l’obtention d’un avis consultatif « dépass[ait] le simple
cadre d’une relation bilatérale », dans la mesure où elle traitait de ques-
tions « intéressant directement les Nations Unies » dans leur ensemble 103.
   135. Dans son exposé écrit, le Belize a soutenu que le droit à l’auto-
détermination dans le droit international coutumier ressortait de la
Charte des Nations Unies, de résolutions de l’Assemblée générale des
Nations Unies, des pratiques des Etats et de la jurisprudence de la CIJ. Il
s’agissait d’une norme impérative du droit international, un droit produi-
sant des eﬀets erga omnes, à laquelle aucune dérogation n’était permise.
Le Belize a rappelé que l’autodétermination avait commencé à être pré-
sentée comme un droit légal dans les années 1950, avant d’être reprise
dans de nombreuses résolutions ultérieures et concordantes de l’Assem-
blée générale ; elle relevait du droit international coutumier en 1965,
lorsque le Royaume-Uni avait séparé l’archipel des Chagos de Maurice 104.
   136. Le Belize a ajouté qu’une grande importance avait rapidement été
attribuée à la résolution 1514 (XV) de l’Assemblée générale de 1960 et
que, au début des années 1960, le droit à l’autodétermination était déjà
reconnu comme norme impérative de droit international. Il a ensuite rap-
pelé que, dans le cadre de leurs débats de 1963, certains membres de la

  95 Exposé écrit de Cuba, p. 1.
  96 Exposé écrit de l’Argentine, par. 49.
  97 Exposé écrit de la Chine, par. 5-13.
  98 Observations du Guatemala, par. 9 ; exposé oral, CR 2018/24, p. 34-35, par. 23-27.


  99 Exposé écrit de l’Inde, par. 28-35.
  100 Exposé oral du Botswana, CR 2018/23, p. 31-35, par. 3-21.
  101 Exposé oral du Vanuatu, CR 2018/26, p. 20, par. 10.
  102 Exposé écrit du Brésil, p. 3-4, par. 12.
  103 Ibid.
  104 Exposé écrit du Belize, p. 3, par. 2.1-2.2.



                                                                                    107

            séparation des chagos (op. ind. cançado trindade)                            199

CDI avaient fait référence au droit à l’autodétermination comme d’une
règle établie du jus cogens 105.
   137. Dans son exposé oral, Chypre a réfuté l’argument reposant sur un
prétendu diﬀérend bilatéral entre Maurice et le Royaume-Uni, mainte-
nant que les questions relatives à l’autodétermination en général, et à la
licéité de l’achèvement d’un processus de décolonisation en particulier, ne
pouvaient jamais être dûment qualiﬁées de questions purement bilatérales
entre une ancienne puissance coloniale et une ancienne colonie. Ce que
corroboraient, ajoutait-elle, « [l]e caractère de jus cogens du droit à l’auto-
détermination » et « le caractère opposable erga omnes des obligations
qu’il gén[érait] » ; les obligations en cause étaient opposables à la commu-
nauté internationale dans son ensemble, et tous les Etats avaient un inté-
rêt juridique à ce qu’elles soient correctement mises en œuvre 106.
   138. Selon Chypre, la valeur de jus cogens du droit à l’autodétermina-
tion et l’opposabilité erga omnes des obligations qu’il génère soulèvent
deux points. D’abord, précisément parce que l’obligation de ne pas parti-
ciper au colonialisme constitue une obligation opposable à la commu-
nauté internationale dans son ensemble, le consentement donné par un ou
plusieurs Etats à la perpétuation du colonialisme par un autre Etat ne
dispense pas ce dernier de l’obligation en cause. Ensuite, précisément
parce que le colonialisme constitue une violation du droit à l’autodétermi-
nation, qui est une norme du jus cogens, tous les Etats ont le devoir de ne
pas reconnaître comme licite une situation perpétuant le colonialisme 107.
   139. Dans son exposé oral, la Zambie a rejeté de même l’argument du
Royaume-Uni, selon lequel il s’agirait ici d’un diﬀérend bilatéral entre le
Royaume-Uni et Maurice sur une question de souveraineté sur un terri-
toire, concluant que la Cour était habilitée à rendre un avis sur la question
sans le consentement du Royaume-Uni. Il est évident de par sa formula-
tion que la première question posée à la Cour par l’Assemblée générale
portait sur les obligations de droit international en matière de décolonisa-
tion. La Zambie a soutenu que la question relevait clairement de la com-
pétence de l’Assemblée générale et donc qu’il ne s’agissait pas strictement
d’un diﬀérend bilatéral : la question portait spéciﬁquement sur l’exercice
du droit à l’autodétermination, dont la Cour avait elle-même considéré
qu’il donnait naissance à des obligations opposables erga omnes 108.
   140. S’exprimant sur les aspects de la question dont la Cour est saisie
auxquels il porte une attention particulière, Djibouti a soutenu, dans son
exposé écrit, que le droit à l’autodétermination était une norme erga omnes
qui intéresse la communauté internationale dans son ensemble 109. Ce droit
des peuples à l’autodétermination était « un droit opposable erga omnes »,
   105  Il a également évoqué la première édition des Principles of Public International Law
de Ian Brownlie, publiée en 1966, où il est indiqué que « certaines parties du jus cogens font
l’objet d’un consensus général, notamment … l’autodétermination » ; ibid., p. 6-7, par. 2.15.
   106 Exposé oral de Chypre, CR 2018/23, p. 50-51, par. 4.
   107 Ibid., p. 54, par. 9.
   108 Exposé oral de la Zambie, CR 2018/27, p. 9-10, par. 4.
   109 Exposé écrit de Djibouti, p. 1, par. 3.



                                                                                         108

           séparation des chagos (op. ind. cançado trindade)                            200

comme l’a reconnu la Cour elle-même (par exemple, en l’aﬀaire relative au
Timor oriental (1995)). Par conséquent, il ne saurait « être considéré[ ] seu-
lement comme une question bilatérale » : il s’agit en eﬀet d’un sujet qui inté-
resse la communauté internationale dans son ensemble, ce droit concrétisant
l’un des « principes essentiels du droit international contemporain » 110.
   141. La Cour l’a reconnu, ajoute Djibouti, dans son avis consultatif
sur les Conséquences juridiques de l’édification d’un mur dans le territoire
palestinien occupé (2004), où elle a conﬁrmé (au paragraphe 159) l’« exer-
cice par le peuple palestinien de son droit à l’autodétermination ». En
résumé, ce droit à l’autodétermination « donne naissance à une obligation
envers la communauté internationale dans son ensemble, qui est tenue
d’en autoriser et d’en respecter l’exercice », de sorte qu’il incombe à tous
les Etats et à toutes les organisations internationales de se conformer à
cette obligation 111.
   142. De l’avis du Kenya, le droit des peuples à l’autodétermination
relève du jus cogens et confère l’obligation erga omnes correspondante
aux Etats de la communauté internationale dans leur ensemble de faire
respecter ce droit. Cette position rejette l’allégation selon laquelle il s’agi-
rait ici d’un diﬀérend bilatéral. Le non-respect du droit à l’autodétermina-
tion équivaut au non-respect d’une obligation opposable à la communauté
internationale dans son ensemble 112.
   143. S’agissant du droit à l’autodétermination, sans mentionner expres-
sément le jus cogens ou les eﬀets erga omnes, la Namibie, dans son exposé
écrit 113, et les Seychelles, dans leurs observations écrites 114, ont aﬃrmé
qu’à l’époque, c’est-à-dire au milieu des années 1960 — au moment de la
séparation de l’archipel des Chagos —, « le droit à l’autodétermination
était fermement établi ». Et le Chili de défendre, dans son exposé écrit, le
caractère « normatif » du droit des peuples à l’autodétermination « ferme-
ment établi » depuis la déclaration sur l’octroi de l’indépendance aux pays
et aux peuples coloniaux comprise dans la résolution 1514 (XV) de l’As-
semblée générale de 1960. Est ensuite venue la codiﬁcation du droit à
l’autodétermination dans les deux Pactes relatifs aux droits de l’homme
des Nations Unies de 1966, démontrant à quel point ce droit était bien
établi 115.
   144. Dans leur exposé écrit, les Pays-Bas ont fait valoir que l’obliga-
tion de respecter et de promouvoir le droit des peuples à l’autodétermina-
tion dans un contexte colonial, de même que l’obligation de s’abstenir de
recourir à toute mesure de coercition privant les peuples de ce droit,
découlait d’une norme impérative du droit international 116. Ils ont ajouté

   110 Exposé écrit de Djibouti, p. 11-12, par. 52.
   111 Ibid., p. 23, par. 52-53.
   112 Exposé oral du Kenya, CR 2018/25, p. 25, par. 11.
   113 Exposé écrit de la Namibie, p. 2.
   114 Observations écrites des Seychelles, par. 9.
   115 Exposé écrit du Chili, par. 6-7.
   116 Les Pays-Bas rappellent que, durant les débats précédant l’adoption de la résolu-

tion 2625 en 1970, les Etats ont qualiﬁé comme suit le droit à l’autodétermination : « fonda-

                                                                                        109

           séparation des chagos (op. ind. cançado trindade)                            201

que le caractère fondamental du droit à l’autodétermination avait été sou-
ligné dans le cadre du processus de décolonisation et que les Etats l’avaient
explicitement qualiﬁé de norme impérative du droit international 117.
   145. Dans son exposé oral devant la Cour, le Nigéria a déclaré que
l’autodétermination avait acquis le statut d’obligation erga omnes. A son
avis, le droit des Chagossiens à l’autodétermination devrait à l’évidence se
cantonner à l’autodétermination interne dans le cadre même de la souve-
raineté de Maurice et non pas prendre la forme d’une autodétermination
externe, laquelle conduirait à la désintégration de l’intégrité territoriale et
de la souveraineté de Maurice 118.
   146. La Serbie a rappelé pour sa part que « les règles et principes de la
décolonisation » étaient bien établis dans le droit des Nations Unies
depuis la déclaration sur l’octroi de l’indépendance aux pays et aux
peuples coloniaux de 1960, comprise dans la résolution 1514 (XV) de
l’Assemblée générale du 14 décembre 1960. Elle a appelé au plein respect
de la norme impérative du droit international qui veut que toute tentative
visant à « détruire partiellement ou totalement … l’intégrité territoriale
d’un pays » soit incompatible avec les buts et les principes de la Charte
des Nations Unies 119.
   147. Dans son exposé oral, l’Afrique du Sud, attentive à la jurispru-
dence de la Cour, a souligné le caractère le plus fondamental du droit à
l’autodétermination, soit le fait qu’il relève du jus cogens et qu’il crée des
obligations opposables erga omnes, ce qui en interdit toute violation 120 ;
elle a ajouté qu’il emportait l’obligation de respecter l’état de droit et de
renforcer un ordre juridique international fondé sur un ensemble de
règles 121. Elle a ensuite rappelé les actions du Royaume-Uni envers les
Seychelles, et envers Maurice et les Chagossiens.
   148. L’Afrique du Sud a fait observer que, à l’époque où le Territoire
britannique de l’océan Indien avait été créé, les îles Aldabra, Desroches et
Farquhar avaient été séparées de façon semblable des Seychelles et colo-
nisées de manière à être intégrées au nouveau territoire ; ces îles avaient
toutefois été restituées à juste titre aux Seychelles lors de l’accession de
celles-ci à l’indépendance en 1976. Cette situation contraste fortement


mental » et « s’imposant à tous les Etats » (A/AC.125/SR.41 — Pologne), « l’un des principes
fondamentaux du droit international contemporain » (A/AC.125/SR.40 — Yougoslavie),
« l’un des principes les plus importants inscrits à la Charte » des Nations Unies (A/AC.125/
SR.69 — Japon), « un principe du droit international contemporain reconnu universelle-
ment » (A/AC.125/SR.70 — Cameroun) et « indispensable à l’existence de la communauté
de nations » (A/AC.125/SR.68 — Etats-Unis).
    117 A savoir : Espagne, C.I.J. Mémoires, aﬀaire du Sahara occidental, vol. I, p. 206-208.

Algérie, C.I.J. Mémoires, aﬀaire du Sahara occidental, vol. IV, p. 497-500 ; Maroc, C.I.J.
Mémoires, aﬀaire du Sahara occidental, vol. V, p. 179-180 ; Guinée-Bissau, aﬀaire relative
à la Sentence arbitrale du 31 juillet 1989. Voir exposé écrit des Pays-Bas, p. 8-9, par. 3.9.
    118 Exposé oral du Nigéria, CR 2018/25, p. 53, par. 11.
    119 Exposé écrit de la Serbie, par. 29-39.
    120 Exposé oral de l’Afrique du Sud, CR 2018/22, p. 14-15, par. 25.
    121 Ibid., p. 15, par. 27.



                                                                                        110

           séparation des chagos (op. ind. cançado trindade)                          202

avec ce qui s’est passé dans le cas de Maurice et des Chagossiens, où le
Royaume-Uni invoque l’emplacement stratégique et l’importance aux ﬁns
de défense de l’archipel des Chagos 122.
   149. De l’avis de l’Afrique du Sud, la séparation signiﬁait que le pro-
cessus de décolonisation de Maurice restait illicite et inachevé ; elle repré-
sentait une violation du droit à l’autodétermination garanti par le
jus cogens et une violation continue des droits de l’homme 123. L’Afrique
du Sud a conclu que le « droit à l’autodétermination garanti par le jus
cogens » et l’intégrité territoriale d’une nation ne sauraient être ignorés
dans le seul but de protéger les intérêts d’un autre Etat en matière de
défense et ses ambitions militaires 124.
   150. L’Afrique du Sud a estimé que la violation des droits de l’homme
dans le contexte de l’inachèvement du processus de décolonisation de
Maurice était continue, et qu’il était essentiel de donner aux Nations Unies
les moyens de protéger les populations que le colonialisme rend vulné-
rables 125. Enﬁn, selon elle, l’archipel des Chagos devrait être rapidement
restitué à Maurice 126. Toutes ces réaﬃrmations du jus cogens au cours de
la présente procédure consultative sont signiﬁcatives, même si la Cour est
restée silencieuse sur ce point important dans le présent avis consultatif
(voir supra).


         XI. Critique des lacunes de la jurisprudence de la Cour
                       se rapportant au JUS COGENS

   151. Comme nous venons de le voir, les délégations ont porté une
attention particulière au cours de la procédure consultative au jus cogens
et à son incidence sur le droit fondamental à l’autodétermination (voir la
section X supra). En outre, j’ai déjà indiqué que la Charte des Nations
Unies, dès l’origine, faisait expressément mention de l’égalité des droits
des peuples et de leur droit à disposer d’eux-mêmes (art. 1, par. 2, et
art. 55) (voir la section IV supra), et que les Nations Unies ont reconnu
dès la première heure le droit fondamental à l’autodétermination des
peuples et se sont attachées à le faire respecter (voir la section II supra).
   152. L’évolution de la notion inscrite dans la Charte des Nations Unies
a conduit à la reconnaissance de la valeur de jus cogens de ce droit : il en
est rapidement venu à être très largement considéré comme faisant partie
des normes impératives du droit international, produisant à ce titre des
eﬀets erga omnes 127. Cela dit, je voudrais maintenant passer en revue le

   122  Exposé oral de l’Afrique du Sud, CR 2018/22, p. 16, par. 31-32.
   123  Ibid., par. 32.
    124 Ibid.
    125 Ibid., p. 17, par. 38.
    126 Ibid., p. 17-18, par. 39.
    127 K. Doehring, « Self-Determination as Jus Cogens », [auteurs multiples], The Charter

of the United Nations — A Commentary (B. Simma et autres (dir. publ.)), Oxford Univer-
sity Press, 1994, p. 70-71.

                                                                                      111

           séparation des chagos (op. ind. cançado trindade)                           203

traitement du jus cogens dans la jurisprudence de la Cour. En eﬀet, il est
arrivé que la Cour reconnaisse expressément, même si brièvement, la
notion de jus cogens (qui englobe des normes à caractère impératif), telle
qu’elle a été évoquée au cours de la procédure, sans toutefois fournir ni
explications ni détails.
   153. On pourra trouver, par exemple, de brèves mentions du jus cogens
dans les arrêts que la Cour a rendus en l’aﬀaire du Plateau continental de
la mer du Nord (République fédérale d’Allemagne/Danemark ; République
fédérale d’Allemagne/Pays-Bas) (C.I.J. Recueil 1969, par. 72), l’aﬀaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicara-
gua c. Etats-Unis d’Amérique) (C.I.J. Recueil 1986, par. 190), l’aﬀaire rela-
tive au Mandat d’arrêt du 11 avril 2000 (République démocratique du Congo
c. Belgique) (C.I.J. Recueil 2002, par. 56 et 58), l’aﬀaire relative aux Immu-
nités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant))
(C.I.J. Recueil 2012 (I), par. 92-93 et 95-97), ainsi que dans ses avis
consultatifs sur la Licéité de la menace ou de l’emploi d’armes nucléaires
(C.I.J. Recueil 1996 (I), par. 83) et la Conformité au droit international de
la déclaration unilatérale d’indépendance relative au Kosovo (C.I.J.
Recueil 2010 (II), par. 81). La Cour est allée plus loin dans l’aﬀaire rela-
tive à des Questions concernant l’obligation de poursuivre ou d’extrader
(Belgique c. Sénégal), en déclarant dans son arrêt que « l’interdiction de la
torture rel[evait] du droit international coutumier et [avait] acquis le carac-
tère de norme impérative (jus cogens) » (C.I.J. Recueil 2012 (II), par. 99).
   154. En l’aﬀaire des Activités armées sur le territoire du Congo ((nou-
velle requête : 2002) (République démocratique du Congo c. Rwanda),
compétence et recevabilité, arrêt, C.I.J. Recueil 2006), la Cour, se pen-
chant sur les rapports entre les normes impératives (jus cogens) et l’éta-
blissement de sa propre compétence, a fait observer que le fait qu’un
diﬀérend porte sur le respect d’une norme possédant le caractère de jus
cogens, « ce qui est assurément le cas de l’interdiction du génocide, ne
saurait en lui-même fonder la compétence de la Cour pour en connaître.
En vertu du Statut de la Cour, cette compétence est toujours fondée sur
le consentement des parties. » (Ibid., p. 32, par. 64.)
   155. La Cour a réaﬃrmé sa position dans les arrêts qu’elle a rendus
ultérieurement dans les deux aﬀaires relatives à l’Application de la conven-
tion pour la prévention et la répression du crime de génocide (en ce qui
concerne la Bosnie, le 26 février 2007, par. 161 ; en ce qui concerne la
Croatie, le 3 février 2015, par. 87). De mon point de vue, la détermination
du jus cogens a des conséquences juridiques inéluctables, largement négli-
gées 128 par la Cour dans sa jurisprudence à ce jour. La Cour ne peut plus
se permettre de passer outre les conséquences juridiques du jus cogens,
obsédée qu’elle est par le consentement individuel des Etats à l’exercice de
sa propre compétence (voir la section XVIII infra, par. 298-301).


   128 A l’exception de l’arrêt rendu par la Cour en l’aﬀaire relative aux Questions concer-
nant l’obligation de poursuivre ou d’extrader (fond, 2012).

                                                                                       112

           séparation des chagos (op. ind. cançado trindade)                           204

   156. J’ai apporté une attention particulière à l’incidence du jus cogens
et à ses conséquences juridiques. On en trouve un exemple dans ma longue
opinion dissidente (par. 318-320 et 536) en l’aﬀaire relative à l’Application
de la convention pour la prévention et la répression du crime de génocide
((Croatie c. Serbie), arrêt du 3 février 2015) 129, dans laquelle j’ai fait
observer que la convention de 1948 sur le génocide était axée sur la pro-
tection de groupes d’êtres humains en situation de vulnérabilité, et non
sur les Etats, et qu’il convenait en conséquence de l’interpréter et de l’ap-
pliquer en tenant compte des besoins pressants de protection des
membres de ces groupes, et non de la susceptibilité des Etats (C.I.J.
Recueil 2015 (I), p. 373-375, par. 517-524, et p. 379, par. 542) 130.
   157. D’autres exemples peuvent être mentionnés, notamment les opi-
nions dissidentes détaillées que j’ai jointes aux trois arrêts de la Cour (du
5 octobre 2016) rejetant les aﬀaires des Obligations relatives à des négocia-
tions concernant la cessation de la course aux armes nucléaires et le désarme-
ment nucléaire (Iles Marshall c. Royaume-Uni, Iles Marshall c. Inde et
Iles Marshall c. Pakistan), dans lesquelles j’ai soutenu que les interdits
absolus du jus cogens comprenaient aujourd’hui celui de la menace ou de
l’emploi d’armes nucléaires, « eu égard à toutes les souﬀrances que ces
armes [pouvaient] inﬂiger aux populations : leur emploi [entraînait] des
souﬀrances qui ne [pouvaient] être circonscrites ni dans l’espace ni dans le
temps, et se prolong[eaient] pendant plusieurs générations » (C.I.J.
Recueil 2016 (II), p. 979, par. 186 et 187).
   158. Le jus cogens déborde ainsi les limites du droit conventionnel, ai-je
ajouté, « englobant le droit de la responsabilité internationale de l’Etat, ainsi
que le corpus juris du droit international contemporain, et, en déﬁnitive, tous
les actes juridiques » (ibid., par. 188). Dans ce domaine, il faut à mon avis
traiter la question du point de vue des peuples, la raison d’humanité l’em-
portant sur la raison d’Etat, et faire en sorte que l’attention sur les « consé-
quences dévastatrices et catastrophiques de l’emploi d’armes nucléaires » ne
se relâche pas (ibid., p. 1026, par. 321). La recta ratio (chère aux jusnatura-
listes), la conscience juridique universelle, poursuivis-je, prime la « volonté »
et les stratégies des Etats pris individuellement, notant l’existence
     « d’une conception universaliste du droit des gens (la lex praeceptiva
     pour le totus orbis), applicable à tous les sujets de droit (Etats, peuples
     et individus), qui insiste sur l’unité du genre humain. Le positivisme
     juridique, qui privilégie le pouvoir et la « volonté » de l’Etat, n’a jamais
     réussi à se placer dans cette perspective universaliste, pourtant essen-

   129 Reproduit dans Judge A. A. Cançado Trindade — The Construction of a Huma-

nized International Law — A Collection of Individual Opinions, vol. III (CIJ), Leyde, Brill/
Nijhoﬀ, 2017, p. 158 et 231 ; et dans Vers un nouveau jus gentium humanisé — Recueil
des opinions individuelles du juge A. A. Cançado Trindade, Paris, L’Harmattan, 2018,
p. 744-745 et 817.
   130 Pour une analyse de la question, on pourra consulter A. A. Cançado Trindade, A

Responsabilidade do Estado sob a Convenção contra o Genocídio : Em Defesa da Dignidade
Humana, Fortaleza/Brésil, IBDH/IIDH, 2015, p. 9-265.

                                                                                       113

              séparation des chagos (op. ind. cançado trindade)                        205

         tielle et nécessaire lorsqu’il s’agit de régler des questions intéressant
         l’humanité tout entière, comme celle de la nécessité de procéder au
         désarmement nucléaire. » (C.I.J. Recueil 2016 (II), p. 993, par. 224.)
   159. Le désarmement nucléaire, dis-je encore, « auquel aspirent les
peuples du monde entier, ne saurait être subordonné au consentement de
tel ou tel Etat » (ibid., p. 1026, par. 321). Nous sommes ici devant les inter-
dits absolus de jus cogens, « frappant la privation arbitraire de la vie, l’in-
ﬂiction de traitements cruels, inhumains ou dégradants, ou l’inﬂiction de
maux superﬂus », qui participent à l’actuel processus historique d’huma-
nisation du droit international (ibid.).
   160. Les tenants du positivisme juridique font abstraction de l’existence
d’une opinio juris communis sur l’illicéité en droit international contempo-
rain de toutes les armes de destruction massive, telles les armes nucléaires,
et sur l’obligation de procéder au désarmement nucléaire. Je concluais
ensuite que l’existence des armes nucléaires était « la grande tragédie de
l’ère nucléaire ; aujourd’hui plus que jamais, les êtres humains [avaient]
besoin d’être protégés d’eux-mêmes. L’existence de ces armes [était] un déﬁ
aux valeurs morales, lesquelles [étaient] indissociables du droit, comme
nous l’[avaient] enseigné les penseurs jusnaturalistes. » (Ibid., par. 322.) 131
   161. J’ai par ailleurs traité en profondeur de la question du jus cogens
dans l’opinion individuelle (par. 212-217) que j’ai jointe à l’avis consultatif
sur la Conformité au droit international de la déclaration unilatérale d’indé-
pendance relative au Kosovo (de 2010) ; dans mes deux opinions dissidentes
(par. 124-125 et 140-153, et par. 117-129, 214-220, 225, 288-299 et 316, res-
pectivement) en l’aﬀaire relative aux Immunités juridictionnelles de l’Etat
(Allemagne c. Italie) (ordonnance de 2010 et arrêt de 2012) ; dans mon
opinion dissidente (par. 180 et 195), en l’aﬀaire relative à l’Application de la
convention internationale sur l’élimination de toutes les formes de discrimina-
tion raciale (Géorgie c. Fédération de Russie) (arrêt de 2011) ; dans mon
opinion individuelle (par. 44-51, 82-94, 175 et 181), en l’aﬀaire relative à des
Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
c. Sénégal) (arrêt de 2012) ; dans mes deux opinions individuelles (par. 165
et par. 95) en l’aﬀaire Ahmadou Sadio Diallo (arrêts de 2010 et 2012) 132.

   131  Voir également par. 168, 189 et 223-225. La numérotation des paragraphes est celle
qui ﬁgure dans mon opinion dissidente en l’aﬀaire Iles Marshall c. Royaume-Uni ; les mêmes
paragraphes se retrouvent, avec une numérotation distincte, dans mes deux autres opinions
dissidentes dans les aﬀaires Iles Marshall c. Inde et Iles Marshall c. Pakistan. Mes trois
opinions dissidentes sont reproduites dans Judge A. A. Cançado Trindade — The Construc-
tion of a Humanized International Law — A Collection of Individual Opinions, vol. III (CIJ),
Leyde, Brill/Nijhoﬀ, 2017, p. 364-489, 236-363, et 490-612, respectivement ; et dans Vers un
nouveau jus gentium humanisé — Recueil des opinions individuelles du juge A. A. Cançado
Trindade, Paris, L’Harmattan, 2018, p. 906-1030.
   132 Reproduit dans Judge A. A. Cançado Trindade — The Construction of a Humanized

International Law — A Collection of Individual Opinions, vol. II (CIJ), Leyde, Brill/Nijhoﬀ,
2015, p. 1121-1123 ; p. 1253, 1258-1259 ; p. 1347-1348 et 1354-1361 ; p. 1446-1448, 1483-
1485, 1487, 1513-1517 et 1522 ; p. 1542-1546, 1556-1562, 1597 et 1599 ; p. 1710 et 1783,
respectivement ; et dans Vers un nouveau jus gentium humanisé — Recueil des opinions indi-

                                                                                       114

           séparation des chagos (op. ind. cançado trindade)                            206

   162. Dans mes deux opinions individuelles, en l’aﬀaire Ahmadou Sadio
Diallo, j’ai abordé, à la phase de l’examen au fond (en 2010), la question
de la relation entre le jus cogens et l’assistance consulaire et la protection
des droits de l’homme (C.I.J. Recueil 2010 (II), p. 786, par. 165), et à la
phase des réparations (en 2012), la question de la relation entre le jus
cogens et l’établissement de la justice (C.I.J. Recueil 2012 (I), p. 382,
par. 95). Je n’ai pas l’intention de répéter ici, dans la présente opinion
individuelle jointe à l’avis consultatif de la Cour, tout ce que j’ai dit sur le
sujet dans mes précédentes opinions individuelles concernant la jurispru-
dence de la Cour. Je considère qu’il suﬃt d’y renvoyer. Au cours des dix
dernières années, en tant que membre de la CIJ, j’ai apporté une grande
attention à l’importance et à l’expansion du contenu matériel du jus
cogens dans le droit des gens contemporain, ainsi qu’il ressort des opi-
nions individuelles successives que j’ai mentionnées.
   163. Cela étant, je ne peux que déplorer ici le fait que la jurisprudence
de la Cour en la matière semble accuser une certaine frilosité et une len-
teur excessive ; la Cour pouvait et aurait dû pousser bien plus avant sa
réﬂexion sur les conséquences juridiques d’une violation du jus cogens, en
particulier lorsque — comme en la présente procédure et dans les aﬀaires
qui se sont succédé devant elle ces dernières années — elle est appelée à
connaître de situations dans lesquelles les droits de la personne humaine
et de populations ont été foulés aux pieds.
   164. Cette question, d’une importance capitale, est portée à l’attention
de la Cour depuis longtemps déjà. Par exemple, au début des années 1970,
dans le cadre de la procédure consultative de la Cour relative à la Namibie
(1970-1971), le jus cogens a dûment été abordé par deux délégations par-
ticipantes. A cette occasion, la Hongrie a attiré l’attention sur les droits
auxquels se rattachent des obligations erga omnes 133, et le Pakistan a dit
de la résolution 2145 (XXI) de l’Assemblée générale de 1966 qu’elle était
l’expression des vues de la communauté internationale sur le plus fonda-
mental de tous les droits d’un peuple, soit le droit à l’autodétermination,
dont on reconnaît en général qu’il relève du jus cogens, comme en
témoigne son incorporation dans le paragraphe 1 de l’article premier des
deux Pactes relatifs aux droits de l’homme de l’ONU 134.
   165. Par la suite, dans le cadre de la procédure consultative de la Cour
sur le Sahara occidental (1975), l’Espagne a de même évoqué le droit des
peuples à l’autodétermination garanti par le jus cogens dans le sens d’une

viduelles du juge A. A. Cançado Trindade, Paris, L’Harmattan, 2018, p. 393-394. p. 279,
280 et 286-292 ; p. 500-505, 536-538, 540, 566-570 et 574 ; p. 128-129 et 134… ; et p. 613,
respectivement.
   133 Exposé écrit de la Hongrie, C.I.J. Mémoires, Conséquences juridiques pour les Etats

de la présence continue de l’Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la
résolution 276 (1970) du Conseil de sécurité, vol. I, p. 359-360.
   134 Exposé écrit du Pakistan, ibid., vol. II, p. 141-142. Le Pakistan a en outre évoqué la

résolution 2625 (XXV) de l’Assemblée générale du 24 octobre 1970 renfermant la Décla-
ration relative aux principes du droit international touchant les relations amicales et la
coopération entre les Etats conformément à la Charte des Nations Unies.

                                                                                        115

             séparation des chagos (op. ind. cançado trindade)                             207

norme impérative du droit international général reconnue par la commu-
nauté internationale des Etats dans son ensemble ; l’Espagne est allée
jusqu’à qualiﬁer la résolution 1514 (XV) de 1960 de « Grande Charte de
la décolonisation » 135.
   166. Pour sa part, l’Algérie a également aﬃrmé le caractère de jus
cogens du droit des peuples à l’autodétermination ; elle a ajouté que le jus
cogens était devenu « norme originaire » du droit international contempo-
rain, « d’où décou[lait] la construction de tout l’édiﬁce de la communauté
internationale de notre temps », et que, sur la base du droit des peuples à
disposer d’eux-mêmes, la communauté internationale s’était « en eﬀet
considérablement élargie et enrichie » 136. S’exprimant plus avant sur la
question, l’Algérie a souligné que c’est bien le droit à l’autodétermination,
« dénominateur commun englobant de ce fait la décolonisation, qui
constitu[ait] la norme supérieure relevant du jus cogens » 137.
   167. Comme on peut le constater, cette question est portée à l’atten-
tion de la Cour depuis fort longtemps, soit près d’un demi-siècle, et la
Cour pouvait et aurait dû développer bien davantage son œuvre jurispru-
dentielle sur la question du jus cogens. De plus, des références aux viola-
tions du jus cogens ont été relevées dans la doctrine dans des contextes
distincts, par exemple, s’agissant de la reconnaissance du fait que les
graves violations du droit à l’autodétermination constituent un crime
international 138.
   168. S’agissant de l’avis consultatif sur les Effets juridiques de la sépa-
ration de l’archipel des Chagos de Maurice en 1965, je trouve tout à fait
regrettable que la Cour ne mentionne même pas la question ô combien
importante du caractère de jus cogens que revêt le droit fondamental à
l’autodétermination, y compris ses conséquences juridiques, alors que les
participants en ont traité in extensio, dans plusieurs des exposés écrits et
oraux qu’ils ont présentés (en faveur du jus cogens) au cours de la pré-
sente procédure consultative, comme je l’ai déjà fait observer (voir section
supra).
   169. Pour des raisons qui m’échappent, la Cour, face à une question
aussi importante que celle sur laquelle l’Assemblée générale sollicitait un
avis consultatif, a évité, ne fut-ce que de mentionner le jus cogens, se bor-
nant à évoquer en passant (au paragraphe 180) le « respect du droit à
l’autodétermination » en tant qu’« obligation erga omnes ». Ce commen-
taire n’a guère de sens pour moi, dès lors que l’analyse est totalement
déﬁciente. Il semblerait que la Cour reste (en 2019) hantée par le fantôme
de l’aﬀaire relative à la Barcelona Traction de 1970 (retenant les obliga-

   135   Exposé oral de l’Espagne, C.I.J. Mémoires, Sahara occidental, vol. I, p. 206-207.
   136 Exposé oral de l’Algérie, ibid., vol. IV, p. 493.
   137 Exposé oral de l’Algérie, ibid., vol. V, p. 320 ; voir également p. 319.
   138 A. Cassese, « Remarks on the Present Legal Regulation of Crimes of States », Inter-

national Crimes of States (J. H. H. Weiler, A. Cassese et M. Spinedi (dir. publ.)), Berlin, W.
de Gruyter, 1989, p. 203 ; voir également p. 201-202 ; par exemple, l’apartheid : « a été traité
comme un crime d’Etat » (ibid., p. 202).

                                                                                           116

           séparation des chagos (op. ind. cançado trindade)                          208

tions erga omnes à l’exclusion du jus cogens), ainsi que l’injustice commise
dans l’aﬀaire relative au Timor oriental (envers son peuple) de 1995, résul-
tant de sa conception strictement interétatique.


     XII. L’OPINIO JURIS COMMUNIS et le JUS COGENS : prévalence
                  de la conscience sur la « volonté »

   170. Le jus cogens est aujourd’hui déﬁnitivement lié à la réalisation de
la justice elle-même. D’autres contextes factuels, dont il a été question
notamment dans mes études récentes sur les décisions judiciaires interna-
tionales dans des aﬀaires de massacres, peuvent se révéler pertinents 139.
Dans ce contexte diﬃcile, j’ai abordé, notamment dans mon opinion dis-
sidente en l’aﬀaire relative aux Immunités juridictionnelles de l’Etat (Alle-
magne c. Italie ; Grèce (intervenant)) (arrêt de la CIJ de 2012), la question
des violations du jus cogens commises dans le cadre de crimes d’Etat, par
exemple en présence d’une politique d’Etat criminelle (par. 207-213), de
violations massives des droits de l’homme (par. 214-217 et 231), et de
l’impunité (par. 294, 305-306) 140.

          1. Le jus cogens et l’existence de l’opinio juris communis
   171. Il existe une opinio juris communis relative au droit fondamental à
l’autodétermination dans le domaine du jus cogens, pratiquée par ces
Etats mêmes qui ont participé à la présente procédure consultative,
comme je me suis employé à le démontrer dans la présente opinion indi-
viduelle (section X supra). Il est à mon sens d’autant plus grand temps
que la Cour colmate les failles de sa construction jurisprudentielle du jus
cogens pour englober les conséquences juridiques de sa violation. De mon
point de vue, l’invocation du « consentement » individuel des Etats ne sau-
rait priver le jus cogens de tous ses eﬀets juridiques, pas plus que des
conséquences juridiques de sa violation. Ce principe s’applique en diﬀé-
rentes situations, entre autres s’agissant du droit des peuples à l’autodé-
termination.
   172. Je n’ai cessé de faire valoir ce point depuis plusieurs années. Par
exemple, dans mon intervention, il y a plus de trente ans, à la conférence
des Nations Unies (lors des débats tenus à Vienne le 3 mars 1986 sur la

   139 Voir, par exemple, A. A. Cançado Trindade, State Responsibility in Cases of
Massacres : Contemporary Advances in International Justice, Universiteit Utrecht, 2011,
p. 1-71 ; A. A. Cançado Trindade, La Reponsabilidad del Estado en Casos de Masacres —
Dificultades y Avances Contemporáneos en la Justicia Internacional, Mexique, Ed. Porrúa/
Escuela Libre de Derecho, 2018, p. 1-104.
   140 Reproduit dans A. A. Cançado Trindade, The Construction of a Humanized Inter-

national Law — A Collection of Individual Opinions, vol. II (CIJ), op. cit. supra note 132,
p. 1481-1484, 1489, 1515 et 1519 ; et dans Vers un nouveau jus gentium humanisé — Recueil
des opinions individuelles du juge A. A. Cançado Trindade, Paris, L’Harmattan, 2018,
p. 534-536, 536-537, 542, 568 et 572.

                                                                                      117

           séparation des chagos (op. ind. cançado trindade)                        209

notion de jus cogens) qui s’est conclue par l’adoption de la convention de
Vienne sur le droit des traités entre Etats et organisations internationales
ou entre organisations internationales de 1986, j’avais cru nécessaire de
mettre en garde contre l’incompatibilité manifeste entre le jus cogens et la
conception volontariste du droit international 141, laquelle paraissait inca-
pable d’expliquer ne serait-ce que la formation des règles du droit interna-
tional général et l’incidence des éléments indépendants de la « libre volonté »
des Etats sur le processus de formation et l’évolution du droit international
contemporain 142. Après la consécration du jus cogens dans les deux conven-
tions de Vienne sur le droit des traités (1969 et 1986), il s’agissait d’en déter-
miner les eﬀets en dehors du cadre du droit des traités 143.
   173. De 1994 à 2008, en tant que juge de la Cour interaméricaine des
droits de l’homme, je me suis pleinement consacré à l’expansion jurispru-
dentielle du contenu matériel du jus cogens 144. Cette Cour, suivie par le
Tribunal pénal international pour l’ex-Yougoslavie, devint alors, parmi
les tribunaux internationaux contemporains, le plus fort contributeur à
l’évolution conceptuelle du jus cogens, dans l’exercice scrupuleux de sa
fonction de protection de la personne humaine, si nécessaire dans les
situations d’adversité ou de vulnérabilité des plus aiguës.
   174. Comme je l’ai fait observer il y a dix ans, l’évolution du droit
international contemporain procède non pas de l’inscrutable « volonté »
des Etats, mais de la conscience humaine. Le droit international général
ou coutumier n’émane pas tant de la pratique des Etats (qui n’est pas
exempte d’ambiguïtés et de contradictions) que de l’opinio juris communis
de l’ensemble des sujets de droit international (les Etats, les organisations
internationales, les êtres humains, les peuples et l’humanité tout entière) 145.

      2. La recta ratio : le jus cogens et la prévalence de la conscience
                                sur la « volonté »
  175. En amont de la « volonté » réside la conscience humaine, la
conscience juridique universelle. Le fait que, malgré toutes les souﬀrances
subies par les générations précédentes, persistent de nos jours de nou-
velles formes de souﬀrances inﬂigées aux êtres humains — comme en
témoignent les nouvelles situations de pauvreté chronique et croissante,
   141 Voir Nations Unies, Conférence des Nations Unies sur le droit des traités entre

Etats et organisations internationales ou entre organisations internationales (Vienne,
1986) — Nations Unies, Documents officiels, vol. I, New York, 1995, p. 187-188 (interven-
tion du chef adjoint de la délégation du Brésil, A. A. Cançado Trindade).
   142 A. A. Cançado Trindade, « The Voluntarist Conception of International Law :

A Re-Assessment », Revue de droit international de sciences diplomatiques et poli-
tiques — Genève, vol. 59 (1981), p. 201-240.
   143 A. A. Cançado Trindade, « Jus Cogens: The Determination and the Gradual Expan-

sion of Its Material Content in Contemporary International Case-Law », Curso de Derecho
Internacional Organizado por el Comité Jurídico Interamericano — 2008, vol. XXXV,
Washington, OEA, 2009, Secrétariat général, p. 9.
   144 Voir ibid., p. 14-26 ; voir également p. 11-13.
   145 Ibid., p. 6.



                                                                                    118

             séparation des chagos (op. ind. cançado trindade)                        210

déplacements forcés, déracinement, d’exclusion sociale ou de marginalisa-
tion (illustrées, entre autres, par le déplacement forcé des Chagossiens,
voir infra) — ne saurait signiﬁer qu’il n’existe pas de loi pour prévenir ou
éviter ces situations (et assurer une réparation). Il indique plutôt que la loi
continue d’être violée de manière ﬂagrante, au détriment de millions
d’êtres humains partout dans le monde 146.
   176. Le processus historique d’humanisation du droit international en
cours est une réaction à cette injustice. Il tient compte de la dimension
universelle et de l’unité du genre humain qui, voici plus de quatre siècles
et demi, ont inspiré le processus historique de formation du droit des gens.
En eﬀet, déjà au XVIe siècle, les « pères fondateurs » du droit inter-
national avaient appelé l’attention sur les principes d’égalité et de non-
discrimination : s’agissant de l’égalité humaine, Francisco de Vitoria
et Bartolomé de Las Casas sont devenus des pionniers dans la lutte contre
l’oppression, et leurs profonds enseignements, au ﬁl des siècles et jusqu’à
ce jour, résonnent dans la conscience humaine 147.
   177. Dans leur conception, le respect des normes du droit des gens
alors naissant — dans son universalité — primait la souveraineté de
l’Etat. Ils avaient à l’esprit que les Etats, les peuples et les individus (pour
lesquels le principe d’égalité était fondamental) étaient des sujets du droit
des gens 148. La vision de la personne en tant que sujet du droit internatio-
nal s’est projetée tout au long des siècles suivants 149. Comme je l’ai fait
observer dans une évaluation récente de l’héritage des enseignements de
F. de Vitoria,
         « [l]e droit des gens s’applique donc à toutes les personnes, qu’elles
         aient ou non donné leur consentement ; il est supérieur à la volonté.
         Il s’accompagne d’une obligation de réparation en cas de violation,
         conçue comme une réponse à une nécessité de la communauté inter-
         nationale elle-même, les mêmes principes de justice s’appliquant aux
         Etats aussi bien qu’aux populations et aux individus qui les com-
         posent. » 150


   146  Op. cit. supra note 143, p. 6.
   147  Comme je l’ai souligné dans mes opinions individuelles à la Cour interaméricaine
des droits de l’homme dans les aﬀaires des Enfants des rues (Villagrán Morales et autres)
(fond, 1999) et de la Sawhoyamaxa Indigenous Community c. Paraguay (2006).
    148 Voir J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria

and His Law of Nations, Oxford/Londres, Clarendon Press/H. Milford, 1934, p. 140, 163
et 282-283.
    149 Voir A. A. Cançado Trindade, Evolution du droit international au droit des gens

— L’accès des individus à la justice internationale : Le regard d’un juge, Paris, Pedone,
2008, p. 7-184. A. A. Cançado Trindade, The Access of Individuals to International Justice,
Oxford University Press, 2011, p. 1-212.
    150 A. A. Cançado Trindade, « Prefácio : a Visão Universalista e Humanista do Direito

das Gentes : Sentido e Atualidade da Obra de Francisco de Vitoria », Francisco de Vitoria,
Relectiones — Sobre os Indios e sobre o Poder Civil, Ed. Université de Brasilia/FUNAG,
2016, p. 39-40 ; voir également p. 37 et 43-44.

                                                                                      119

            séparation des chagos (op. ind. cançado trindade)                              211

   178. Pour F. de Vitoria, dans l’universalité du droit des nations
— selon l’école du droit naturel — la solidarité humaine aﬃrmait sa pré-
sence. Dans l’ouvrage principal de son œuvre, ses Relecciones — De Indis
(1538-1539), F. de Vitoria, attentif au devoir de conscience, à la raison
d’humanité (plutôt qu’à la raison d’Etat), a évoqué le bien commun 151 et
la réparation des dommages causés (restitutio) 152. Le nouveau jus gen-
tium ne pouvait découler de la « volonté » des Etats étant donné qu’il
constituait une lex praeceptiva (propre au droit naturel) ainsi qu’une
expression de la recta ratio inhérente à l’humanité. Selon la vision de
F. de Vitoria, le jus gentium s’appliquait à tous les Etats, toutes les popu-
lations et tous les êtres humains (même sans leur consentement), et la
societas gentium était une manifestation de l’unité du genre humain. La
voie était ainsi ouverte à l’appréhension d’un véritable jus necessarium,
transcendant les limites du jus voluntarium 153.
   179. Dans la recherche du bien commun et dans la ligne de pensée jus-
naturaliste, F. de Vitoria soutenait que le corpus juris résultait de la
recta ratio, et non de la « volonté » des Etats 154. Voilà pourquoi une telle
importance est attachée aux principes généraux fondamentaux du droit,
ainsi qu’aux droits et devoirs réciproques incombant à tout un chacun 155,
qui existent bien en amont de la souveraineté de l’Etat 156. L’appui des
« pères fondateurs » du droit international à ce devoir de réparation pour
les dommages causés aux victimes allait de pair avec leur dénonciation de
la violence extrême et impitoyable de la colonisation.
   180. C’est Bartolomé de Las Casas qui a critiqué le plus énergiquement
le colonialisme, le rejetant comme tout à fait illégitime et appelant à un
devoir de réparation des dommages causés aux populations autochtones,
insistant pour faire reconnaître ce devoir. Son message était particulière-


    151 F. de Vitoria, « Relección Segunda — De los Indios » [1538-1539], Obras de Fran-

cisco de Vitoria — Relecciones Teológicas (T. Urdanoz (dir. publ.)), Madrid, BAC, 1955,
p. 824-825 et 827.
    152 Ibid., p. 845 et 854-855.
   153 P. Guggenheim, « Contribution à l’histoire des sources du droit des gens », Recueil des

cours de l’Académie de droit international de La Haye, vol. 94 (1958), p. 21-23, 25, 140 et 170.
    154 F. de Vitoria, La Ley (De Lege — Commentarium à Primam Secundae), Madrid,

Tecnos, 1995, p. 5, 23 et 77 ; voir également J. Moreau-Reibel, « Le droit de société inter-
humaine et le jus gentium — Essai sur les origines et le développement des notions jusqu’à
Grotius », Recueil des cours de l’Académie de droit international de La Haye, vol. 77 (1950),
p. 489-492, 495-496, 503, 514-515, 566, 572 et 582 ; A. A. Cançado Trindade, A Recta Ratio
nos Fundamentos do Jus Gentium como Direito Internacional da Humanidade, Rio de Janeiro/
Belo Horizonte, Academia Brasileira de Letras Jurídicas/Ed. Del Rey, 2005, p. 21-61.
    155 J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria and

His Law of Nations, Oxford/Londres, Clarendon Press/H. Milford, Dotation Carnegie pour
la paix internationale, 1934, p. 282-283, 140, 150, 163-165, 170 et 172 ; J. Brown Scott, The
Spanish Origin of International Law — Lectures on Francisco de Vitoria (1480-1546) and
Francisco Suárez (1548-1617), Washington, Georgetown University, 1928, p. 15, 20-21.
    156 A. M. Palamidessi, Alle Origini del Diritto Internazionale — Il Contributo di Vitoria

e Suárez alla Moderna Dottrina Internazionalistica, Rome, Ed. Aracne, 2010, p. 52-53,
66-69, 83, 169 et 176.

                                                                                           120

            séparation des chagos (op. ind. cançado trindade)                             212

ment poignant lorsqu’il a dénoncé, tant dans son ouvrage Brevísima Rela-
ción de la Destruición de las Indias de 1542 que dans les débats ultérieurs
de la Junta de Valladolid (1550-1551), les graves dommages inﬂigés aux
populations autochtones 157 ; pour lui, les barbares n’étaient nullement ces
populations, mais bien les colonisateurs qui leur causaient pareils dom-
mages 158.
   181. B. de Las Casas a dénoncé la situation d’extrême adversité impo-
sée par les colonisateurs aux autochtones, les privant de la jouissance de
leurs droits 159. Il a ajouté qu’il s’agissait d’une violation grave du droit
des gens, découlant de la recta ratio, appartenant au ius naturale, com-
mun à toutes les nations 160. L’appellation jus gentium a été retenue, pour-
suivit-il, parce que ce droit était commun à toutes les nations et devrait
être respecté par elles toutes, à la recherche du bien commun 161. Le ius
naturale, a-t-il insisté, ne saurait être ignoré, et les droits fondamentaux
des peuples devaient être respectés, en évitant toutes les formes de vio-
lence, y compris les déplacements forcés 162.
   182. F. de Vitoria et B. de Las Casas, entre autres (voir infra), ont fait
progresser la vision humaniste du nouveau droit des gens, révélant la
conscience de la dignité inhérente à tous les êtres humains (dignitas homi-
nis) 163, et l’existence d’une justice objective internationale, ﬁdèle au jus-
naturalisme 164. Le devoir de réparation découlant du principe neminem


   157  Au cours desdits débats, B. de Las Casas a critiqué les prétentions contradictoires
de son opposant (J. G. Sepúlveda), qui y trouvait une justiﬁcation dans le colonialisme
(religieux) et, s’opposant à ces arguments, a mis en avant l’attitude réellement humaniste
et authentique de respect de l’égalité et de la préservation de toutes les cultures (y compris
celles des peuples autochtones lointains) ; voir A. Bidar, Histoire de l’humanisme en Occi-
dent, Paris, A. Colin, 2014, p. 202-203.
    158 Voir B. de Las Casas, Brevísima Relación de la Destruición de las Indias [1542],

Alicante, Ed. Université de Alicante, 2009, p. 91-92, 116-117 ; B. de Las Casas, Brevísima
Relación de la Destrucción de las Indias [1552], Barcelone, Ediciones 29, 2004 [rééd.], p. 14,
17, 23, 27, 31, 45, 50, 72-73, 87 et 89-90 ; B. de Las Casas, Brevísima Relación de la Destrui-
ción de las Indias [1542], Barcelone, Ed. Galaxia Gutenberg/Universidad de Alicante, 2009,
p. 91-92 et 116-117 ; L. Mora-Rodríguez, Bartolomé de Las Casas — Conquête, domination,
souveraineté, Paris, PUF, 2012, p. 19, 25, 114, 149, 156, 160, 228-229, 231-235 et 239-241 ;
B. Lavallé, Bartolomé de Las Casas — Entre la Espada y la Cruz, Barcelone, Ed. Ariel,
2009, p. 63, 65 et 220.
    159 Voir Tratados de Fray Bartolomé de Las Casas, vol. II, Mexique, Fondo de Cultura

Económica (FCE), 1997 [2e impr.], p. 761 et 1047.
    160 Voir ibid., p. 1067-1073, 1239 et 1255.
    161 Voir ibid., p. 1247, 1249 et 1263.
    162 Voir ibid., vol. I, Mexique, FCE, 1997 [2e impr.], p. 319, 371, 419 et 551.


   163 Voir A. Pele, El Discurso de la Dignitas Hominis en el Humanismo del Renacimiento,
Université Carlos III de Madrid/Ed. Dykinson, 2010, p. 17, 19-21, 29-30, 37, 41-42, 45, 47,
55, 58, 62-68, 92, 101, 108 et 119.
   164 C. Barcía Trelles, « Francisco de Vitoria et l’Ecole moderne du droit inter-

national », Recueil des cours de l’Académie de droit international de La Haye, vol. 17 (1927),
p. 143, 196, 198, 200, 212, 228, 231, 248, 256, 279, 292, 315, 328 et 331 ; voir également
p. 204-205 et 332.

                                                                                          121

           séparation des chagos (op. ind. cançado trindade)                            213

laedere, profondément enraciné dans l’histoire, était conçu pour répondre
à une nécessité de la communauté internationale dans son ensemble 165.
   183. Toujours à l’époque de F. de Vitoria, au XVIe siècle, la philoso-
phie de Domingo de Soto, qui en était le contemporain, se rapprochait de
celle de F. de Vitoria, les deux penseurs poursuivant le même idéal ; on le
constatera dans l’ouvrage de Domingo de Soto intitulé De Iustitia et Jure,
de 1557, montrant son raisonnement orienté par la recta ratio et la pers-
pective humaniste, à la recherche du bien commun 166. Dans ma déclara-
tion jointe à l’ordonnance rendue par la Cour le 11 avril 2016 en l’aﬀaire
des Activités armées sur le territoire du Congo (République démocratique
du Congo c. Ouganda), au sujet de la nécessité urgente d’accorder des
réparations collectives, j’ai jugé bon de rappeler le devoir de réparation,
« fermement enraciné dans l’histoire du droit des gens » (par. 11-12
et 15-16), dont la reconnaissance remonte aux travaux susmentionnés du
XVIe siècle, outre ceux de Juan de la Peña (De Bello contra Insulanos
(1545)) ; Bartolomé de Las Casas (De Regia Potestate (1571)) ; Juan Roa
Dávila (De Regnorum Justitia (1591)) ; Alberico Gentili (De Jure Belli
(1598)).
   184. Ces ouvrages ont été suivis au XVIIe siècle, ai-je ajouté, par les
écrits de Juan de Zapata et Sandoval (De Justitia Distributiva et Accep-
tione Personarum ei Opposita Disceptatio (1609)) ; Francisco Suarez (De
Legibus ac Deo Legislatore (1612)) ; Hugo Grotius (De Jure Belli ac Pacis
(1625), livre II, chap. 17) ; Samuel Pufendorf (Elementorum Jurispruden-
tiae Universalis — Libri Duo (1672), et On the Duty of Man and Citizen
According to Natural Law (1673)). Puis il y eût, au XVIIIe siècle, poursui-
vis-je, les réﬂexions sur le sujet de Cornelius van Bynkershoek (De Foro
Legatorum (1721) ; Questiones Juris Publici — Libri Duo (1737)) ; Chris-
tian Wolﬀ (Jus Gentium Methodo Scientifica Pertractatum (1764) et les
Principes du droit de la nature et des gens (1758)).
   185. Dans la même déclaration, j’ai ensuite fait la remarque que « [p]lus
l’on se replong[eait] dans les classiques du droit international (largement
tombés dans l’oubli à notre époque trépidante), plus l’on trouv[ait] de
réﬂexions sur le droit des victimes à obtenir réparation des préjudices qui
leur [avaient] été causés » (C.I.J. Recueil 2016 (I), p. 227, par. 17) dans les
écrits des « pères fondateurs » du droit des gens, à la lumière du principe
neminem laedere. Perçu comme une réponse à un besoin international 167, le

   165 Voir Association internationale Vitoria-Suarez, Vitoria et Suarez : Contribution des
théologiens au droit international moderne, Paris, Pedone, 1939, p. 73 et 74 ; voir également
p. 169 et 170.
   166 Voir J. Brufau Prats, La Escuela de Salamanca ante el Descubrimiento del Nuevo

Mundo, Salamanque, Ed. San Estéban, 1989, p. 60, 61, 66 et 67 ; voir également p. 71.
   167 J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria and

His Law of Nations, op. cit. supra note 155, p. 140, 150, 163, 165, 172, 210-211 et 282-283 ;
voir également A. A. Cançado Trindade, « Prefacio », Escuela Ibérica de La Paz (1511-
1694) — La Conciencia Crítica de la Conquista y Colonización de América (P. Calafate et
R. E. Mandado Gutiérrez (dir. publ.)), Santander/Espagne, Ed. Université de Cantabrie,
2014, p. 40-109.

                                                                                        122

           séparation des chagos (op. ind. cançado trindade)                           214

devoir de réparer les préjudices subis était une réponse conforme à la
recta ratio, que les bénéﬁciaires en soient les Etats (naissants), les peuples,
les groupes ou les individus » (C.I.J. Recueil 2016 (I), p. 228, par. 19).
   186. Peu de temps après, j’ai joint à la nouvelle ordonnance rendue par
la Cour le 6 décembre 2016 en l’aﬀaire des Activités armées sur le territoire
du Congo une opinion individuelle dans laquelle j’ai examiné en détail la
teneur des enseignements de F. de Vitoria, B. de Las Casas, J. Roa Dávila,
A. Gentili, H. F. Suárez, S. Pufendorf et C. Wolﬀ sur le devoir de réparer
(C.I.J. Recueil 2016 (II), p. 1139-1141, par. 11-15) 168. Dans leur perspec-
tive humaniste, les « pères fondateurs » du droit des gens considéraient que
la réparation des dommages répondait à un besoin international, confor-
mément à la recta ratio. Ils se sont en cela inspiré des écrits bien plus anciens
de Thomas d’Aquin (qui remontaient au XIIIe siècle). J’ajoutai ensuite :
        « Les jus naturae et gentium naissants revêtaient un caractère uni-
     versaliste et s’adressaient à tous les peuples ; le droit et l’éthique
     allaient de pair, s’inscrivant dans la quête de la justice. Rappelant en
     cela Cicéron et son idéal de societas hominum, les « pères fondateurs »
     du droit international concevaient une « société universelle du genre
     humain » (commune humani generis societas) englobant tous les sujets
     susmentionnés du droit des gens. » 169 (Ibid., p. 1141-1142, par. 16.)
  187. C’est au milieu du XVIIIe siècle, toujours à l’époque de C. Wolﬀ,
que le réductionnisme de Vattel (dans E. de Vattel, Le droit des gens ou

    168 F. de Vitoria, Second Relectio — On the Indians [De Indis] [1538-1539], Oxford/

Londres, Clarendon Press/H. Milford, 1934 (rééd.), p. LV ; F. de Vitoria, Sobre el Poder
Civil [Relectio de Potestate Civili, [1528]] (J. Cordero Pando (dir. publ.)), Salamanque,
Ed. Estéban, 2009 [rééd.], p. 22 et 44 ; B. de Las Casas, De Regia Potestate o Derecho de
Autodeterminación [1571] (L. Pereña, J. M. Pérez-Prendes, V. Abril et J. Azcárraga (dir.
publ.)), CSIC, Madrid, 1969, p. 72 ; J. Roa Dávila, De Regnorum Iusticia o El Control
Democrático [1591] (L. Pereña, J. M. Pérez-Prendes et V. Abril (dir. publ.)), Madrid, CSIC/
Instituto Francisco de Vitoria, 1970, p. 59 et 63 ; [auteurs multiples] Alberico Gentili —
Giustizia, Guerra, Imperio (Atti del Convegno di San Ginesio, septembre 2010), Milan,
Ed. Giuﬀrè, 2014, p. 275 et 320, voir également p. 299-300 et 327 ; H. Grotius, De Iure
Belli Ac Pacis, [1625], livre II, chap. XVII, La Haye, M. Nijhoﬀ, 1948, p. 79-82, par. I,
VIII-IX ; voir également H. Grotius, Le droit de la guerre et de la paix [1625] (D. Alland
et S. Goyard – Fabre (dir. publ.)), Paris, PUF, 2005 (rééd.), p. 415-416 et 418, par. I et
VIII-IX ; Association internationale Vitoria-Suarez, Vitoria et Suarez : Contribution des
théologiens au droit international moderne, Paris, Pedone, 1939, p. 73-74, voir également
p. 169-170 ; S. Pufendorf, On the Duty of Man and Citizen according to Natural Law [1673],
(J. Tully et M. Silverthorne (dir. publ.)), Cambridge University Press, 2003 [réimpr.],
p. 57-58, voir aussi p. 59-60 ; C. Wolﬀ, Principes du droit de la nature et des gens [1758],
vol. III, Ed. Université de Caen, 2011 [rééd.], chap. VI, p. 293-294, 296-297 et 306.
    169 Voir, entre autres, M. Luque Frías, Vigencia del Pensamiento Ciceroniano en las

Relecciones Jurídico-Teológicas del Maestro Francisco de Vitoria, Grenade, Ed. Comares,
2012, p. 70, 95, 164, 272-273, 275, 278-279, 284, 398-399 et 418-419 ; A. A. Cançado Trin-
dade et V. F. D. Cançado, « A Pré-História do Princípio de Humanidade Consagrado no
Direito das Gentes : O Legado Perene do Pensamento Estóico », O Princípio de Humani-
dade e a Salvaguarda da Pessoa Humana (A. A. Cançado Trindade et C. Barros Leal (dir.
publ.)), Fortaleza/Brésil, IBDH/IIDH, 2016, p. 49-84.

                                                                                       123

             séparation des chagos (op. ind. cançado trindade)                         215

principes de la loi naturelle appliquée à la conduite et aux affaires des
nations et des souverains, 1758) a été mis en avant. Cette perspective
réductrice de l’ordre juridique international, ai-je poursuivi, en est venue
à prévaloir au XIXe siècle et au début du XXe siècle, sous l’inﬂuence
malheureuse du positivisme juridique, qui n’envisageait que la souverai-
neté absolue des Etats et y subordonnait les êtres humains (C.I.J.
Recueil 2016 (II), p. 1142, par. 17) et qui était incapable ne serait-ce
que de comprendre l’universalité, encore moins d’y parvenir.
  188. Cette évolution a eu les conséquences désastreuses que l’on sait
pour les êtres humains et les peuples, qui ont marqué l’histoire tragique et
odieuse du XXe siècle. Cependant, ai-je ajouté,
           « L’héritage des « pères fondateurs » du droit international a toute-
         fois été préservé, des XVIe et XVIIe siècles à notre époque, dans la
         doctrine juridique internationale la plus éclairée. Il demeure présent
         sous des formes variées, qu’il s’agisse de l’universalité du droit des
         gens, de la reconnaissance de l’importance des principes généraux du
         droit, de l’attention accordée à la recta ratio, ou encore de la recon-
         naissance du tout indissoluble formé par la violation et la prompte
         réparation. » (Ibid., par. 18.)
   189. La vérité, c’est que la conscience de l’importance de sauver et de
préserver la perspective humaniste et universaliste, si essentielle au pro-
cessus actuel d’humanisation du droit international et à la formation du
nouveau jus gentium du XXIe siècle, n’a jamais disparu 170. L’héritage
éternel des « pères fondateurs » du droit des gens reste donc d’actualité et
se perpétue pour faire face aux nouveaux déﬁs qui se posent aujourd’hui
aux tribunaux internationaux contemporains, « en suivant une approche
essentiellement humaniste » 171 (ibid., p. 1145, par. 30).

   190. A mon avis, il faut, si l’on entend promouvoir le développement
progressif du droit international, dans le domaine des réparations, en par-
ticulier collectives, aller au-delà de l’insatisfaisante perspective interéta-
tique (comme l’ont fait les « pères fondateurs ») (ibid., par. 31). Et je
parvins à la conclusion suivante :
            « C’est le courant de pensée jusnaturaliste — tel qu’il est né au
         XVIe siècle — qui a de tout temps constitué le cadre le plus propice
         à la poursuite de cet objectif qu’est la prompte réparation. Le positi-
         visme juridique — tel qu’il a vu le jour à la ﬁn du XIXe siècle — a


   170  A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus
Gentium, op. cit. infra note 178, p. 1-726.
   171 S’agissant de cet héritage, voir, parmi les sources récentes, A. A. Cançado Trindade,

A Humanização do Direito Internacional, 2e éd. rév., Belo Horizonte/Brésil, Ed. Del Rey,
2015, chap. XXIX (« A Perenidade dos Ensinamentos dos « Pais Fundadores » do Direito
Internacional » [« La pérennité des enseignements des « pères fondateurs » du droit interna-
tional »], 2015, p. 647-676.

                                                                                       124

              séparation des chagos (op. ind. cançado trindade)                         216

         indûment placé la « volonté » des Etats au-dessus de la recta
         ratio. Dans le jusnaturalisme, actuellement en plein renouveau 172, la
         notion de justice a en eﬀet toujours occupé une place centrale, gui-
         dant le droit dans son ensemble ; en somme, la justice est au commen-
         cement de tout droit, tout en constituant sa ﬁn suprême. » (C.I.J.
         Recueil 2016 (II), p. 1145-1146, par. 32.)
   191. A mon sens, le processus historique d’humanisation du droit inter-
national, en ce qu’il réhabilite l’idéal universaliste qui a fondé la doctrine
la plus lucide du droit international, contribue à la formation du nouveau
jus gentium du XXIe siècle, inspiré par les principes généraux de droit 173.
Cette tendance est confortée par les avancées conceptuelles qu’elle per-
met, à commencer par la reconnaissance des principes de jus cogens et des
obligations erga omnes de protection qui en découlent, qui dénotent éga-
lement la vision universaliste du droit des gens 174.
   192. L’existence de normes impératives de droit international va inéluc-
tablement au-delà des normes conventionnelles, s’étendant à tout acte
juridique 175. Tout comme le droit des traités, le droit international géné-
ral appartient au domaine du jus cogens 176. Il y a une quinzaine d’années,
j’ai défendu, dans mon opinion individuelle jointe à l’avis consultatif
rendu par la Cour interaméricaine des droits de l’homme (no 18) le 17 sep-
tembre 2003 sur le statut juridique et les droits des migrants sans papiers,
le point de vue selon lequel le jus cogens constitue non pas une catégorie
juridique fermée, mais au contraire, une catégorie en évolution et en
expansion (par. 65-73). En résumé, le jus cogens constitue
         « une catégorie ouverte, il ne cesse de croître en réponse à la nécessité
         de protéger les droits inhérents à chaque être humain, et ce, en toute
         situation.


   172  Voir notamment, parmi les sources de ces dernières décennies, A. A. Cançado Trin-
dade, O Direito Internacional em um Mundo em Transformação, op. supra note 1, 2002,
p. 1028-1029, 1051-1052 et 1075-1094 (valeurs universelles sous-tendant le nouveau
jus gentium, communes à l’ensemble de l’humanité et à tous les êtres humains — civitas
maxima gentium) ; J. Maritain, Los Derechos del Hombre y la Ley Natural, Buenos Aires,
Ed. Leviatán, 1982 [réimpr.], p. 79-80, et voir p. 104 (la personne humaine transcendant
l’Etat et ayant une destinée supérieure au temps). Voir également, entre autres, [ouvrage
collectif], Droit naturel et droits de l’homme — Actes des journées internationales de la
société d’histoire du droit (Grenoble-Vizille, mai 2009, M. Mathieu (dir. publ.)), Presses
universitaires de Grenoble, 2011, p. 40-43, 52-53, 336-337 et 342.
    173 Voir A. A. Cançado Trindade, Princípios do Direito Internacional Contemporâneo,
  e
2 éd. rév., op. cit. supra note 1, p. 121-209 et 447-454.
    174 A. A. Cançado Trindade, A Humanização do Direito Internacional, 2e éd. rév.,

op. cit. supra note 171, p. 6-20, 666-676 et 761-767.
    175 Voir A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos

Humanos, vol. II, Porto Alegre/Brésil, Ed. S.A. Fabris, 1999, p. 415-416.
    176 S’agissant de l’extension du jus cogens à tous les actes juridiques possibles, voir,

entre autres, E. Suy, « The Concept of Jus Cogens in Public International Law », Rapports
et travaux, Conférence sur le droit international (Lagonissi, Grèce, 3-8 avril 1966), Genève,
C.E.I.P., 1967, p. 17-77.

                                                                                        125

              séparation des chagos (op. ind. cançado trindade)                    217

          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            La notion de jus cogens en fait ne se limite pas au droit des traités,
         elle s’attache aussi au droit de la responsabilité internationale des
         Etats. … [A] mon sens, c’est sous l’angle de la responsabilité interna-
         tionale, élément essentiel du droit international (peut-être plus que
         sous l’angle du droit des traités), que le jus cogens révèle sa réelle
         dimension, vaste et profonde, qui englobe l’ensemble des actes juri-
         diques (y compris les actes unilatéraux), et, de surcroît, a une incidence
         (par-delà le domaine de la responsabilité de l’Etat) sur les fondements
         mêmes d’un droit international réellement universel. » (Par. 68-70.)
   193. Pour sa part, la CIJ doit d’après moi mettre ﬁn à son obsession du
consentement de l’Etat (au point de l’appeler « principe »), aﬁn de
construire son propre édiﬁce jurisprudentiel sur la question du jus cogens.
Il y a huit ans, dans mon opinion dissidente jointe à l’arrêt rendu par la
Cour le 1er avril 2011 sur les exceptions préliminaires en l’aﬀaire relative
à l’Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Géorgie c. Fédération de Russie), j’ai for-
mulé la mise en garde suivante :
            « Dans le présent arrêt, la Cour est complètement passée à côté de
         l’essentiel. Au lieu de cela, elle a choisi d’exalter comme d’habitude le
         consentement des Etats, qualiﬁé (au paragraphe 110) « de principe fon-
         damental du consentement ». Je n’adhère pas du tout à ce point de vue,
         car, à mes yeux, le consentement n’est pas « fondamental », et n’est
         même pas un « principe ». Ce qui est « fondamental », autrement dit ce
         qui forme le fondement de la Cour depuis sa création, c’est l’impératif
         de la réalisation de la justice au moyen de la juridiction obligatoire. Le
         consentement des Etats n’est qu’une règle à respecter dans l’exercice de
         la juridiction obligatoire en vue de la réalisation de la justice. C’est un
         moyen et non une ﬁn, c’est une exigence procédurale et non un élément
         d’interprétation des traités. Ce n’est en aucun cas l’un des prima princi-
         pia. » (C.I.J. Recueil 2011 (I), p. 321-322, par. 211.)
   194. Je suis d’avis que les principes généraux du droit guident toutes
les normes juridiques, qu’ils prédominent sur la « volonté » des Etats. Ils
émanent, comme le jus cogens, de la conscience humaine, sauvant le droit
international des écueils du volontarisme et de l’unilatéralisme des Etats,
lesquels sont incompatibles avec les fondements d’un véritable ordre juri-
dique international. Comme je le fais observer depuis des années, ces
principes expriment l’idée d’une justice objective, et traduisent des valeurs
supérieures communes qui peuvent répondre aux aspirations de l’huma-
nité dans son ensemble 177.
   195. Leur pertinence devient évidente dans l’édiﬁcation contemporaine
d’un nouveau jus gentium universel, le droit international pour l’huma-

   177   Voir A. A. Cançado Trindade, Princípios do Direito Internacional Contemporâneo,
2e éd. rév., op. cit. supra note 1, p. 447-454.

                                                                                   126

           séparation des chagos (op. ind. cançado trindade)                      218

nité 178. Le jus cogens, bien en amont du jus dispositivum, existe et s’est
étendu au proﬁt des êtres humains et des peuples, et ﬁnalement de l’hu-
manité 179. Nous pouvons reconnaître ici la prévalence du jus necessarium
sur le jus voluntarium, le jus cogens occupant une position centrale et se
présentant comme l’expression juridique de la communauté internatio-
nale dans son ensemble 180.
   196. Même si la grande majorité des membres des professions juri-
diques de notre époque ne partagent pas cette vision, pour s’être accom-
modés du positivisme juridique, les quelques juristes qui prônent la
doctrine juridique internationale la plus lucide se sont attachés à mieux
faire comprendre les fondements mêmes du droit des gens. Ces juristes
minoritaires ont dûment apprécié l’idée d’une justice objective, la pri-
mauté du jus cogens sur le consentement des Etats, la primauté de la
conscience sur la « volonté ». Ils ont embrassé cette cause — qui est la
mienne — dans des milieux culturels distincts, dans le monde entier.
   197. Pour ne citer que quelques exemples, d’abord en Extrême-Orient,
le juriste chinois Li Haopei a reproché aux positivistes de vouloir asseoir
le droit international strictement sur le consentement des Etats, prémisse
chancelante qui verrait le droit international perdre toute eﬃcacité dès
que les Etats retiraient leur consentement. Il a en outre critiqué la ten-
dance des positivistes à ignorer intentionnellement ou à minimiser la
valeur des principes généraux du droit, et avancé que les normes impéra-
tives du droit international sont apparues pour conférer une dimension
éthique et universelle au droit international et pour servir les intérêts
communs de la communauté internationale dans son ensemble, voire
l’humanité tout entière 181.
   198. Autre exemple, dans les Caraïbes, avec le juriste cubain M. A. D’Es-
téfano Pisani, pour qui la notion de jus cogens, enracinée dans le droit natu-
rel, rend compte des acquis juridiques de l’humanité ; il a en outre appelé
l’attention des Etats sur la nécessité de respecter des principes fondamen-
taux et des normes impératives qui privent de légitimité tout acte ou toute
situation (que ce soit au titre du droit des traités ou du droit coutumier)
incompatible avec eux 182. Leurs positions sont justes, à mon avis : droit et
éthique vont de pair, et c’est dans la pensée du jusnaturalisme que nous
pouvons continuer à édiﬁer un droit international réellement universel.

   178 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, 2e éd. rév., Leyde/La Haye, Nijhoﬀ/Académie de droit international de La Haye,
2013, p. 1-726.
   179 A. A. Cançado Trindade, « Jus Cogens : The Determination and the Gradual

Expansion of Its Material Content in Contemporary International Case-Law », op. cit.
supra note 143, p. 28-29.
   180 Ibid., p. 14 et 27-28.
   181 Li Haopei, « Jus Cogens and International Law », Selected Articles from Chinese

Yearbook of International Law, Beijing/Chine, Société chinoise du droit international,
1983, p. 47-48, 57, 59, 61-64 et 74.
   182 M. A. D’Estéfano Pisani, Derecho de Tratados, 2e éd., La Havane/Cuba, Ed. Pueblo

y Educación, 1986 [réimpr.], p. 97 et 165-166.

                                                                                  127

           séparation des chagos (op. ind. cançado trindade)                          219

   199. S’agissant de la jurisprudence internationale, la Cour a laissé pas-
ser une occasion historique et précieuse de faire évoluer sa propre juris-
prudence en matière de jus cogens dans l’avis consultatif sur les Effets
juridiques de la séparation de l’archipel des Chagos de Maurice en 1965.
Contrastant avec la frilosité de la Cour, mon action en faveur d’une telle
œuvre jurisprudentielle et ma contribution à son édiﬁcation ont été
dûment reconnues dans la doctrine comme appelant l’attention sur le fait
que le « jus cogens introduit une dimension éthique au nouveau jus gen-
tium, soit le droit international pour l’humanité » 183 et ainsi comme expri-
mant le paradigme universaliste et humaniste qui doit orienter le
développement progressif du droit international, dans l’intérêt ultime de
l’ensemble de la communauté internationale 184.
   200. Il est aujourd’hui impératif que la Cour précise sa pensée sur le
jus cogens (sans se limiter aux obligations erga omnes) et sur les consé-
quences juridiques qui en découlent, en tenant compte du développement
progressif du droit international. La Cour ne peut continuer de renvoyer
simplement aux obligations erga omnes sans se pencher sur le jus cogens
dont ces obligations sont originaires et en approfondir l’analyse. En
outre, à mon sens, la situation des Chagossiens déplacés de force, envisa-
gée dans une perspective intergénérationelle, doit être gardée soigneuse-
ment à l’esprit, compte tenu des résolutions successives de l’Assemblée
générale qui sont passées en revue dans la présente opinion individuelle.


            XIII. Les droits des peuples au-delà de la stricte
                        conception interétatique

   201. En l’espèce, j’ai rappelé dès l’abord (voir section II supra) que la
reconnaissance dès la première heure du droit fondamental à l’autodéter-
mination par les Nations Unies, qui se sont attachées à le faire respecter,
s’inscrivait dans le cadre des droits des peuples, à la lumière de la Charte
des Nations Unies elle-même, attentive à ces droits. L’Organisation des
Nations Unies, guidée par sa propre Charte, n’a eu de cesse, dès ses pre-
mières années d’existence, d’appuyer et de promouvoir les droits des
peuples, transcendant la dimension traditionnelle interétatique.


   183 M. Saul, « Identifying Jus Cogens Norms : The Interaction of Scholars and Inter-
national Judges », Asian Journal of International Law, vol. 5 (2015) p. 32-33, voir égale-
ment p. 38 ; et, s’agissant de ma conceptualisation du droit international pour l’humanité,
voir A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus
Gentium, 2e éd. rév., Leyde/La Haye, Nijhoﬀ/Académie de droit international de La Haye,
2013, p. 1-726.
   184 A. von Bogdandy et I. Venzke, En Nombre de Quién ? — Una Teoría de Derecho

Público sobre la Actividad Judicial Internacional, Bogota, Universidad Externado de
Colombia, 2016, p. 80-81, 98-99 et 207 ; A. von Bogdandy et I. Venzke, In Whose Name ? —
A Public Law Theory of International Adjudication, Oxford University Press, 2016 [rééd.],
p. 48-49, 62 et 142.

                                                                                      128

           séparation des chagos (op. ind. cançado trindade)                            220

   202. Des antécédents historiques devaient être pris en compte, par
exemple les systèmes de protection des minorités et de mandats qui exis-
taient au temps de la Société des Nations, puis les territoires non auto-
nomes et le régime de tutelle instaurés sous l’empire de la Charte des
Nations Unies 185. Je ne les évoque que brièvement ici, car ce point dépasse
le cadre et la portée de la présente opinion individuelle.
   203. Je voudrais ajouter que, même avant l’ère actuelle de la CIJ, sa
devancière, la Cour permanente de Justice internationale (CPJI), avait
rendu des avis consultatifs sur des questions concernant les « communautés »
(par exemple, son avis consultatif rendu sur la question des « Communautés »
gréco-bulgares (1930, C.P.J.I. série B no 17)), ainsi que les « minorités » (par
exemple, ses avis consultatifs rendus sur l’Accès aux écoles minoritaires alle-
mandes en Haute-Silésie (1931, C.P.J.I. série A/B no 40), le Traitement des
nationaux polonais et des autres personnes d’origine ou de langue polonaise
dans le territoire de Dantzig (1932, C.P.J.I. série A/B no 44) et les Ecoles
minoritaires en Albanie (1935, C.P.J.I. série A/B no 64)) 186.
   204. En remontant le temps, nous constatons que les racines histo-
riques de la sauvegarde des droits des peuples sont donc antérieures aux
Nations Unies. Aujourd’hui, à l’ère moderne de la CIJ, il importe selon
moi de souligner le fait que les participants à la présente procédure
consultative de la Cour sur les eﬀets juridiques de la séparation de l’archi-
pel des Chagos de Maurice en 1965 ont mentionné et invoqué à plusieurs
reprises les droits des peuples.
   205. En raison de l’importance de la question, je me permets d’y reve-
nir, pour ajouter quelques précisions. Dans un discours liminaire à
Genève le 16 décembre 2009 187, hors de la reprise par les Nations Unies
(à l’initiative de Cuba) du droit des peuples à la paix, je me suis exprimé
sur la question, m’attardant notamment aux mentions et invocations des
droits des peuples dans les procédures engagées devant la Cour. J’y cite
   185  Voir notamment, parmi les sources, A. A. Cançado Trindade, « Exhaustion of Local
Remedies in International Law Experiments Granting Procedural Status to Individuals in
the First Half of the Twentieth Century », Netherlands International Law Review, vol. 24
(1977), p. 373-392 ; A. M. de Zayas, « The International Judicial Protection of Peoples
and Minorities », Peoples and Minorities in International Law (C. Brölmann, R. Lefeber
et M. Zieck (dir. publ.)), Dordrecht, Nijhoﬀ, 1993, p. 253-274 et 286-287 ; A. C. Zoller,
« International Representation of Peoples and Minorities », ibid., p. 303-307 et 309-310.
    186 Voir A. A. Cançado Trindade, « A Century of International Justice and Prospects

for the Future », A Century of International Justice and Prospects for the Future/Rétrospec-
tive d’un siècle de justice internationale et perspectives d’avenir (A. A. Cançado Trindade
et D. Spielmann (dir. publ.)), Ed. Oisterwijk Wolf. 2013, p. 3-6 et 12-13, en particulier
p. 4 ; C. Brölmann, « The PCIJ and International Rights of Groups and Individuals »,
Legacies of the Permanent Court of International Justice (C. J. Tams, M. Fitzmaurice et
P. Merkouris (dir. publ.)), Leyde, Nijhoﬀ, 2013, p. 123-143.
    187 A. A. Cançado Trindade, Nations Unies, Rapport du Haut-Commissariat sur les

résultats de l’atelier sur le droit des peuples à la paix (2009), doc. A/HRC/14/38 du 17 mars
2010, p. 9-11 (version abrégée) ; A. A. Cançado Trindade, « Some Reﬂections on the Justi-
ciability of the Peoples’ Right to Peace, on the Occasion of the Retaking of the Subject by
the United Nations », Revista do Instituto Brasileiro de Direitos Humanos, vol. 11 (2011)
p. 15-29.

                                                                                        129

           séparation des chagos (op. ind. cançado trindade)                           221

comme exemple les premières aﬀaires relatives aux Essais nucléaires
(concernant les essais atmosphériques et opposant l’Australie et la
Nouvelle-Zélande à la France, 1973-1974), où le droit des peuples de
vivre en paix a été reconnu et aﬃrmé devant la Cour.
   206. Les exposés des parties, dans les phases écrite et orale de la procé-
dure, revêtent une importance particulière, plus encore que l’issue comme
telle des aﬀaires. Par exemple, dans sa requête introductive d’instance (en
date du 9 mai 1973), l’Australie a déclaré qu’elle prétendait protéger ses
habitants et ceux d’autres nations, ainsi que leurs descendants, contre les
risques aﬀectant la vie, la santé et le bien-être qu’entraînait le rayonnement
potentiellement nuisible généré par les retombées radioactives résultant des
explosions nucléaires 188. La Nouvelle-Zélande est allée encore plus loin
dans sa propre requête introductive d’instance (également du 9 mai 1973 189),
indiquant clairement qu’elle plaidait non seulement au nom de son propre
peuple, mais aussi au nom des peuples des Iles Cook, Nioué et Tokélaou 190.
   207. Dans son mémoire sur la compétence et la recevabilité soumis le
29 octobre 1973, la Nouvelle-Zélande a en outre fait valoir que « les essais
atmosphériques d’armes nucléaires suscit[aient] inévitablement de très
vives inquiétudes et de très vifs ressentiments parmi les peuples et les gou-
vernements de la région où [avaient] lieu ces essais » 191. Elle a rappelé
ensuite dans sa demande en indication de mesures conservatoires intro-
duite le 14 mai 1973 deux occurrences (en 1954 et 1961) de menace contre
le droit des peuples de vivre en paix 192. La Nouvelle-Zélande et l’Austra-
lie ont ainsi toutes deux, à bon droit, débordé le cadre traditionnel stric-
tement interétatique de la procédure contentieuse de la Cour et revendiqué
le droit des peuples à la santé, au bien-être, à être libérés de l’anxiété et de
la peur, en somme, à vivre en paix.
   208. Deux décennies plus tard, au milieu des années 1990, la question
s’est de nouveau posée dans la deuxième série des aﬀaires relatives aux
Essais nucléaires (concernant les essais souterrains, Nouvelle-Zélande
c. France, 1995). Bien que, cette fois, le seul Etat requérant eusse été la
Nouvelle-Zélande (avec le dépôt de sa demande le 21 août 1995), cinq
autres Etats saisirent la Cour de requêtes à ﬁn d’intervention : l’Australie,
les Iles Salomon, la Micronésie, Samoa et les Iles Marshall 193. Parmi
eux, l’Australie ﬁt valoir (le 23 août 1995) que le diﬀérend entre la
Nouvelle-Zélande et la France soulevait la question du respect des obli-
gations erga omnes (par. 18-20, 24, 25, 33 et 34).



   188 Elle a en outre fait référence aux populations soumises à la tension nerveuse et à

l’anxiété engendrées par la peur ; C.I.J. Mémoires, Essais nucléaires (Australie c. France),
vol. I, p. 11 et 14.
   189 C.I.J. Mémoires, Essais nucléaires (Nouvelle-Zélande c. France), vol. II, p. 7.
   190 Ibid., p. 4 et 8.
   191 Ibid., p. 211.
   192 Ibid., p. 54.
   193 Aux termes de l’article 62 du Statut de la CIJ.



                                                                                       130

              séparation des chagos (op. ind. cançado trindade)                       222

   209. Pour leur part, les Iles Salomon, la Micronésie, Samoa et les Iles
Marshall, soulignant également la nécessité de respecter les obligations
erga omnes (par. 20 et 25), ont aﬃrmé, le 24 août 1995, que, tant qu’Etats
membres du Forum du Paciﬁque Sud, ils s’étaient toujours opposés aux
activités « liées aux armes nucléaires et à l’élimination des déchets
nucléaires dans leur région, par exemple, en cherchant à établir et garan-
tir son statut de zone dénucléarisée » (par. 5). Et d’ajouter :
            « Les cultures, les traditions et le bien-être des peuples des Etats du
         Paciﬁque Sud seraient aﬀectés par la reprise des essais nucléaires
         français dans la région, d’une manière incompatible avec les normes
         juridiques applicables. » (Par. 25.)
   210. D’autres exemples pertinents d’invocation des droits des peuples
devant la CIJ peuvent ici être brièvement rappelés. Dans son arrêt du
22 décembre 1986 en l’aﬀaire du Différend frontalier (Burkina Faso/Répu-
blique du Mali), la Chambre de la Cour, au moment d’indiquer le tracé de
la frontière, tâche dont elle avait reçu le mandat des Parties
(C.I.J. Recueil 1986, p. 632-633, par. 148), a pris en considération leurs
arguments, entre autres, concernant le mode de vie des populations vivant
dans quatre villages de la région (articulé autour de l’élevage, de la culture
des terres, des pâturages et de la pêche) 194.
   211. Pour citer un autre exemple survenu peu après, au cours de la
procédure en l’aﬀaire de Certaines terres à phosphates à Nauru (Nauru
c. Australie), qui s’est étalée de 1988 à 1990, la Cour a pris acte des nom-
breux arguments évoquant les droits des peuples 195 (notamment sur leurs
ressources naturelles) 196 et leur mode de vie 197. Qui plus est, dans son avis
consultatif du 16 octobre 1975 concernant le Sahara occidental, la Cour
avait déjà utilisé l’expression « droit des peuples » (C.I.J. Recueil 1975,
p. 31, par. 55), au regard de l’application du « principe d’autodétermina-
tion » (ibid., p. 31, par. 55, et p. 33, par. 59).
   212. Deux décennies plus tard, en l’aﬀaire relative au Timor oriental
(Portugal c. Australie), si la Cour a conclu dans son arrêt rendu le 30 juin
1995 qu’elle n’avait pas compétence pour statuer sur le diﬀérend (une déci-
sion qui a fait l’objet de nombreux débats d’experts), elle a néanmoins
reconnu le droit des peuples à l’autodétermination (C.I.J. Recueil 1995,
p. 102, par. 29) et la souveraineté permanente sur leurs ressources natu-
relles (ibid., p. 104, par. 33), et ajouté que « [l]e principe du droit des
peuples à disposer d’eux-mêmes » avait été reconnu par la Charte des
Nations Unies et dans la jurisprudence de la Cour comme « un des prin-
cipes essentiels du droit international contemporain » (ibid., p. 102,
par. 29).

   194 C.I.J. Recueil 1986, p. 615-617, par. 114-116, et p. 620-621, par. 124-125.
   195 C.I.J. Mémoires, Certaines terres à phosphates à Nauru (Nauru c. Australie), vol. I,
p. 14, 16, 21, 87, 113 et 185.
   196 Ibid., p. 183 et 196.
   197 Ibid., p. 113 et 117.



                                                                                      131

              séparation des chagos (op. ind. cançado trindade)                             223

   213. Dans l’aﬀaire relative au Timor oriental, cependant, la Cour n’a
pas tiré les conséquences juridiques qui en découlaient. Attentive au cadre
interétatique de sa procédure contentieuse, elle a pris en compte les préten-
dus intérêts d’un Etat tiers (qui n’avait même pas consenti à la juridiction
de la Cour), en les tenant pour acquis (par l’application du « principe » dit
de l’Or monétaire), sans aucune cohérence et au détriment du peuple du
Timor oriental. D’après moi, la leçon qu’il convient d’en tirer est que le
mécanisme strictement interétatique et désuet de la procédure contentieuse
de la Cour n’entrave pas et ne peut entraver le raisonnement de la Cour.
   214. Lorsque l’aﬀaire dont elle est saisie concerne les droits des peuples,
comme dans les exemples précités, la Cour doit inéluctablement dépasser
la dimension strictement interétatique dans son raisonnement ; autrement,
justice ne peut être rendue. La nature des questions posées à la Cour exige
un raisonnement autonome. J’ai eu l’occasion de m’attarder sur cette
question dans mes opinions dissidentes successives en l’aﬀaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide (Croatie c. Serbie) (2015) et dans les trois aﬀaires des Obliga-
tions relatives à des négociations concernant la cessation de la course aux
armes nucléaires et le désarmement nucléaire (2016).
   215. Ainsi, en l’aﬀaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (Croatie c. Serbie) (arrêt
du 3 février 2015), j’ai formulé la mise en garde suivante :
            « Contrairement à ce que les disciples contemporains de Jean
         Bodin et de Thomas Hobbes souhaitent peut-être continuer de pen-
         ser, le Palais de la Paix à La Haye n’a pas été construit et inauguré il
         y a un siècle pour demeurer un sanctuaire de la souveraineté de
         l’Etat. Il était destiné à devenir un sanctuaire de la justice internatio-
         nale, non de la souveraineté de l’Etat. Même si le mécanisme de
         règlement des diﬀérends par la Cour permanente de Justice interna-
         tionale/Cour internationale de Justice est resté strictement inter-
         étatique, par la force de l’inertie mentale, le caractère et les sujets
         de certaines procédures engagées devant la Cour de La Haye au
         cours des neuf décennies passées ont obligé celle-ci à dépasser la
         stricte conception interétatique. Le caractère artiﬁciel de cette
         conception reposant sur un dogme déjà ancien du passé a donc sou-
         vent été mis en évidence, et l’est de plus en plus.
            Ces dernières années, la Cour a dû dépasser cette conception
         rigide dans un nombre croissant d’aﬀaires contentieuses 198. Il en a
         été de même dans les deux avis consultatifs qu’elle a récemment

   198 Par exemple, l’aﬀaire relative à des Questions concernant l’obligation de poursuivre ou
d’extrader (2009-2012), ayant trait au principe de la compétence universelle en vertu de la
convention des Nations Unies contre la torture ; l’aﬀaire Ahmadou Sadio Diallo (1998-2012)
concernant la détention et l’expulsion d’un étranger ; l’aﬀaire relative aux Immunités juri-
dictionnelles de l’Etat (2008-2012) ; l’aﬀaire relative à l’Application de la convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale (2008-2011) ; l’aﬀaire
relative au Temple de Préah Vihéar (2011-2013).

                                                                                            132

            séparation des chagos (op. ind. cançado trindade)                            224

     donnés 199. Il y a cinq ans, par exemple, dans l’opinion individuelle
     jointe à l’avis consultatif de la Cour concernant la Conformité au
     droit international de la déclaration unilatérale d’indépendance rela-
     tive au Kosovo (22 juillet 2010), il m’a semblé utile de mettre en
     garde contre les lacunes de la stricte conception interétatique
     (C.I.J. Recueil 2010 (II), p. 599, par. 191) et j’ai souligné qu’il était
     nécessaire, face à une crise humanitaire dans les Balkans, de s’inté-
     resser en priorité aux personnes ou à la population concernée (ibid.,
     par. 53, 65-66, 185 et 205-207), en appliquant une conception huma-
     niste (ibid., par. 75-77 et 190) et à la lumière du principe d’humanité
     (ibid., par. 211).
        La présente aﬀaire relative à l’Application de la convention sur le
     génocide montre une nouvelle fois, de manière encore plus convain-
     cante, qu’il faut impérativement dépasser la conception interétatique
     dogmatique et stricte, et s’en éloigner. En eﬀet, la convention de 1948
     sur le génocide — adoptée à la veille de la Déclaration universelle des
     droits de l’homme — est non pas axée sur l’Etat, mais sur la per-
     sonne. Elle ne peut pas être interprétée et appliquée correctement
     selon une conception stricte centrée sur l’Etat et donnant la priorité
     à la susceptibilité des Etats. C’est aux justiciables, aux victimes
     — réelles et potentielles — qu’il convient de continuer d’accorder la
     priorité pour rendre la justice en vertu de la convention sur le géno-
     cide. » (C.I.J. Recueil 2015 (I), p. 367-368, par. 494-496.)
   216. De même, dans les trois récentes opinions dissidentes que j’ai
jointes aux trois arrêts rendus par la Cour le 5 octobre 2016 dans les
aﬀaires des Obligations relatives à des négociations concernant la ces-
sation de la course aux armes nucléaires et le désarmement nucléaire,
j’ai jugé opportun de signaler, entre autres, que les conclusions présentées
et les éléments avancés par les Parties aux litiges « sortaient du cadre stric-
tement interétatique. Il est à mon sens indispensable, dans le domaine
considéré ici, d’adopter une perspective qui, outre les Etats, englobe les
peuples et l’humanité, qui ont lieu de craindre pour leur survie. »
(C.I.J. Recueil 2016 (I) et (II), par. 295.)
   217. Le présent avis consultatif sur les Effets juridiques de la séparation
de l’archipel des Chagos de Maurice en 1965, que la Cour vient de rendre
aujourd’hui, donne une autre occasion d’aﬃrmer la présence des droits
des peuples, en particulier de leur droit à l’autodétermination. Cette
fois-ci, contrairement à d’autres occasions, la Cour en a dûment tenu
compte, même si d’autres points auraient aussi pu être abordés, comme je
l’ai souligné dans la présente opinion individuelle. Je reviens maintenant
sur l’un de ces points.

   199 Concernant la Conformité au droit international de la déclaration unilatérale d’in-

dépendance relative au Kosovo (2010) et le Jugement no 2867 du Tribunal administratif de
l’Organisation internationale du travail sur requête contre le Fonds international de dévelop-
pement agricole (2012), respectivement.

                                                                                         133

         séparation des chagos (op. ind. cançado trindade)                 225

     XIV. Les conditions de vie et la tragédie de longue date
     que constituent les souffrances infligées à l’être humain

   218. Pour moi, le droit à la vie — des Chagossiens déplacés de force et
de leurs descendants — comprend le droit à des conditions de vie
dignes. En l’espèce, la représentante de la communauté chagossienne
(Mme M. Liseby Elysé) a fait la déclaration suivante devant la Cour à
l’audience publique tenue le 3 septembre 2018 :

      « Mon nom est Liseby Elysé… Je fais partie de la délégation de
    Maurice. Je voudrais dire combien j’ai souﬀert depuis que j’ai été
    déracinée de mon île paradis. Je suis contente que la Cour internatio-
    nale nous écoute aujourd’hui. Et je suis conﬁante que je retournerai
    sur l’île où je suis née.


       Aux Chagos, chaque personne avait une occupation, sa famille et
    sa culture. … on ne manquait de rien. Aux Chagos, on vivait bien.
       Mais, un jour, l’administrateur nous a annoncé que nous devions
    quitter notre île, quitter nos maisons et partir. Tout le monde était
    attristé. Nous étions en colère qu’on nous ait dit qu’il fallait partir.
    Mais on n’avait pas le choix. On ne nous a rien dit…
       Peu après, le navire Nordvaer est arrivé. L’administrateur nous a
    dit qu’il nous fallait embarquer, laisser nos bagages, laisser tout ce
    qu’on avait, prendre seulement nos vêtements et partir. Et pour cela,
    tout le monde était très en colère. Quand on a fait cela, on l’a fait
    dans le noir. On nous a embarqués dans le noir pour qu’on ne puisse
    pas voir notre île… On était comme des animaux, des esclaves dans
    ce bateau. On mourait de chagrin dans ce bateau.
       Et moi, à cette époque, j’étais enceinte de quatre mois. Le bateau
    a mis quatre jours pour arriver à Maurice. Mais quand on est arrivé,
    mon enfant est mort à sa naissance. Je me demande pourquoi mon
    enfant est mort. J’ai été traumatisée dans ce bateau-là… C’est à
    cause de cela que mon enfant est mort. Moi, je dis : il ne faut pas
    perdre l’espoir. Il nous faut garder l’espoir qu’un jour nous retourne-
    rons à notre terre natale. Mon cœur souﬀre et mon cœur est toujours
    attaché à l’île où je suis née.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       Personne n’aimerait être enlevée de l’île où elle est née, être déraci-
    née comme un animal. Cela fait mal au cœur. Et je maintiens que
    la justice doit être faite. Et je dois retourner dans mon île où je suis
    née.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       Et je suis encore très triste aujourd’hui. je ne sais même pas com-
    ment je suis sortie des Chagos. On nous a fait partir par la force. Je
    suis très chagrinée et je verse des larmes tous les jours. Je dois retour-

                                                                            134

            séparation des chagos (op. ind. cançado trindade)                   226

     ner dans mon île. Je dis que je dois retourner dans l’île où je suis née.
     Et je dois mourir là-bas. Là où mes grands-parents ont été enterrés,
     sur l’île où nous sommes nés. » 200
   219. Au vu de ce témoignage, les leçons de F. de Vitoria et B. de Las Casas
(voir supra), après cinq siècles, restent d’actualité à notre époque ; les deux
auteurs ont sondé les sources de la violence à l’égard des personnes, qui
remontent bien plus loin dans le temps. On en trouve nombre d’exemples
dans les tragédies de la Grèce antique d’Eschyle, de Sophocle et d’Euri-
pide, il y a des siècles de cela. Pour n’en citer qu’un, permettez-moi d’évo-
quer la tristesse exprimée par l’Hécube d’Euripide (vers 423 av. J.-C.) :
     « Il ne faut pas que les souverains donnent des ordres injustes ;
     qu’ils ne pensent pas que leur prospérité soit inaltérable.
     Moi-même j’étais autrefois ; à présent je ne suis plus.
     Tout mon bonheur, un jour me l’a ravi. » 201
   220. De même, dans l’ouvrage d’Euripide Les suppliantes (vers 423
av. J.-C.), on trouve des expressions de la nécessité de connaître « les
maux de l’humanité » 202 ; en déﬁnitive, ceux qui inﬂigent ces maux ne
reconnaissent pas leur devoir envers les autres 203. Il faut arrêter, mettre
un terme à ces fatigues et vivre paisibles au milieu d’habitants paisibles
(951), car en somme,
     « La vie est courte ; il faut la traverser
     le plus facilement possible, et non dans les dangers. » 204
   221. Malgré la prise de conscience suscitée par cet avertissement, la tragé-
die humaine a persisté. Dans Les Troyennes d’Euripide (415 av. J.-C.), les
lamentations de certains personnages, exprimées il y a pourtant quelque vingt-
cinq siècles, semblent faire écho à celles des Chagossiens expulsés dans la
présente aﬀaire dont connaît la Cour ; l’un des personnages demande :
     « Les Troyennes désespérées, prêtes à partir pour Argos,
     voudraient-elles incendier leur asile,
     et se dérober à la servitude en livrant leurs corps aux ﬂammes ? » 205
   Un autre personnage dit : « Elle ne montera pas sur le même vaisseau
que moi. … Arrivée à Argos, elle périra d’une mort misérable. » 206 Et le
chœur de se lamenter :
        « Le nom même de cet empire disparaîtra :
        chacune de nous perd tour à tour ce qui lui fut cher,
        et déjà l’infortunée Troie n’est plus. » 207

  200 Transcription de la déclaration reproduite dans : CR 2018/20, p. 72-73.
  201 Vers 281-285.
  202 Vers 549.
  203 Vers 307-309.
  204 Vers 952-953. En déﬁnitive, « le peuple … commande » (vers 405-406).
  205 Vers 300-302.
  206 Vers 1053 et 1055-1056.
  207 Vers 1322-1324.



                                                                                135

             séparation des chagos (op. ind. cançado trindade)                       227

   222. Les souﬀrances inﬂigées à l’être humain sont éternelles, comme le
sont les présences du bien et du mal, partout. La tragédie n’a cessé d’être
sondée au ﬁl des siècles ; il s’est avéré qu’elle révélait, en tant que para-
digme, en plus de son caractère inévitable, l’insécurité humaine et la
cécité, ainsi que la nécessité de confronter la vérité ; l’attention devait se
porter sur le sort des êtres humains, étant donné l’imperfection de la jus-
tice humaine 208. Euripide était particulièrement sensible à la souﬀrance
humaine et à la culpabilité des êtres humains, considérant l’inhumanité
dont font preuve les individus les uns à l’égard des autres, et à la nécessité
pour tous de travailler ensemble pour le bien commun.
   223. Heureusement, quelques penseurs lucides ont été attentifs à cette
nécessité au ﬁl des siècles. Par exemple, au milieu du XXe siècle, l’histo-
rien Marc Bloch, tué pendant la Seconde Guerre mondiale (en 1944) par
les nazis, a laissé à la postérité son ouvrage Apologie pour l’histoire, ou
Métier d’historien, publié à titre posthume (en 1949) ; il contient une
réﬂexion qu’il est utile de rappeler ici brièvement.

   224. M. Bloch, par exemple, a critiqué l’approche positiviste de l’his-
toire, ayant souligné la nécessité d’aller au-delà de la simple observation
des faits, à la recherche du réel et des valeurs, ainsi que des leçons du
passé, vu la persistance de la cruauté humaine 209. Il en va de même pour
l’histoire du droit 210. Ayant éprouvé et conservé à l’esprit les profondes
souﬀrances des deux guerres mondiales du XXe siècle, il insiste en outre
dans son Apologie pour l’histoire sur la nécessité de rechercher ensemble le
réel et la justice, faisant brièvement référence à la contemporanéité de
l’Orestie d’Eschyle, dans son ensemble 211.
   225. A cet égard, permettez-moi d’ajouter que, dans l’Orestie
d’Eschyle — qui est une trilogie composée des tragédies Agamemnon, les
Choéphores et les Euménides créées en 458 avant J.-C. (deux ans avant la
mort d’Eschyle) — face à la cruauté humaine, le contraste se manifeste
entre vengeance et justice. L’espoir s’exprime dans le passage de la ven-
geance personnelle à l’institutionnalisation des litiges et des procès ; les
quelques derniers vers d’Euménides indiquent clairement qu’il vaut mieux
recourir à un procès devant jury qu’à la vengeance ou aux représailles, et
le chœur de déclarer :
         « Je repousse la fortune mauvaise qui
         frappe les hommes avant le temps.
         Accordez … ô déesses … vous qui avez cette puissance,
         justes démons qui hantez chaque demeure…
         et qui, pour votre équité, êtes partout les plus honorées des dieux !

   208  Voir, entre autres, W. Kaufmann, Tragedy and Philosophy [1968], Princeton Univer-
sity Press, 1992 (rééd.), p. 115, 117, 120, 124, 126, 130-133, 311 et 314-315.
    209 M. Bloch, Apologia da História, ou O Ofício do Historiador [1949], Rio de Janeiro,

Ed. Zahar, 2017 (rééd.), p. 85, 107 et 123-124.
    210 Ibid., p. 131 et 153.
    211 Ibid., p. 122 et 124.



                                                                                     136

               séparation des chagos (op. ind. cançado trindade)                            228

          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         Que les citoyens n’aient qu’une même volonté,
         un même amour, une même haine.
         Ceci est le remède à tous les maux parmi les hommes. » 212
   226. Au ﬁl des siècles, les souﬀrances inﬂigées par la cruauté humaine
ont persisté, mais la conscience humaine s’est éveillée à la nécessité de
rendre justice aux victimes. Les souﬀrances imposées par le colonialisme
au cours des derniers siècles continuent aujourd’hui d’être étudiées 213,
avec une attention croissante, au nom de la préservation de la mémoire
dans la recherche de la justice. Dans son témoignage sur la décolonisa-
tion, Frantz Fanon soulignait en 1958 que, depuis la conférence de Ban-
dung trois ans plus tôt (voir supra), les pays afro-asiatiques émancipés,
poussés par la solidarité, cherchaient à renforcer la « libération » des êtres
humains, donnant naissance à « un nouvel humanisme » 214 et contribuant
de la sorte au « processus d’humanisation du monde » 215.
   227. La déclaration faite par la représentante de la communauté des Cha-
gossiens (Mme M. Liseby Elysé) au cours de la présente procédure consulta-
tive de la Cour sur les Effets juridiques de la séparation de l’archipel des
Chagos de Maurice en 1965, que j’ai reproduite supra (par. 218), met en
avant, à mon sens, le souci qu’avaient les tragédies de la Grèce antique de la
douloureuse condition humaine aggravée par la violence et les souﬀrances
inﬂigées à l’être humain dont sont victimes les personnes vulnérables.
   228. Déjà en leur temps, on reconnaissait les liens entre les vivants et les
morts (par exemple, dans l’Antigone de Sophocle, vers 442 av. J.-C.), le droit
de tous d’être enterrés ensemble, au même endroit, comme l’aﬃrment ici les
Chagossiens déplacés par la force. Pour les anciens tragédiens grecs, la mort
étant inévitable, il importe de garder à l’esprit la condition humaine, en par-
ticulier dans les situations d’adversité. L’éternelle leçon demeure, l’impé-
rieuse nécessité de respecter l’égalité en dignité de tous les êtres humains.
   229. Au ﬁl des ans, dans les opinions individuelles que j’ai rendues tant
en qualité de membre de la CIJ que lorsque j’étais membre de la CIADH,
il n’est pas rare que j’aie fait référence aux tragédies de la Grèce antique,
comme je le fais derechef dans la présente opinion individuelle, face à la


   212 Vers 956-957, 960, 963, 966 et 984-987.
   213 Voir, entre autres, [auteurs multiples], Le livre noir du colonialisme XVIe-XXIe siècle :
de l’extermination à la repentance (Ed. M. Ferro), Paris, Fayard/Pluriel, 2018 (rééd.),
p. 9-1056.
   214 F. Fanon, Œuvres [1952-1964], Paris, Ed. La Découverte, 2017 (rééd.), p. 809-810,

826-827 et 835.
   215 Ibid., p. 828. Trois ans plus tard, en 1961, F. Fanon exprime avec lucidité :

            « Le combat victorieux d’un peuple ne consacre pas uniquement le triomphe de ses
         droits. Il procure à ce peuple densité, cohérence et homogénéité. Car le colonialisme
         n’a pas fait que dépersonnaliser le colonisé. Cette dépersonnalisation est ressentie
         également sur le plan collectif au niveau des structures sociales. Le peuple colonisé se
         trouve alors réduit à un ensemble d’individus qui ne tirent leur fondement que de la
         présence du colonisateur. » (Ibid., p. 660.)

                                                                                            137

             séparation des chagos (op. ind. cançado trindade)                        229

nécessité urgente de mettre un terme déﬁnitif au colonialisme indûment et
injustement prolongé dans le temps. Les Nations Unies, comme je l’ai
déjà souligné (voir les sections II et III supra), dès la première heure, dans
les années 1950, se sont attachées à faire prévaloir le droit fondamental
des peuples à l’autodétermination, conscientes qu’elles étaient de la néces-
sité de mettre ﬁn au colonialisme, pratique cruelle et odieuse dont la per-
sistance équivaut aujourd’hui, selon moi, à une violation continue du jus
cogens (voir supra).
   230. Revenant à notre époque et à l’objet de la requête pour avis consul-
tatif que l’Assemblée générale a soumise à la Cour, les Chagossiens expul-
sés de leur terre natale ont été abandonnés sur d’autres îles dans l’extrême
pauvreté, dans des taudis et des prisons vides — dans une pauvreté chro-
nique doublée d’une marginalisation ou d’une exclusion sociales qui ont
même conduit à des suicides 216. Dans mon opinion dissidente susmention-
née en l’aﬀaire relative à l’Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédé-
ration de Russie), après avoir maintenu que les principes fondamentaux
d’égalité et de non-discrimination relèvent du jus cogens, j’ai soutenu 217 :
           « Les conditions de vie de la population sont devenues un sujet de
         préoccupation légitime pour la communauté internationale tout
         entière, ce qui se retrouve dans le jus gentium moderne, lequel
         n’est pas indiﬀérent aux souﬀrances de la population. » (C.I.J.
         Recueil 2011 (I), p. 316, par. 195.)


             XV. L’OPINIO JURIS COMMUNIS dans les résolutions
                 de l’Assemblée générale des Nations Unies

   231. Il s’agit là d’un point essentiel, que l’Assemblée générale des
Nations Unies gardera probablement à l’esprit, au regard des dispositions
pertinentes de la Charte des Nations Unies, après la publication par la
Cour aujourd’hui de son présent avis consultatif sur les Effets juridiques
de la séparation de l’archipel des Chagos de Maurice en 1965. En déﬁnitive,
comme je l’ai déjà évoqué dans la présente opinion individuelle, les réso-
lutions successives de l’Assemblée générale des Nations Unies ont contri-
bué considérablement à la reconnaissance universelle et à la consolidation
du droit des peuples à l’autodétermination (voir supra).
   232. Dans une perspective historique, cette contribution a été considé-
rée comme l’une des plus importantes dans l’histoire des Nations Unies,
apportant justice aux peuples dans la poursuite de l’universalisme et le

   216  Voir également — Stealing a Nation — A Special Report (par J. Pilger), ITV, 2004,
p. 8-9 (et le documentaire) ; J. Trinidad, Self-Determination in Disputed Colonial Territo-
ries, Cambridge University Press, 2018, p. 84.
    217 Pour une étude de la question, on pourra consulter A. A. Cançado Trindade, El

Principio Básico de Igualdad y No-Discriminación : Construcción Jurisprudencial, Santiago
du Chili, Ed. Librotecnia, 2013, p. 39-748.

                                                                                      138

            séparation des chagos (op. ind. cançado trindade)                            230

respect de ses principes 218. Les deux déclarations comprises respective-
ment dans les résolutions 1514 (XV), de 1960, et 2625 (XXV), de 1970, de
l’Assemblée générale sont d’une importance capitale au vu de leur
concours au développement progressif du droit international 219.
   233. D’autres résolutions sont également d’importance : par exemple, il
n’est pas passé inaperçu que la résolution 2621 (XXV) de l’Assemblée
générale, également de 1970, qualiﬁait la persistance du colonialisme de
crime (en violation de la déclaration sur l’octroi de l’indépendance aux
pays et aux peuples coloniaux de 1960 et des principes du droit internatio-
nal) ; par la suite, la Charte des droits et devoirs économiques des Etats
adoptée par l’ONU en 1974 a précisé que la pratique continue du colonia-
lisme emportait un devoir de restitution et d’indemnisation intégrale,
ainsi que le devoir de libérer un territoire occupé par la force (art. 16)
(voir la section XVI infra) 220.
   234. Au cours de la présente procédure consultative devant la Cour,
plusieurs participants ont souligné l’incompatibilité du détachement des
Chagos de Maurice et du déplacement forcé des Chagossiens entre 1967
et 1973 avec les résolutions successives de l’Assemblée générale des
Nations Unies (les résolutions 1514 (XV), 2066 (XX), 2232 (XXI) et
2357 (XXII)). L’Inde l’a soulevé dans son exposé écrit (par. 36-43 et 53),
où elle appelle le Royaume-Uni à rectiﬁer cette situation persistante non
conforme au droit international (par. 62 et 65).

   235. De même, Cuba a déclaré dans son exposé écrit que cette situation
était contraire aux résolutions susmentionnées de l’Assemblée générale
des Nations Unies et a invoqué le jus cogens à l’appui du respect de ces
dernières (p. 1-2). Le Brésil a rappelé dans sa déclaration écrite la perti-
nence de la mise en garde formulée par l’Assemblée générale des
Nations Unies dans sa résolution 2066 (XX) contre le détachement des
Chagos de Maurice (par. 22). Dans le même ordre d’idées, le Guatemala,
dans son exposé écrit, a soutenu que la situation actuelle de l’archipel des
Chagos demeurait un fait illicite ayant un caractère continu auquel le
Royaume-Uni devait mettre ﬁn pour que la décolonisation de Maurice
puisse être complète (par. 36).
   236. Pour sa part, la Chine a attiré l’attention, dans son exposé écrit,
sur l’importance pour la décolonisation de Maurice de la fonction de
l’Assemblée générale des Nations Unies, comme en témoignent ses

   218   Voir, par exemple, D. Uribe Vargas, La Paz es una Trégua — Solución Pacífica
de Conflictos Internacionales, 3e éd., Bogotá, Universidad Nacional de Colombia, 1999,
p. 120 ; voir également p. 112.
    219 Elles ont été rapidement examinées du point de vue de leur caractère déclaratoire et

législatif, conformément à une vision universaliste de la « communauté internationale orga-
nisée » ; voir, par exemple, G. Arangio-Ruiz, The United Nations Declaration on Friendly Rela-
tions and the System of the Sources of International Law, Alphen aan den Rijn, Sijthoﬀ &
Noordhoﬀ, 1979, p. 1-301, plus particulièrement aux pages 131-142 (sur l’autodétermination).
    220 A. Remiro Brotóns, Derecho Internacional Público — I : Principios Fundamentales,

Madrid, Tecnos, 1983 (rééd.), p. 130 et 134.

                                                                                         139

           séparation des chagos (op. ind. cançado trindade)                       231

diverses résolutions sur la question ; si les circonstances l’exigent, a-t-elle
ajouté, l’Assemblée générale peut demander conseil à la Cour sur les
questions liées à la décolonisation (par. 5-6, 9, 11, 16-17). Après avoir
rappelé l’importance de l’autodétermination des peuples, aﬃrmée dans la
résolution 1514 (XV) et les résolutions ultérieures de l’Assemblée générale
(telle la résolution 2625 (XXV) du 24 octobre 1970 (par. 7-8 et 13)), elle a
également appelé l’attention sur le fait qu’elle continue d’apporter son
soutien au processus historique de décolonisation entrepris par un grand
nombre de pays d’Asie, d’Afrique et d’Amérique latine (par. 6, 12-13,
18-19).
   237. D’après l’Union africaine, dans ses observations écrites, il s’agit
dans la présente requête pour avis consultatif que l’Assemblée générale a
soumise à la Cour de la constatation de la manière dont la violation par
l’autorité administrante de l’intégrité territoriale aﬀecte l’exercice du droit
à l’autodétermination (par. 51). Dans son exposé oral, l’Union africaine a
évoqué tout d’abord les résolutions de l’Assemblée générale, dont la réso-
lution 2066 (XX), où il a été déterminé que la séparation de l’archipel des
Chagos constitue une violation du droit international (par. 158, 160-161),
puis les résolutions de l’ancienne Organisation de l’Unité africaine, se
déclarant préoccupée par le détachement unilatéral de l’archipel des Cha-
gos de Maurice et la situation de l’île Diego Garcia (par. 176-177) 221.
   238. Maurice a de même invoqué, dans son exposé oral, les résolutions
pertinentes de l’Assemblée générale (2066 (XX), 2232 (XXI) et 2357 (XXII))
et les résolutions et décisions de l’ancienne Organisation de l’Unité afri-
caine et de l’Union africaine, pour mettre ﬁn à l’occupation illégale de
l’archipel des Chagos, le restituer à Maurice et mener à bonne ﬁn le pro-
cessus de décolonisation (par. 2.41, 4.23-4.44 et 7.3). A ce propos, le
Liechtenstein a souligné dans son exposé écrit le rôle reconnu à l’Assem-
blée générale des Nations Unies de guider la décolonisation (par. 16-17).
   239. Dans son exposé écrit, l’Afrique du Sud s’est penchée sur les eﬀets
de la violation de l’intégrité territoriale en cause sur les droits de l’homme.
L’Afrique du Sud a dit se rallier à la Cour européenne des droits de
l’homme qui a estimé, dans son arrêt du 10 mai 2001 en l’aﬀaire Chypre
c. Turquie, que le déplacement forcé de personnes constituait une viola-
tion continue du droit international des droits de l’homme (par. 80-84).
D’autres exposés oraux abondent dans le même sens.
   240. Par exemple, Chypre a abordé dans son exposé écrit l’intérêt direct
et le rôle de l’Assemblée générale des Nations Unies dans le processus de
décolonisation en cause, le caractère jus cogens du droit à l’autodétermi-
nation et la nature erga omnes des obligations relatives à l’autodétermina-
tion (par. 26-27). Enﬁn, la Namibie a ajouté, dans son exposé écrit, que le
droit « fermement établi » à l’autodétermination (y compris dans les tra-
vaux des Nations Unies en matière de décolonisation) exige le « consente-
ment libre et véritable » de la population concernée, exprimé à l’occasion

   221 Organisation de l’Unité africaine, résolutions AHG/Res. 99 (1980) et AHG/Res. 159
(2000).

                                                                                   140

             séparation des chagos (op. ind. cançado trindade)                      232

d’un référendum ou plébiscite, s’agissant de déterminer l’avenir du pays
(p. 2).


         XVI. Le devoir d’accorder réparation pour les violations
                du droit des peuples à l’autodétermination

                            1. La dimension temporelle
   241. Une autre question clé, à laquelle je m’arrête maintenant, a été
dûment abordée par certains participants au cours de la présente procé-
dure consultative, à savoir celle du devoir d’accorder des réparations aux
peuples privés de leurs moyens de subsistance, d’autodétermination et de
développement, et qui, partant, ont droit à une indemnisation juste et
équitable. Permettez-moi tout d’abord d’observer que c’est dans une pers-
pective historique qu’il convient de traiter la question. Il convient de se
rappeler que, en dépit des innombrables abus et atrocités perpétrés tout
au long du XXe siècle et au début du XXIe siècle à l’encontre de millions
d’individus, la pensée humaniste n’a jamais faibli et continue de s’épa-
nouir dans l’espoir d’un avenir meilleur.
   242. En est un exemple l’aﬃrmation, peu après la Seconde Guerre
mondiale, du « personnalisme » juridique (entre autres dans les écrits
d’Emmanuel Mounier, en 1949 et 1950), qui vise à rendre justice à l’indi-
vidualité de la personne humaine, à sa vie intérieure, et à la nécessité de la
transcendance (à partir de sa propre expérience de la vie) 222. Dans un
monde de violence sur fond d’abus de langage, certains parvinrent malgré
tout à conserver leur lucidité. Je me suis déjà attardé sur le sujet :
            « Cette tendance de la pensée humaniste ainsi que d’autres, presque
         tombées dans l’oubli à notre époque agitée (et en tout cas assurément
         chez les juristes), demeurent, à mon sens, d’une aide précieuse pour
         le développement du régime de réparation des dommages moraux
         causés à la personne humaine. » 223
   243. A cet égard, permettez-moi de rappeler ici que la déclaration des
Nations Unies sur les droits des peuples autochtones susmentionnée, qui
ﬁgure dans la résolution 61/295 de l’Assemblée générale du 13 septembre
2007 (voir la section VII supra), renferme un certain nombre de dispositions
relatives au devoir de réparation pour les dommages subis au titre du droit
des peuples à l’autodétermination (art. 8, 10-11, 20, 28 et 32). Ces disposi-
tions prévoient qu’une réparation juste et équitable est due lorsque : a) des


   222 Voir E. Mounier, O Personalismo [1949-1950], trad., 17e éd., Lisbonne, Ed. Texto &
Graﬁa, 2010, p. 29, 50, 104 et 130-131.
   223 A. A. Cançado Trindade, « Genesis and Evolution of the State’s Duty to Provide

Reparation for Damages to Rights Inherent to the Human Person », L’homme et le droit
— En hommage au professeur Jean-François Flauss (E. Lambert Abdelgawad et autres
(dir. publ.)), Paris, Pedone, 2014, p. 176.

                                                                                    141

           séparation des chagos (op. ind. cançado trindade)                            233

personnes sont dépossédées de leurs terres, territoires ou ressources 224 ;
b) des personnes sont privées de leurs valeurs culturelles 225 ; c) des per-
sonnes sont soumises à des transferts forcés de population en violation de
leurs droits 226 ; d) des personnes sont privées de leurs moyens de subsis-
tance ou de développement 227, ou subissent des eﬀets néfastes 228. La décla-
ration fait expressément mention de réparations sous diﬀérentes formes,
notamment la restitution 229 ou, lorsque cela n’est pas possible, une indem-
nisation juste, correcte et équitable 230, ou une autre réparation appro-
priée 231.

              2. La réaffirmation du devoir d’accorder réparation
                    dans la présente procédure consultative
   244. Il est rassurant que, au cours de la présente procédure consultative
devant la Cour sur les Effets juridiques de la séparation de l’archipel des Cha-
gos de Maurice en 1965, plusieurs participants aient abordé explicitement la
question du droit à réparation, en soulignant qu’il est indispensable d’oﬀrir
une réparation adéquate. Des formes distinctes de réparation ont été mises
de l’avant, dont le restituo in integrum, l’indemnisation et la satisfaction.
   245. Dans son exposé écrit, l’Union africaine a fait valoir son point de
vue, selon lequel il y a en l’espèce une obligation de réparation intégrale,
emportant « la restitution complète de cet archipel à Maurice », comme
l’expriment ses propres résolutions et décisions, ainsi que celles de l’Orga-
nisation de l’Unité africaine ; elle a ajouté que le Royaume-Uni doit
« mettre immédiatement fin à son occupation illégale de l’archipel des Cha-
gos » et en faciliter « la rétrocession immédiate et inconditionnelle », « y
compris Diego García », à Maurice 232.
   246. Selon l’Union africaine, il arrive que la restitution doive être accom-
pagnée d’une indemnisation, comme l’a expressément souligné la Cour
elle-même dans son avis consultatif (par. 153) sur les Conséquences juri-
diques de l’édification d’un mur dans le territoire palestinien occupé du 9 juil-
let 2004 233. L’Union africaine a également fait valoir que « la violation du
droit de souveraineté permanente sur les ressources naturelles », en tant que
« principe du droit international coutumier » inscrit dans la résolution de
l’Assemblée générale des Nations Unies 1803 (XVII) du 14 décembre 1962,

   224 Art. 8, par. 2, al. b).
   225 Art. 8, par. 2, al. a).
   226 Art. 8, par. 2, al. c), et art. 28, par. 1 et 2.
   227 Art. 20.
   228 Art. 32 (les eﬀets néfastes de toute nature, tels que « eﬀets néfastes sur les plans

environnemental, économique, social, culturel ou spirituel »).
   229 Art. 11 et art. 28, par. 1.
   230 Art. 10 et art. 28, par. 1 et 2.
   231 Art. 8, par. 2, art. 11, par. 2, art. 20, par. 2, art. 28, par. 2, et art. 32, par. 3.
   232 Exposé écrit de l’Union africaine, par. 238.
   233 Ibid., par. 239 et 241. L’Union africaine renvoie également à l’arrêt rendu par la

Cour (fond, du 30 novembre 2010) en l’aﬀaire Ahmadou Sadio Diallo ; ibid., par. 240.

                                                                                        142

           séparation des chagos (op. ind. cançado trindade)                         234

a probablement « causé un préjudice réparable » 234, à l’égard duquel Mau-
rice et son peuple devraient obtenir compensation à titre de réparation du
préjudice souﬀert en raison de la décolonisation inachevée du pays et du
maintien de l’administration illégale de l’archipel des Chagos 235.
   247. L’Union africaine a ensuite observé qu’une simple mesure de
réinstallation « ne suﬃrait pas à réparer les dommages causés aux Cha-
gossiens et à leurs biens » du fait de leur déplacement de l’archipel et, plus
tard, de l’interdiction d’y retourner. D’où la nécessité d’accorder aux
Chagossiens « [u]ne mesure supplémentaire d’indemnisation, couvrant à
la fois le préjudice matériel et moral subi », conformément à un principe
reconnu par la Cour africaine des droits de l’homme et des peuples (dans
un arrêt sur les réparations rendu le 5 juin 2015) 236.
   248. L’Union africaine a en outre rappelé que la Charte des droits et
devoirs économiques des Etats de 1974, comprise dans la résolution de
l’Assemblée générale des Nations Unies 3281 (XXIX) du 12 décembre
1974, dispose que les Etats pratiquant des politiques de coercition comme
le colonialisme sont « économiquement responsables » envers les pays et
peuples en cause (art. 16). Elle a ajouté que, si le préjudice subi par les
Chagossiens n’était pas entièrement réparé par ces moyens, il pourrait
être nécessaire de prévoir une forme appropriée de satisfaction 237.
   249. En outre, dans son exposé oral, l’Union africaine a souligné que
toutes les conséquences juridiques (à commencer par celles pour le
Royaume-Uni) découlant du processus illégal de décolonisation devraient
être tirées, en particulier les réparations auxquelles ont droit les Chagos-
siens 238, au vu de « la présence continue et illicite du Royaume-Uni sur
l’archipel des Chagos », les « préoccupations militaires » du Royaume-
Uni et des Etats-Unis aﬀectant le droit au développement du peuple de
Maurice 239.
   250. Pour sa part, Maurice, dans ses observations écrites (sur les autres
exposés écrits), a soutenu que le Royaume-Uni avait l’obligation de « faire
cesser sans délai » la « situation illicite » actuelle, qui n’était « pas tenable »,
et d’accorder « à Maurice une réparation intégrale du préjudice causé » 240.
Maurice a ajouté que le Royaume-Uni est tenu, en vertu du droit interna-
tional général, de « procéder à une restitutio in integrum en restituant l’ar-
chipel des Chagos à Maurice » et d’octroyer une indemnisation tenant
compte du préjudice matériel tout autant que moral subi par le peuple
mauricien 241, en plus de la satisfaction sous forme d’une déclaration de la

   234 Exposé écrit de l’Union africaine, par. 242 ; dans ce paragraphe, l’Union africaine
renvoie également à la résolution de l’Assemblée générale 3175 (XXVIII) du 17 décembre
1973, relative à la « Souveraineté permanente sur les ressources naturelles ».
   235 Ibid., par. 243.
   236 Ibid., par. 244.
   237 Ibid., par. 246.
   238 Exposé oral de l’Union africaine, CR 2018/24, p. 27-28, par. 22-23.
   239 Ibid., p. 28, par. 25.
   240 Observations écrites de Maurice, par. 237.
   241 Ibid., par. 238, al. e) iii-iv).



                                                                                     143

          séparation des chagos (op. ind. cançado trindade)                  235

Cour selon laquelle le Royaume-Uni a manqué à ses obligations interna-
tionales à l’égard de Maurice et de son peuple, en particulier la popula-
tion d’origine chagossienne 242.
    251. Dans son exposé oral, le Nicaragua a aﬃrmé que dès lors que le
Royaume-Uni n’avait pas mené à bien le processus de décolonisation de
Maurice, il avait désormais l’obligation de conduire le processus de déco-
lonisation de Maurice à son terme en lui retournant l’archipel des Chagos
et en réparant tout préjudice causé par l’occupation prolongée 243. A titre
de réparations, Maurice devrait se voir oﬀrir les moyens « de mener sur
l’archipel des Chagos un programme de réinstallation pour ses nationaux,
en particulier ceux d’origine chagossienne » ; le Nicaragua a ensuite ajouté
que le Royaume-Uni devrait, après plus de cinquante ans de cette occu-
pation des Chagos, dès que possible mettre ﬁn à cette occupation colo-
niale prolongée 244.
    252. Pour sa part, le Belize, dans son exposé oral, a de même fait valoir
que le Royaume-Uni, Etat administrant, ayant maintenu la séparation de
l’archipel des Chagos de Maurice, avait l’obligation « de cesser immédia-
tement son comportement internationalement illicite et de réparer la vio-
lation » aﬁn de rétablir l’intégrité territoriale de Maurice 245. Selon lui,
l’Etat administrant était resté responsable de ce « fait internationalement
illicite » et il avait l’obligation « de rétablir l’intégrité territoriale de Mau-
rice telle qu’elle était immédiatement avant le début de la violation du
droit international en 1965 » 246.
    253. L’Afrique du Sud a aﬃrmé, dans son exposé écrit, que, en consé-
quence de « l’inachèvement de la décolonisation de Maurice », l’Etat res-
ponsable était tenu, pour avoir ainsi enfreint une obligation internationale,
d’accorder des « réparations appropriées » pour le préjudice subi par
« Maurice et par la population chagossiennne » à raison des violations du
droit international 247. L’Afrique du Sud a ajouté que, dans les cas où le
préjudice comportait la « violation grave d’une norme impérative du droit
international (jus cogens), comme le maintien du colonialisme par la
force en violation du droit à l’autodétermination garanti par le jus
cogens », ce préjudice « [pouvait] être considéré comme un préjudice
extraordinaire » 248.
    254. Dans leur exposé écrit, les Seychelles, pour leur part, ont dénoncé
le fait que, « [d]ans le cadre de leur expulsion et de leur réinstallation, les
Chagossiens des Seychelles ont dû faire face à de multiples aﬀronts, au
mépris de leurs droits fondamentaux » ; elles ont jugé qu’il « [convenait] de
souligner que la communauté chagossienne des Seychelles ne [s’était]
jamais vu octroyer aucune indemnisation, contrairement aux Chagossiens
  242 Observations écrites de Maurice, par. 251.
  243 Exposé oral du Nicaragua, CR 2018/25, p. 47, par. 65.
  244 Ibid., p. 47-48, par. 65.
  245 Exposé oral du Belize, CR 2018/23, p. 24, par. 62, al. e).
  246 Ibid., p. 23-24, par. 62, al. a), b) et e).
  247 Exposé écrit de l’Afrique du Sud, par. 92 ; voir également par. 87.
  248 Ibid., par. 88.



                                                                              144

             séparation des chagos (op. ind. cançado trindade)                         236

réinstallés dans d’autres Etats » 249. Les Seychelles ont alors demandé que
« les inquiétudes légitimes de cette communauté soient pris[es] en considé-
ration » 250.
   255. Permettez-moi d’ajouter que d’autres participants (par exemple la
Namibie, l’Argentine, le Brésil, le Kenya et la Serbie) ont également fait
valoir que le Royaume-Uni doit sans délai mettre en œuvre un programme
de réinstallation des Chagossiens dans l’archipel des Chagos, sans toute-
fois qualiﬁer expressément ce programme de mesures de réparation 251.
Pour autant, il convient de garder à l’esprit que la réinstallation des Cha-
gossiens dans l’archipel des Chagos est directement liée à la restitutio in
integrum en tant que forme de réparation.

              3. Le tout indissoluble formé par la violation du droit
                       et le devoir de prompte réparation
   256. A mon avis, accorder aux victimes une réparation appropriée est
à l’évidence nécessaire et inéluctable ici. Comme nous venons de le voir,
cette question a suscité beaucoup d’attention et a été étudiée attentive-
ment par certains participants à la présente procédure consultative devant
la Cour. A mes yeux, rien ne justiﬁe que la Cour n’ait pas traité dans le
présent avis consultatif de la question du droit à réparation, sous ses
formes distinctes, pour les personnes expulsées par la force des Chagos et
leurs descendants.
   257. Et ce d’autant que la Cour a pris la juste mesure, dans le présent
avis consultatif, des violations commises par la « puissance adminis-
trante », le Royaume-Uni, lorsque celui-ci a détaché l’archipel des Chagos
sans consulter la population locale et au mépris de l’intégrité territoriale
de Maurice (par. 172-173), comme le soulignent les résolutions succes-
sives de l’Assemblée générale des Nations Unies.
   258. Cela a conduit la Cour à aﬃrmer (au paragraphe 177), également
à bon droit, que « le maintien de l’administration de l’archipel des Chagos
par le Royaume-Uni constitu[ait] un fait illicite qui engag[eait] la respon-
sabilité internationale de cet Etat ». Et de poursuivre, au paragraphe 178 :
            « Dès lors, le Royaume-Uni est tenu, dans les plus brefs délais, de
         mettre ﬁn à son administration de l’archipel des Chagos, ce qui per-
         mettra à Maurice d’achever la décolonisation de son territoire dans
         le respect du droit des peuples à l’autodétermination. »

  Concluant sur ce point, la Cour a répété que « le Royaume-Uni [était]
tenu, dans les plus brefs délais, de mettre ﬁn à son administration de l’ar-

   249 Exposé écrit des Seychelles, par. 5.
   250 Ibid., par. 6.
   251 Voir exposé écrit de la Namibie, p. 4 ; exposé écrit de l’Argentine, par. 68 ; exposé

oral du Brésil, CR 2018/23, p. 46, par. 18 ; exposé oral du Kenya, CR 2018/25, p. 33,
par. 49 ; observations écrites de la Serbie, par. 50.

                                                                                       145

          séparation des chagos (op. ind. cançado trindade)               237

chipel des Chagos » ajoutant que « tous les Etats Membres [étaient] tenus
de coopérer avec l’Organisation des Nations Unies aux ﬁns du parachève-
ment de la décolonisation de Maurice » (par. 182).
   259. La Cour a donc répondu ici aux deux questions ﬁgurant dans la
requête pour avis consultatif soumise par l’Assemblée générale (voir
supra). Cependant, ses réponses sont incomplètes dans la mesure où elle
n’a traité ni de la violation du jus cogens, ni de la juste réparation (sous
ses diﬀérentes formes) à accorder aux victimes. J’ai maintes fois soutenu,
en tant que membre de la Cour, que la violation d’un droit et le devoir de
prompte réparation formaient un tout indissoluble ; l’obligation de répa-
ration ne saurait être méconnue.
   260. Par exemple, dans mon opinion individuelle jointe à l’ordonnance
de la Cour rendue le 6 décembre 2016 en l’aﬀaire des Activités armées sur
le territoire du Congo (République démocratique du Congo c. Ouganda),
après avoir observé que les violations et la réparation formaient un tout
indissoluble (par. 10-19), j’ai expliqué ce qui suit :
       « A mon sens, violation et réparation ne peuvent être dissociées
    dans le temps, celle-ci devant permettre de faire rapidement cesser
    tous les eﬀets de celle-là. On ne saurait laisser les conséquences
    néfastes d’un fait illicite se prolonger indéﬁniment sans que les vic-
    times n’obtiennent réparation. L’obligation y aﬀérente … [e]n tant
    qu’obligation fondamentale … prend naissance au moment même où
    est commise la violation, et doit être honorée rapidement en vue
    d’éviter toute aggravation du dommage déjà causé et de restaurer
    l’intégrité de l’ordre juridique.
       Cette obligation revêt par conséquent une importance fondamen-
    tale, surtout si, comme moi, l’on choisit de mettre l’accent avant tout
    sur les victimes. Le tout indissoluble formé par la violation et la
    réparation ne peut en aucun cas être mis à mal par une prolongation
    indue et indéﬁnie de la procédure… » (C.I.J. Recueil 2016 (II),
    p. 1143, par. 21-22.)
   261. Plus récemment, il y a un an, en l’aﬀaire relative à Certaines activi-
tés menées par le Nicaragua dans la région frontalière (Costa Rica c. Nica-
ragua) (indemnisation due par le Nicaragua au Costa Rica), j’ai joint à
l’arrêt de la Cour rendu le 2 février 2018 une longue opinion individuelle
dans laquelle j’ai fait observer, entre autres, aux paragraphes 12-16 :
       « La réparation va eﬀectivement de pair avec la violation, de sorte
    qu’il soit mis ﬁn à l’ensemble des eﬀets de cette dernière et que l’ordre
    juridique soit respecté. La violation initiale est inéluctablement liée au
    prompt respect de l’obligation de réparation. J’ai déjà défendu cette
    position à la Cour (comme dans l’exposé de mon opinion dissidente en
    l’aﬀaire relative aux Immunités juridictionnelles de l’Etat (Allemagne
    c. Italie ; Grèce (intervenant)), arrêt du 3 février 2012).
       Par la suite, dans ma déclaration qui a été jointe à l’ordonnance
    que la Cour a rendue le 1er juillet 2015 en l’aﬀaire des Activités armées

                                                                          146

         séparation des chagos (op. ind. cançado trindade)                 238

    sur le territoire du Congo (République démocratique du Congo
    c. Ouganda), j’ai de nouveau indiqué que la violation et la prompte
    réparation, qui forment de fait un tout indissociable, n’étaient pas
    séparées dans le temps. Toute violation doit être promptement suivie
    de la réparation correspondante, aﬁn de garantir l’intégrité de l’ordre
    juridique international lui-même ; la réparation ne peut être ni retar-
    dée ni ajournée.
       Ainsi que le montrent les aﬀaires ayant trait à des dommages cau-
    sés à l’environnement, le tout indissociable que forment la violation
    et la réparation a une dimension temporelle dont il ne saurait être
    fait abstraction. Il est, à mon avis, indispensable d’envisager à la fois
    le passé, le présent et l’avenir. La quête de la restitutio in integrum,
    par exemple, nécessite de se tourner vers le présent et le passé, tout
    autant que vers le présent et l’avenir. S’agissant des dimensions pas-
    sée et présente, si la violation n’a pas été couplée à la réparation
    correspondante, cela donne lieu à une situation continue de violation
    du droit international.
       Pour ce qui est des dimensions présente et future, la réparation
    vise à mettre ﬁn à tous les eﬀets cumulés, au ﬁl du temps, du dom-
    mage causé à l’environnement. Il peut arriver que ce dommage soit
    irréparable, rendant la restitutio in integrum impossible, auquel cas
    l’indemnisation trouve à s’appliquer. En tout état de cause, la res-
    ponsabilité à raison de dommages causés à l’environnement et de
    leur réparation ne saurait, de mon point de vue, occulter la dimen-
    sion intertemporelle… Pareils dommages s’inscrivent, en déﬁnitive,
    dans la durée.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       La violation et le prompt respect du devoir de réparation formant
    un tout indissociable, il s’ensuit que ladite obligation est, selon moi,
    véritablement fondamentale et non simplement « secondaire », comme
    beaucoup le supposent de façon simpliste. Ainsi que je l’avais déjà
    souligné dans l’exposé de mon opinion individuelle qui a été jointe à
    l’arrêt rendu par la Cour dans la précédente aﬀaire portant sur des
    réparations, à savoir l’aﬀaire Ahmadou Sadio Diallo (Guinée c.
    République démocratique du Congo, indemnisation, arrêt, C.I.J.
    Recueil 2012 (I)), le devoir de réparation est réellement fondamental
    et revêt une importance cruciale puisqu’il constitue un « impératif de
    justice » (par. 97.) » (C.I.J. Recueil 2018 (I), p. 64-65, par. 12-16.)
   262. J’ai également postulé, dans cette opinion individuelle, que l’exa-
men de la question des réparations ne pouvait en aucun cas se limiter à la
seule indemnisation ; il fallait prendre en considération les réparations
sous toutes leurs formes (ibid., par. 30-36 et 59-65). L’examen de l’objet
du présent avis consultatif et la constatation par la Cour de violations
dans le contexte de la décolonisation (voir supra) mettent en évidence
l’obligation de prompte réparation correspondante, sous toutes ses
formes, à savoir : restitutio in integrum, indemnisation appropriée, satis-

                                                                            147

           séparation des chagos (op. ind. cançado trindade)                          239

faction (y compris excuses publiques), réhabilitation des victimes et
garantie de non-répétition des actes ou omissions préjudiciables.


  XVII. La mission des tribunaux internationaux dans la défense
       des droits des peuples et l’obtention de réparations

   263. Il ne faut pas non plus oublier que, aujourd’hui, ce ne sont pas
seulement les droits des personnes et des groupes qui sont défendus, mais
aussi ceux des peuples, et qu’ils obtiennent des réparations à cette occa-
sion. Cela nous amène à nous intéresser à la mission des tribunaux inter-
nationaux contemporains à cet égard. En eﬀet, certaines délégations
participantes ont cité, dans le cours de la présente procédure consultative,
des décisions illustratives rendues par des juridictions internationales.
   264. Je me permets, à ce propos, de rappeler que la Charte africaine
des droits de l’homme et des peuples de 1981 s’intéresse tout particulière-
ment aux droits des peuples. Dès son préambule, elle proclame que ses
membres sont conscients qu’il leur incombe de s’engager « à éliminer le
colonialisme, le néocolonialisme [et] les bases militaires étrangères d’agres-
sion » (par. 9). Après avoir posé l’égalité des peuples (art. 19), elle aﬃrme
que chaque peuple « a un droit imprescriptible et inaliénable à l’auto-
détermination » (art. 20, par. 1). La Charte prévoit, en outre, que les
peuples ont la libre disposition de leurs ressources naturelles (art. 21,
par. 1) et que, en « cas de spoliation, le peuple spolié » a le droit à la récu-
pération de ses biens ainsi qu’à une « indemnisation adéquate » (art. 21,
par. 2) 252. Elle consacre également le droit des Etats au développement
(art. 22, par. 2).
   265. On ne s’étonnera pas que ce soit la Charte africaine des droits de
l’homme et des peuples qui ait, la première, traité de cette question, avant
même la création de la Cour africaine des droits de l’homme et des
peuples 253, voire de l’institution qu’elle a remplacée, la Commission afri-
caine des droits de l’homme et des peuples (créée en 1987). La Commis-
sion et la Cour ont, depuis lors, examiné la question dans deux aﬀaires
concernant des communautés vivant au Kenya, les Endorois et les Ogiek.
   266. La Commission africaine, devant laquelle a été portée l’aﬀaire des
Endorois, a rendu son verdict historique le 25 novembre 2009 254. Elle a
déclaré illicite l’expulsion de la communauté autochtone des Endorois de
leur terre au Kenya au motif qu’elle portait atteinte à certains droits pro-

   252 Elle dispose encore que les Etats parties « s’engagent à éliminer toutes les formes
d’exploitation économique étrangère, notamment celle qui est pratiquée par des monopoles
internationaux, aﬁn de permettre à la population de chaque pays de bénéﬁcier pleinement
des avantages provenant de ses ressources nationales » (art. 21, par. 5).
   253 Lors de l’entrée en vigueur, le 25 janvier 2005, du Protocole de 1998 relatif à la

Charte africaine des droits de l’homme et des peuples portant création d’une Cour africaine
des droits de l’homme et des peuples, qui a commencé à siéger en 2006.
   254 Décision publiée par la Commission en février 2010 et rapidement approuvée par

l’Union africaine.

                                                                                      148

            séparation des chagos (op. ind. cançado trindade)                                   240

tégés en vertu de la Charte africaine 255. En conséquence, dans ses recom-
mandations, la Commission a accordé des réparations au peuple des
Endorois pour son expulsion de sa terre ancestrale et pour l’ensemble des
pertes subies (par. 298 et dispositif no 1).
   267. Compte tenu de la situation de vulnérabilité des victimes, les répa-
rations accordées aux Endorois par la Commission comprenaient la resti-
tution de leur terre ancestrale et une indemnisation pour tout ce qu’ils
avaient enduré au cours de leur déplacement forcé. Qui plus est, la Com-
mission, dans sa décision, a invoqué la Charte africaine pour réaﬃrmer
l’indissociabilité des droits civils et politiques et des droits économiques,
sociaux et culturels (par. 242). C’était également la première fois que la
Commission, dans l’une de ses décisions, faisait valoir le droit au dévelop-
pement (par. 277).
   268. Toujours dans sa décision concernant l’aﬀaire des Endorois (fond),
la Commission africaine a soigneusement examiné, pour parvenir à ses
recommandations, la jurisprudence internationale en la matière et, en
particulier, de manière approfondie, celle de la Cour interaméricaine des
droits de l’homme 256 (par. 159-162, 190, 197-198, 205, 258-266, 284, 285-
287 et 289). Les réparations accordées en l’espèce ont été reçues avec
attention et bienveillance, et ses répercussions n’ont pas tardé à ﬁgurer
dans la doctrine 257.
   269. Par la suite, en 2012, la Commission africaine a renvoyé l’autre
aﬀaire, concernant la communauté des Ogiek, devant la Cour africaine,
qui a rendu sa décision le 26 mai 2017. La Cour africaine a jugé, là encore,
que l’expulsion des Ogiek de leurs terres ancestrales au Kenya portait
atteinte à leur droit à la terre (par. 131), ainsi qu’à d’autres droits proté-

   255  A savoir, la liberté de religion (art. 8) ; le droit à la propriété (art. 14) ; le droit à la
culture (art. 17) ; le droit sur les ressources naturelles (art. 21) ; et le droit au développement
(art. 22).
    256 Par exemple, les arrêts de la Cour interaméricaine des droits de l’homme dans les

aﬀaires suivantes : Communauté Mayagna Awas Tingni c. Nicaragua (du 3 août 2001),
Communauté indigène Yakye Axa c. Paraguay (du 17 juin 2005), Communauté Moiwana
c. Suriname (du 15 juin 2005), Communauté indigène Sawhoyamaxa c. Paraguay (du
29 mars 2006), Peuple Saramaka c. Suriname (du 26 novembre 2007). L’importance de
cette jurisprudence est analysée dans mon livre de souvenirs de la Cour interaméricaine des
droits de l’homme : A. A. Cançado Trindade, El Ejercicio de la Función Judicial Interna-
cional — Memorias de la Corte Interamericana de Derechos Humanos, 5e éd. rév., Ed. Del
Rey, Belo Horizonte (Brésil), 2018, p. 95-97, 163-169, 220-221, 224-226, 371 et 377-379.
    257 Voir, par exemple, E. Ashamu, « Centre for Minority Rights Development (Kenya)

and Minority Rights Group International on Behalf of Endorois Welfare Council v.
Kenya: A Landmark Decision from the African Commission », Journal of African Law,
no 55, 2011, p. 301-302, 307 et 309-313 ; S. Smis, D. Cambou et G. Ngende, « The Question
of Land Grab in Africa and the Indigenous Peoples’ Right to Traditional Lands, Territo-
ries and Resources », Loyola of Los Angeles International and Comparative Law Review,
no 35, 2013, p. 508, 518, 526-531 et 534-535 ; G. Lynch, « Becoming Indigenous in the
Pursuit of Justice : The African Commission on Human and Peoples’ Rights and the Endo-
rois », African Affairs, no 111, 2012, p. 39-40 ; D. M. K. Inman, « The Cross-Fertilization
of Human Rights Norms and Indigenous Peoples in Africa : From Endorois and Beyond »,
International Indigenous Policy Journal, no 5, 2014, n. 4, p. 8, 10-17 et 20-21.

                                                                                                149

             séparation des chagos (op. ind. cançado trindade)                                     241

gés en vertu de la Charte africaine 258. La Cour a alors ordonné de prendre,
dans un délai raisonnable, toutes les mesures nécessaires pour que le
peuple des Ogiek, victime de ce déplacement forcé, bénéﬁcie de formes
distinctes de réparation, et elle a prévu de prendre une seconde décision à
cet eﬀet (par. 222-223 et 227) 259. L’aﬀaire est pendante et la Cour afri-
caine devrait bientôt statuer sur cette question des réparations. A nou-
veau, l’arrêt rendu en 2017 par la Cour africaine a eu certaines
répercussions dans la littérature spécialisée 260.
   270. Il est également possible d’emprunter ici des exemples à d’autres
systèmes régionaux (européen et interaméricain) de protection internatio-
nale des droits de l’homme. S’agissant de la CEDH, j’ai déjà signalé (sec-
tion XV, supra) que, dans le cadre de la présente procédure consultative
de la CIJ, l’Afrique du Sud avait renvoyé, dans son exposé écrit, à l’arrêt
(du 10 mai 2001) de la Cour dans l’aﬀaire Chypre c. Turquie à propos du
déplacement forcé des Chypriotes grecs (par. 82) pour ensuite déﬁnir le
déplacement forcé continu des Chagossiens par le Royaume-Uni comme
un « préjudice continu » exigeant réparation (par. 84).

   271. De fait, dans l’aﬀaire Chypre c. Turquie susmentionnée, la CEDH
a accordé des réparations dans un arrêt ultérieur du 12 mai 2014, une
décision qui montre bien la pertinence de ce cas d’espèce invoquée devant
la CIJ par l’Afrique du Sud. On ne peut toutefois pas en dire autant d’un
autre arrêt (du 11 décembre 2012) rendu par une chambre de la CEDH
dans l’aﬀaire Habitants des îles Chagos c. Royaume-Uni, et auquel le pré-
sent avis consultatif fait brièvement référence (par. 128). La Cour, qui a
déclaré irrecevable la requête des Chagossiens, a pris, à cette occasion,
une décision regrettable, car, sauf pour 471 d’entre eux, ils n’avaient
jusqu’alors reçu aucune réparation.

   272. Qui plus est, en déclarant, à tort, que la plupart des Chagossiens
avaient, à cette occasion, épuisé les recours internes, la quatrième chambre
de la CEDH les a dépouillés de toute protection. En concluant que les
nouvelles générations de Chagossiens, qui ne sont pas nées à Chagos, ne
pouvaient prétendre être « victimes » d’expulsion, elle a également limité
leur capacité à demander réparation à l’avenir, en contradiction avec les
dispositions de la convention européenne des droits de l’homme ainsi

   258   A savoir le droit à la non-discrimination (art. 2) ; le droit à la culture (art. 17, par. 2
et 3) ; le droit à la religion (art. 8) ; le droit à la propriété (art. 14) ; le droit sur les ressources
naturelles (art. 21) ; et le droit au développement (art. 22).
    259 Par exemple, la restitution de leurs terres ancestrales aux Ogiek ; les réparations

pour les préjudices subis ; des excuses publiques et l’édiﬁcation d’un monument public
reconnaissant leurs droits.
    260 Voir, par exemple, L. Claridge, « Victory for Kenya’s Ogiek as African Court Sets

Major Precedent for Indigenous Peoples’ Land Rights », Briefing — Minority Rights Group
International, 2017, p. 3 et 6-8 ; E. Tramontana, « The Contribution of the African Court
on Human and Peoples’ Rights to the Protection of Indigenous Peoples’ Rights », Federa-
lismi — Rivista di Diritto Pubblico Italiano, Comparato, Europeo, no 6, 2018, p. 3, 7 et 19.

                                                                                                    150

           séparation des chagos (op. ind. cançado trindade)                            242

qu’avec les principes généraux du droit international. Cette « renoncia-
tion » inouïe ajoute au préjudice subi par les Chagossiens expulsés ainsi
que par leurs descendants.
   273. J’estime que le préjudice subi par les Chagossiens initialement
expulsés s’étend à leurs descendants et aux nouvelles générations (même s’il
faut, pour cela, les considérer comme des victimes « indirectes »). Qu’il me
soit permis d’ajouter que la Cour interaméricaine des droits de l’homme a
adopté une position qui n’est pas seulement très diﬀérente de celle de la
quatrième chambre de la CEDH dans l’aﬀaire Habitants des îles Chagos,
mais aussi beaucoup plus progressiste. Dans mon livre de souvenirs de la
Cour interaméricaine des droits de l’homme, j’ai consacré un chapitre entier
à la projection dans le temps de la souﬀrance humaine des victimes 261.
   274. Bien évidemment, les Chagossiens ont très mal accepté la décision
de la chambre de la CEDH dans cette aﬀaire, qu’ils ont jugée représenta-
tive de la « mentalité coloniale ». En eﬀet, comment le fait que des juridic-
tions internes aient déjà accordé des réparations à une partie des personnes
expulsées pourrait-il empêcher la majorité d’entre eux de présenter leur
requête devant la CEDH 262 ? Soulignons également que la décision prise
par la quatrième chambre de la CEDH dans cette aﬀaire, que le para-
graphe 128 du présent avis consultatif mentionne brièvement, n’est
pas conforme à la jurisprudence constante de la Cour elle-même en la
matière.
   275. Comme si cela ne suﬃsait pas, la quatrième chambre de la CEDH,
non contente de rejeter les demandes des requérants, a déclaré que celles-ci
avaient déjà été « réglées déﬁnitivement » par les juridictions internes.
Malgré son refus manifeste d’aider les requérants, elle a néanmoins
reconnu ce qui suit :
        « Ceux-ci se plaignent pour l’essentiel, au regard de la Convention,
    261 Voir A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional —

Memorias de la Corte Interamericana de Derechos Humanos, op. cit. supra note 256,
chap. XIX, p. 163-169 ; et pour un exemple signiﬁcatif, A. A. Cançado Trindade, « The
Right to Cultural Identity in the Evolving Jurisprudential Construction of the Inter-
American Court of Human Rights », dans Sienho Yee et J.-Y. Morin (dir. publ.), Multi-
culturalism and International Law — Essays in Honour of E. McWhinney, Nijhoﬀ, Leyde,
2009, p. 477-499.
    262 Ils ont également fait part de leur espoir que la Cour modiﬁe la décision du

11 décembre 2012 de sa quatrième chambre dans l’aﬀaire Habitants des îles Chagos, aﬁn
que justice soit rendue à toutes les personnes qui ont subi un préjudice, modiﬁcation qui,
jusqu’à présent, n’est pas intervenue. Concernant leur déception devant cette décision
injuste et les critiques qu’ils formulent à ce propos, voir O. Bancoult, « The Historic Legal
Battle of the Chagossians to Return to Their Homeland, the Chagos Islands, and to Be
Compensated for Their Deportation : A Narrative », South African Yearbook of Interna-
tional Law, no 39, 2014, p. 21-31, en particulier p. 28-30 ; C. Grandison, S. Niki Kadaba et
A. Woo, « Stealing the Islands of Chagos : Another Forgotten Story of Colonial Injustice »,
Human Rights Brief, no 20, 2012, p. 38-42 ; C. Alexandre et K. Koutouki, « Les déplacés
de Chagos : Retour sur la lutte de ces habitants pour récupérer leur terre ancestrale »,
Revue québécoise de droit international, no 27, 2014, p. 21 et 23 ; M. Tong, « The Concept of
« Peoples » in the African Human Rights System : The Matter of the People of the Chagos
Islands », South African Yearbook of International Law, no 39, 2014, p. 33-34 et 46-47.

                                                                                        151

            séparation des chagos (op. ind. cançado trindade)               243

        du traitement implacable et honteux qu’eux-mêmes et leurs ancêtres
        ont subi, entre 1967 et 1973, lors de leur renvoi des îles, ou lorsqu’on
        leur a interdit d’y revenir, ainsi que des graves diﬃcultés qui en ont
        immédiatement découlé. » (Habitants des îles Chagos, requête
        35622/4, par. 83.)
   276. Si c’était vraiment le cas, les requérants méritaient d’être traités en
stricte conformité avec la convention européenne des droits de l’homme,
leurs griefs n’ayant aucunement été réglés devant des juridictions internes
et la plupart d’entre eux n’ayant reçu aucune réparation. Les Chagossiens
et leurs descendants le méritaient d’autant plus qu’ils attendent depuis
très longtemps d’obtenir justice. L’Organisation des Nations Unies doit
tirer les leçons de cette aﬀaire dans sa quête de justice, quête qu’elle mène
notamment grâce au travail du Comité des droits de l’homme (déjà men-
tionné à la section V, supra).
   277. Quant à la Cour interaméricaine des droits de l’homme, dans un
autre système régional de protection des droits de l’homme, sa contribution
n’a pas été mince quand il s’est agi d’accorder des réparations dans les cas
de violation des droits des peuples. J’en prends pour preuve les arrêts sui-
vants, entre autres : Communauté Mayagna Awas Tingni c. Nicaragua (du
3 août 2001), Communauté autochtone Yakye Axa c. Paraguay (du 17 juin
2005), Communauté Moiwana c. Suriname (du 15 juin 2005) et Communauté
autochtone Sawhoyamaxa c. Paraguay (du 29 mars 2006).

   278. J’ai déjà analysé cette question ailleurs 263, c’est pourquoi je ne
prendrai comme exemples, dans la présente opinion individuelle, que
deux de ces aﬀaires où le droit fondamental des peuples à la vie, au sens
large, y compris l’identité culturelle, joue un rôle de premier plan. J’ai
annexé une opinion individuelle traitant principalement de ces questions
à chacun des arrêts susmentionnés, qui ont eu une incidence directe sur la
protection du droit des peuples, leur identité culturelle, voire leur survie.
   279. Ainsi, peu de temps après l’arrêt de 2005 susmentionné (fond et
réparations) dans l’aﬀaire Communauté autochtone Yakye Axa c. Para-
guay, la Cour interaméricaine des droits de l’homme a publié son inter-
prétation de l’arrêt (le 6 février 2006), à laquelle j’ai également annexé
mon opinion individuelle. J’y écrivais ceci :
           « Il est impossible de vivre dans un état de déracinement et d’aban-
        don constant. L’être humain a un besoin spirituel de racines. Les
        membres des communautés traditionnelles accordent une importance
        toute particulière à leur terre, qui leur appartient comme ils lui
        « appartiennent ». En l’espèce, le retour déﬁnitif sur leurs terres des
        membres de la communauté Yakye Axa est une forme nécessaire de
        réparation, qui, de surcroît, protège et préserve leur identité cultu-
        relle ainsi que, fondamentalement, leur droit à la vie, au sens large. »
        (Par. 14.)
  263   Voir note 261, supra.

                                                                            152

             séparation des chagos (op. ind. cançado trindade)                 244

  280. Cette aﬀaire de 2005-2006 de même que l’aﬀaire Communauté
autochtone Sawhoyamaxa c. Paraguay (2006) traitaient de l’expulsion des
membres de deux communautés locales de leurs terres (du fait de leur
mise en vente par l’Etat du Paraguay) et de leur survie au bord d’une
route dans des conditions de pauvreté extrême. Dans mon opinion indivi-
duelle annexée à cette dernière aﬀaire, mes réﬂexions prenaient le tour
suivant :
           « Le concept de « culture », du latin colere, qui signiﬁe « cultiver,
        prendre en compte, prendre soin et préserver », s’est longtemps can-
        tonné au domaine agricole (prendre soin de la terre). Chez Cicéron,
        le concept commence à être utilisé dans le contexte de l’esprit et de
        l’âme (cultura animi). Au ﬁl du temps, il en est venu à être associé
        avec l’humanisme, cette attitude qui consiste à prendre soin des
        choses de ce monde, y compris des choses passées, et à les préserver.
        Les peuples, c’est-à-dire les êtres humains situés dans leur milieu
        social, élaborent et préservent leur culture dans le but de comprendre
        le monde extérieur, et d’interagir avec lui, lorsqu’ils sont confrontés
        au mystère de la vie. C’est pourquoi l’identité culturelle est si impor-
        tante : elle constitue l’un des éléments essentiels du droit fondamental
        à la vie. » (Par. 4.)
   281. Dans cette même opinion individuelle, j’ai également souligné la
« relation étroite et nécessaire » entre le droit à la vie, au sens large, et
l’identité culturelle (en tant que composante de celui-ci). En ce qui
concerne les membres des communautés autochtones, j’ajoutais que

        « l’identité culturelle est étroitement liée à leurs terres ancestrales. Si
        on les prive de ces terres en les expulsant, leur identité culturelle s’en
        trouve gravement aﬀectée ainsi que, fondamentalement, leur droit à
        la vie, au sens large, c’est-à-dire le droit à la vie de chacun et de l’en-
        semble des membres de chaque communauté » (par. 28).
   Quand cela arrive, ils se retrouvent dans une situation de « grande vul-
nérabilité », d’exclusion sociale et d’abandon, comme dans ce cas d’espèce
(par. 29).
   282. Dans l’aﬀaire Communauté Moiwana c. Suriname (2005), la Cour
interaméricaine des droits de l’homme a dû se pencher sur le massacre des
N’djuka du village Moiwana au Suriname et le drame du déplacement
forcé des survivants. La Cour a dûment apprécié la relation que les
N’djuka entretenaient avec leur terre ancestrale en tenant compte du fait
que, « selon la coutume N’djuka, le peuple, dans son entier, bénéﬁcie de
droits fonciers très étendus, que les membres de la communauté consi-
dèrent imprescriptibles et inaliénables » (par. 86, al. 6)). La Cour, dans
son arrêt, a ordonné une série de mesures de réparation 264, dont certaines

  264 Telles que des indemnisations ainsi que diﬀérentes formes de dommages-intérêts
pour préjudice non pécuniaire.

                                                                                153

              séparation des chagos (op. ind. cançado trindade)                           245

favorisant le retour volontaire des personnes déplacées vers leurs terres et
leurs communautés d’origine, au Suriname 265.
   283. Dans ma longue opinion individuelle (par. 1-93), j’ai rappelé que
les survivants de la communauté Moiwana se sont plaints, au cours de la
procédure intentée devant la Cour interaméricaine des droits de l’homme
(audience publique du 9 septembre 2004), de la destruction (en 1986) de
leur « tradition culturelle » (par. 80) 266. C’est pourquoi j’ai argué que,
dans ce cas d’espèce, en plus des dommages moraux, les requérants
avaient subi de véritables dommages spirituels (par. 71-81). J’ai même osé
déﬁnir et essayé de conceptualiser ce que j’ai appelé, d’après le droit à un
projet de vie, un droit à un projet de vie après la mort (par. 67-70) 267. De
fait, les rapports d’experts présentés à la Cour mentionnaient expressé-
ment des « maladies d’origine spirituelle » 268. Sur ce point particulier, j’ai
dit ceci :
            « Les dommages spirituels, comme ceux qu’ont subis les membres
         de la communauté Moiwana, sont un préjudice grave nécessitant une
         réparation correspondante de la nature (non pécuniaire) que je viens
         d’indiquer…
            Les N’djuka ont vu tant leur droit à un projet de vie que leur droit
         à un projet de vie après la mort bafoués, et ce, de façon continue…
         Certaines des mesures de réparation ordonnées par la Cour dans le
         présent arrêt s’élèvent, à juste titre, contre l’oubli, aﬁn que cette atro-
         cité ne soit plus jamais perpétrée…
            En résumé, le large éventail de réparations ordonnées par la Cour
         dans le présent arrêt … a pris en compte la position des victimes et
         l’a replacée au centre des considérations… Dans le cas d’espèce, la
         mémoire collective des esclaves marrons N’djuka est dûment préser-
         vée contre l’oubli et leurs morts honorés, ce qui a pour eﬀet de
         garantir leur droit à la vie, au sens large, y compris leur droit à

   265 La délimitation et la démarcation des terrains communaux des N’djuka dans la
communauté Moiwana, et la délivrance des titres de propriété y relatifs, comme forme
de dommages-intérêts pour préjudice non pécuniaire, a des répercussions beaucoup plus
profondes qu’on s’imagine de prime abord.
   266 Ces faits n’ont cessé de les tourmenter ; ils ne pouvaient plus donner à la dépouille de

leurs proches l’enterrement qui convenait, et ils enduraient les aﬀres du déracinement, un
déﬁ en matière de droits de l’homme qui se pose actuellement avec acuité à la conscience
juridique universelle (par. 13-22). Leur souﬀrance s’est projetée dans le temps pendant près
de deux décennies (par. 24-33). Dans leur culture, la mort entraîne des implications inéluc-
tables pour les vivants, les survivants (par. 41-46), qui contractent des obligations envers
leurs défunts (par. 47-59).
   267 J’ai également fait observer que, d’après la preuve testimoniale présentée devant la

Cour, tout portait à croire que, dans la vision du monde des N’djuka, dans des circons-
tances comme celles de l’aﬀaire, « les vivants et leurs morts souﬀrent ensemble, et ce, à
travers les générations ». Ce fait doit être pris en compte pour déterminer le type de répa-
rations dues, dont certaines prendront alors la forme de satisfaction, comme l’hommage
rendu au défunt dans la personne du vivant (par. 77).
   268 Alinéa e) du paragraphe 77 et alinéa 9 du paragraphe 83 de l’arrêt de la Cour

interaméricaine des droits de l’homme.

                                                                                          154

             séparation des chagos (op. ind. cançado trindade)                      246

         l’identité culturelle, qui trouve son expression dans leurs liens recon-
         nus de solidarité avec leurs morts. » (Par. 81, 91 et 92.) 269
   284. Comme nous pouvons le voir, la jurisprudence internationale pro-
pose donc des arguments à l’appui de la défense des droits des peuples
tout en prévoyant un ensemble de réparations nécessaires. C’est pourquoi
il n’y avait, selon moi, aucune raison pour que la CIJ ne tienne pas
dûment compte, dans le présent Avis consultatif sur les conséquences juri-
diques de la séparation de l’archipel des Chagos de Maurice en 1965, de ces
questions essentielles, à l’exemple de ce que les tribunaux internationaux
contemporains ont accompli en la matière.
   285. Après tout, comme je l’ai déjà souligné précédemment (voir sec-
tion XVI, supra), certaines délégations participantes ont invoqué, au
cours de la présente procédure consultative, l’obligation de réparation en
cas de violation du droit des peuples à l’autodétermination. La Cour
aurait donc dû, conformément aux principes généraux du droit interna-
tional, en tenir compte expressément dans le présent avis consultatif.
   286. Quoi qu’il en soit, comme je l’ai déjà indiqué au paragraphe 258,
la CIJ a constaté à juste titre que « le maintien de l’administration de l’ar-
chipel des Chagos par le Royaume-Uni constitu[ait] un fait illicite qui
engag[eait] la responsabilité internationale de cet Etat » (par. 177). La
Cour a également conclu que, en ce qui concerne « la réinstallation dans
l’archipel des Chagos des nationaux mauriciens, y compris ceux d’origine
chagossienne, il s’agi[ssait] d’une question relative à la protection des
droits humains des personnes concernées qui devrait être examinée par
l’Assemblée générale lors du parachèvement de la décolonisation de Mau-
rice » (par. 181).

          XVIII. La défense des droits des personnes et des peuples,
           et le rôle important des principes généraux du droit
                      dans la réalisation de la justice

   287. J’aborde maintenant la dernière partie de mes réﬂexions sur ce
sujet. Les principes fondamentaux donnent son assise à la réalisation de
la justice et la pensée jusnaturaliste a toujours souligné leur importance.
Le jus necessarium est ainsi constitué par les lois justes, qui découlent
elles-mêmes de la recta ratio. Les principes généraux du droit, appréhen-
dés au ﬁl des siècles par la conscience humaine, sont donc de la plus haute
importance pour l’interprétation, l’application et le développement pro-
gressif du droit international 270.
   269  Pour une étude de cas, voir A. A. Cançado Trindade, « The Right to Cultural Iden-
tity in the Evolving Jurisprudential Construction of the Inter-American Court of Human
Rights », Multiculturalism and International Law — Essays in Honour of E. McWhinney,
op. cit. supra note 261, p. 477-499.
    270 Voir A. A. Cançado Trindade, « Foundations of International Law: The Role and

Importance of Its Basic Principles », Curso de Derecho Internacional Organizado por el
Comité Jurídico Interamericano, no 30, OEA, 2003, p. 359-415.

                                                                                    155

            séparation des chagos (op. ind. cançado trindade)                             247

   288. La reconnaissance des « principes généraux du droit » et leur ins-
cription au nombre des sources « formelles » du droit international dans
l’article 38 du Statut de la Cour de La Haye (CPJI/CIJ) sont de la plus
haute importance. La pensée juridique contemporaine devrait y prêter une
plus grande attention, car ce sont eux qui inspirent la création et la modi-
ﬁcation des normes de droit international. Ces principes généraux, qui
accordent une place de choix aux considérations élémentaires d’humanité,
ont toujours joué un rôle prépondérant dans la réalisation de la justice.
   289. Un tribunal international se doit d’être principiste et de refuser toute
concession inopportune au volontarisme d’Etat. Le positivisme juridique a
toujours cherché, en vain, à minimiser le rôle des principes généraux du
droit niant, par là même, l’évidence selon laquelle, sans ces principes, aucun
système juridique n’est envisageable. Ce sont pourtant eux qui donnent
corps à l’idée de justice objective, qui, à son tour, permet d’envisager l’appli-
cation d’un droit universel, nouveau jus gentium de notre temps.
   290. Ces principes prennent toute leur importance dans un contexte
géopolitique où de plus en plus de personnes, à travers le monde, sont
déplacées de force ou doivent émigrer en situation irrégulière 271. Ces tra-
gédies humaines, dont le nombre ne cesse d’augmenter, prouvent que les
leçons du passé n’ont pas été suﬃsamment retenues. Cela rend d’autant
plus pertinents les valeurs et les principes fondamentaux, sur lesquels
s’appuie déjà l’Organisation des Nations Unies, notamment son Assem-
blée générale, comme le montre la présente opinion individuelle, ainsi que
la jurisprudence internationale (principalement celle de la Cour interamé-
ricaine des droits de l’homme) sur la question 272.
   291. J’ai déjà eu l’occasion de constater, notamment dans mon opinion
individuelle annexée à l’avis consultatif, novateur en la matière, no 18 de
la Cour interaméricaine des droits de l’homme (du 17 septembre 2003) sur
le Statut juridique et les droits des migrants sans papiers, que
      « [ch]aque système juridique possède ses propres principes fondamen-
      taux, qui inspirent la création et la modiﬁcation de ses normes. Ce
   271 Pour un examen récent, dans une perspective historique, de ces situations

contemporaines inquiétantes, voir A. A. Cançado Trindade, L. Ortiz Ahlf et J. Ruiz de
Santiago, Las Tres Vertientes de la Protección Internacional de los Derechos de la Persona
Humana, 2e éd. rév., Ed. Porrúa/Escuela Libre de Derecho, Mexique, 2017, p. 1-225 ;
A. A. Cançado Trindade, « Les tribunaux internationaux et leur mission commune de
réalisation de la justice : développements, état actuel et perspectives », Recueil des cours de
l’Académie de droit international de La Haye, no 391, 2017, p. 19-101 ; J. Ruiz de Santiago,
« Aspects juridiques des mouvements forcés de personnes », Recueil des cours de l’Académie
de droit international de La Haye, no 393, 2018, p. 348-462 ; voir également C. Swinarski,
« Eﬀets pour l’individu des régimes de protection de droit international », Recueil des cours
de l’Académie de droit international de La Haye, no 391, 2017, p. 306-310 and 334-339.
   272 Pour une étude, voir A. A. Cançado Trindade, « Le déracinement et la protection des

migrants dans le droit international des droits de l’homme », Revue trimestrielle des droits
de l’homme, no 19, Bruxelles, 2008, n. 4, p. 289-328 ; A. A. Cançado Trindade, « El Desar-
raigo como Problema de Derechos Humanos frente a la Conciencia Jurídica Universal »,
J. Elzo (dir. publ.), Forum Deusto — Movimientos de Personas e Ideas y Multiculturalidad,
Université de Deusto, Bilbao, 2003, p. 65-120.

                                                                                          156

          séparation des chagos (op. ind. cançado trindade)                 248

     sont ces principes (du latin principium, début ou fondement), véri-
     tables causes premières, sources et origines des normes et des règles,
     qui confèrent cohésion, cohérence et légitimité aux normes juridiques
     ainsi qu’au système juridique dans son ensemble. Ce sont les prin-
     cipes généraux du droit (prima principia) qui donnent à l’ordre juri-
     dique … sa nécessaire dimension axiologique ; ce sont eux qui
     permettent d’appréhender les valeurs qui inspirent le système juri-
     dique dans son entier, et qui, ﬁnalement, en jettent les fondations.
     C’est ainsi que je conçois l’existence et la position des principes dans
     tout ordre juridique ainsi que leur rôle dans l’univers conceptuel du
     droit.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Les normes et les règles découlent des prima principia, qui leur
     donnent leur sens. Ainsi, les principes sont présents dès l’origine du
     Droit lui-même. Grâce à eux, nous savons quelles ﬁns nous devons
     viser : le bien commun …, la réalisation de la justice …, la nécessaire
     primauté du droit sur la force… [S]ans principes, le système juridique
     ne peut pas vraiment exister : l’« ordre juridique » n’est tout simple-
     ment pas complet et cesse d’exister comme tel. » (Par. 44 et 46.)
   292. C’est la position que je n’ai cessé de soutenir au sein de la CIJ. Par
exemple, dans ma longue opinion individuelle annexée à l’avis consultatif
(du 22 juillet 2010) sur la Déclaration d’indépendance du Kosovo, j’ai
insisté notamment sur la pertinence des principes du droit international
dans le cadre du droit de l’Organisation des Nations Unies en lien avec les
fins humaines de l’Etat (par. 177-211), en précisant qu’ils permettent éga-
lement de dépasser le paradigme strictement interétatique en droit inter-
national contemporain. Je le fais à nouveau ici, dans ce nouvel avis
consultatif de la CIJ du 25 février 2019 sur les Conséquences juridiques de
la séparation de l’archipel des Chagos de Maurice en 1965.

   293. A mon sens, la qualiﬁcation des « principes généraux de droit » de
« reconnus par les nations civilisées », à l’alinéa c) du paragraphe 1 de
l’article 38 du Statut de la CPJI/CIJ, a été ajoutée par distraction, sans
réﬂexion ni le moindre esprit critique. En eﬀet, aussi bien en 1920 qu’en
1945, voire de nos jours, il était et reste impossible de déterminer quelles
sont les « nations civilisées ». Aucun pays ne peut se considérer comme
« civilisé » par essence ; il est seulement possible d’identiﬁer les pays qui se
conduisent de façon « civilisée » dans une situation donnée et à cette occa-
sion uniquement.
   294. A mon avis, cette qualiﬁcation a été ajoutée à l’article 38 du Sta-
tut de la CPJI en 1920 par léthargie intellectuelle, et a été maintenue dans
le Statut de la CIJ en 1945 jusqu’à nos jours (début 2019) par inertie
mentale et manque d’esprit critique. Nous devons vraiment faire montre
de plus de courage et d’humilité en ce qui concerne notre condition
humaine, surtout au vu de notre tristement célèbre propension à la
cruauté sans limites. En eﬀet, des pièces d’Eschyle aux drames contempo-

                                                                             157

            séparation des chagos (op. ind. cançado trindade)                               249

rains, l’existence humaine a toujours été marquée du sceau du tragique.
C’est pourquoi il est impossible de parler de nations « civilisées » en soi,
mais seulement de pays qui se conduisent de façon « civilisée » dans une
situation donnée et à cette occasion uniquement 273.
   295. Il est important de garder cela à l’esprit, plus encore à une époque
comme la nôtre où l’on consacre de moins en moins temps à la lecture et
à la réﬂexion, et délaisse la méditation sur les leçons du passé. Il est essen-
tiel de ne jamais perdre de vue qu’aucune nation n’est, par essence, civili-
sée. Plus précisément, il existe des nations qui agissent, ponctuellement,
de façon civilisée dans la mesure et au moment où elles respectent le droit
international et les droits des personnes et des peuples. Pour ces raisons,
la source matérielle ultime du droit international, comme du droit en
général, est, comme je l’aﬃrme depuis des années, la conscience humaine,
la conscience juridique universelle 274.
   296. La CIJ ne peut pas continuer d’adopter, comme elle l’a fait jusqu’à
présent, une perspective strictement interétatique en la matière. Dans la
présente demande d’avis consultatif de l’Assemblée générale, nous devions
examiner certains droits des peuples, droits auxquels l’Assemblée générale
s’est toujours montrée attentive et sensible, et qui constituent le fonde-
ment même de la Charte des Nations Unies. Le véritable enjeu ici, c’est
donc l’importance des droits des peuples, notamment leur droit à l’auto-
détermination, qui a reçu le soutien appuyé de la plupart des délégations
participantes.
   297. Dans le présent avis consultatif, la CIJ cherche, comme à son
habitude, à tenir compte du « consentement » de chaque Etat, soit en se
référant aux arguments des délégations participantes (par. 67, 83, 95
et 106), soit en présentant son propre raisonnement (par. 85, 90 et 172).
Elle va même jusqu’à évoquer un « principe du consentement » (par. 90).
Pour ma part, je soutiens depuis des années au sein de cette Cour que le
« consentement » n’est pas, et ne peut pas être, un « principe ».
   298. Ainsi, dans la longue opinion dissidente que j’ai annexée à l’arrêt de
la CIJ (du 1er avril 2011) concernant l’Application de la convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale (Géor-
gie c. Fédération de Russie), dans lequel la Cour a conclu qu’elle n’était pas
   273  Les pays « civilisés » peuvent être déﬁnis comme ceux qui respectent et protègent
pleinement, sur leurs territoires respectifs, le libre et plein exercice des droits des personnes
et des peuples, dans la mesure et au moment où ils les respectent et les protègent, ce qui,
ﬁnalement, constitue la meilleure aune pour juger du degré de « civilisation » atteint par une
nation. A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,
vol. II, op. cit. supra note 175, p. 344.
   274 Voir notamment A. A. Cançado Trindade, « El Desarraigo como Problema de Dere-

chos Humanos frente a la Conciencia Jurídica Universal », dans J. Elzo (dir. publ.), Forum
Deusto — Movimientos de Personas e Ideas y Multiculturalidad, Université de Deusto,
Bilbao, 2003, p. 65-120 ; A. A. Cançado Trindade, « La Recta Ratio dans les fondements
du jus gentium comme droit international de l’humanité », Revista do Instituto Brasileiro
de Direitos Humanos, no 10, 2010, p. 11-26 ; A. A. Cançado Trindade, Le droit interna-
tional pour la personne humaine, Paris, Pedone, 2012, p. 45-368 ; A. A. Cançado Trindade,
A Humanização do Direito Internacional, 2e éd. rév., op. cit. supra note 171, p. 3-789.

                                                                                            158

              séparation des chagos (op. ind. cançado trindade)                     250

compétente pour examiner la requête, j’ai souligné que la « conception
volontariste dépassée » de la CIJ et « d’autres juristes, fort nombreux, conti-
nuaient de mettre l’accent sur l’importance que revêt, en règle générale, le
consentement des Etats, plaçant celui-ci bien au-dessus des impératifs de
réalisation de la justice au niveau international » (exceptions préliminaires,
arrêt, C.I.J. Recueil 2011 (I), p. 257, par. 44 ; voir aussi p. 294, par. 127).

   299. J’y relevais que la doctrine juridique internationale la plus lucide
déplorait la propension des Etats à ne s’appuyer que sur leurs propres
conditions de consentement, ainsi que sa « volonté de dépasser les vicissi-
tudes de la « volonté » des Etats » (ibid., p. 314, par. 188-189). Je souli-
gnais ensuite l’importance des principes généraux du droit et des valeurs
cardinales, qui éclipsent largement le consentement des Etats (ibid.,
p. 316, par. 194), comme le principe fondamental de l’égalité et de la
non-discrimination, qui relève du domaine du jus cogens (ibid., par. 195).
J’ajoutais, en conclusion de mon opinion dissidente :
            « La Cour ne peut rester indiﬀérente à une telle injustice et au
         « sort » des êtres humains, ainsi qu’à leurs souﬀrances. Elle ne peut
         continuer de fermer les yeux face à la tragédie. Cette dernière étant
         toujours d’actualité, puisque indissolublement liée à la condition
         humaine, semble-t-il, il demeure également nécessaire d’atténuer les
         souﬀrances humaines, en faisant en sorte que justice soit faite… Cet
         objectif — la réalisation de la justice — peut diﬃcilement être atteint
         si l’on part d’une perspective volontariste strictement centrée sur les
         Etats en recherchant constamment leur consentement. La Cour ne
         peut, à mon sens, continuer de sacriﬁer à ce qu’elle estime être les
         « intentions » ou la « volonté » des Etats.
          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            [A] mes yeux, le consentement n’est pas « fondamental », et n’est
         même pas un « principe ». Ce qui est « fondamental », autrement dit ce
         qui forme le fondement de la Cour depuis sa création, c’est l’impératif
         de la réalisation de la justice… Le consentement des Etats n’est qu’une
         règle à respecter… C’est un moyen et non une ﬁn, c’est une exigence
         procédurale… [c]e n’est en aucun cas l’un des prima principia…
            Les principes fondamentaux sont ceux dits pacta sunt servanda, de
         l’égalité et de la non-discrimination (dans le droit matériel), de l’éga-
         lité des armes (dans le droit procédural), de l’humanité (qui imprègne
         l’ensemble du corpus juris du droit international des droits de
         l’homme, du droit international humanitaire et du droit interna-
         tional des réfugiés) et de la dignité de la personne humaine (qui est
         l’un des fondements du droit international des droits de l’homme).
         Les règles énoncées à l’article 2 de la Charte des Nations Unies
         constituent également des principes fondamentaux du droit inter-
         national 275.
   275Principes réitérés dans la résolution 2625 (XXV) du 24 octobre 1970, de l’Assemblée
générale des Nations Unies, dans laquelle ﬁgure la déclaration des Nations Unies relative

                                                                                    159

           séparation des chagos (op. ind. cançado trindade)                           251

        Voilà quelques-uns des véritables prima principia qui confèrent à
     l’ordre juridique international sa dimension axiologique inévitable.
     Voilà quelques-uns des véritables prima principia qui révèlent les
     valeurs dont s’inspire le corpus juris de l’ordre juridique international
     et qui, en ﬁn de compte, en sont le fondement. Les prima principia
     sous-tendent l’ordre juridique international en exprimant l’idée d’une
     justice objective (propre au droit naturel). Au contraire, le consente-
     ment des Etats ne fait pas partie des prima principia ; c’est une conces-
     sion du jus gentium aux Etats. C’est une règle à observer…

        Cette règle, ou cette exigence procédurale, sera ramenée à ses justes
     dimensions le jour où l’on comprendra que la conscience l’emporte
     sur la volonté. Voilà qui résume un vieux dilemme (auquel font face
     la Cour et les Etats qui la saisissent), revisité dans la présente opinion
     dissidente, dans le cadre du jus gentium contemporain. Pour la Cour,
     conçue comme une Cour internationale de Justice, la réalisation de la
     justice demeure un idéal… Après tout, rien n’est plus invincible
     qu’un idéal — comme la réalisation de la justice — qui n’a pas encore
     été atteint : il taraude inlassablement la conscience humaine
     jusqu’à ce qu’il parvienne à éclore et à exister au grand jour. » (C.I.J.
     Recueil 2011 (I), p. 321-322, par. 209 et 211-214.)
   300. La Cour aurait même pu se dispenser de tenir compte des argu-
ments d’une inﬁme minorité de délégations participantes qui cherchaient
à négliger ou minimiser les droits des personnes et ceux des peuples (tels
que leur droit à l’autodétermination), elle a cependant choisi de les inclure
dans son propre raisonnement (comme aux paragraphes 133-134). A cet
égard, la présentation par la CIJ des arguments exposés par les déléga-
tions participantes nécessite une précision, voire une correction.
   301. Par exemple, aux paragraphes 133 et 159, quand la Cour men-
tionne les arguments de « [q]uelques participants » ou de « [q]uelques-uns
des participants », ces multiples participants ne sont en fait que deux (le
Royaume-Uni et les Etats-Unis) ; de même, au paragraphe 145, quand
elle se réfère à « [d]’autres » ; et au paragraphe 176, à « quelques partici-
pants ». En revanche, au paragraphe 145, quand elle emploie une expres-
sion analogue, « certains participants », celle-ci désigne alors un bien plus
grand nombre de délégations, voire une majorité (20) d’entre eux (à savoir
l’Afrique du Sud, l’Argentine, le Belize, le Botswana, le Brésil, le Chili,
Chypre, Djibouti, le Guatemala, les Iles Marshall, le Kenya, Maurice, la
Namibie, le Nicaragua, les Pays-Bas, la Serbie, les Seychelles, l’Union
africaine, Vanuatu et la Zambie).
   302. La présentation des faits par la Cour est imprécise : elle utilise des
expressions similaires pour désigner tant le consensus d’une majorité de
vingt délégations participantes que l’opposition de seulement deux d’entre

aux principes du droit international touchant les relations amicales et la coopération entre
les Etats conformément à la Charte.

                                                                                       160

         séparation des chagos (op. ind. cançado trindade)               252

elles. De telles imprécisions sont révélatrices. En outre, la Cour ne se
réfère pas à l’opinio juris communis au sens large (en tenant compte de
tous les sujets du droit international, y compris les personnes et les
peuples), mais seulement à l’opinio juris, au sens traditionnel du terme. La
Cour n’a pas repris, ni même mentionné, certains arguments développés
par plusieurs délégations participantes (sur le jus cogens ou le devoir de
réparation pour les dommages causés, par exemple), alors qu’elle a
accordé une place importante à des points soulevés par une inﬁme mino-
rité de délégations participantes (le Royaume-Uni et les Etats-Unis).
   303. Qu’il me soit permis d’insister : on ne peut pas, pour examiner une
question aussi importante que celle posée par l’Assemblée générale à la
CIJ, adopter une perspective strictement interétatique. C’est une question
qui intéresse l’Organisation des Nations Unies dans son ensemble. Or sa
Charte prête une attention toute particulière au droit des peuples.

   304. Quoi qu’il en soit, les conclusions de la CIJ présentées dans le
dispositif sont constructives et dignes d’attention, et plus encore ses
constatations, comme je l’ai déjà indiqué (par. 258 et 286, supra). La Cour
a, en eﬀet, conclu que la survenance d’un « fait illicite » continu engage la
responsabilité internationale de l’Etat concerné, et que la « réinstallation
dans l’archipel des Chagos des nationaux mauriciens, y compris ceux
d’origine chagossienne », est « une question relative à la protection des
droits humains des personnes concernées qui devrait être examinée par
l’Assemblée générale lors du parachèvement de la décolonisation de Mau-
rice ». J’ose ainsi espérer que, malgré ses insuﬃsances, le présent avis
consultatif de la CIJ, et notamment les conclusions de son dispositif, per-
mettra à l’Assemblée générale des Nations Unies de rendre justice à toutes
les personnes qui ont subi un préjudice dans l’archipel des Chagos,
conformément à la Charte des Nations Unies et aux principes généraux
du droit international.


                  XIX. Épilogue : une récapitulation

   305. Au moment de conclure mon opinion individuelle, ma conscience
est en paix : j’estime avoir clairement exposé, dans les considérations pré-
cédentes, mon raisonnement en ce qui concerne certains des points traités
dans le présent avis consultatif. J’ai exprimé mon désaccord manifeste
avec certains d’entre eux et ai mentionné ceux qu’il a, à mon avis, négligé
d’aborder. Ma position est fondée non seulement sur l’évaluation des
arguments présentés devant la Cour par les délégations participantes,
mais aussi, et avant tout, sur des questions de principes et de valeurs fon-
damentales, auxquelles j’attache une importance toute particulière.
   306. Dans le cadre de ma fonction judiciaire internationale que j’essaie
d’exercer ﬁdèlement, je me suis senti tenu de consigner ici les bases de
mon raisonnement, qui traite de questions de principe et touche aux fon-
dations du droit international contemporain. Il me paraît opportun, au

                                                                         161

          séparation des chagos (op. ind. cançado trindade)                253

moment de conclure, de récapituler l’ensemble de mes arguments, reﬂets
de ma conception du droit international, aﬁn de lever toute ambiguïté et
de souligner leur enchaînement.
   307. Primus : l’Organisation des Nations Unies a, dès la première
heure, pris clairement position pour la reconnaissance et la défense du
droit fondamental à l’autodétermination. Secundus : il est possible de s’en
convaincre en lisant les diverses résolutions où l’Assemblée générale,
depuis 1950, insiste sur l’importance du respect de ce droit des peuples
aﬁn de renforcer les relations amicales entre les nations, conformément
aux buts et principes de l’Organisation des Nations Unies.
   308. Tertius : la résolution 1514 (XV) du 14 décembre 1960 de l’Assem-
blée générale, comprenant l’historique déclaration sur l’octroi de l’indépen-
dance aux pays et aux peuples coloniaux, a largement contribué à la
consolidation du droit des peuples à disposer d’eux-mêmes. Elle a ainsi
transcendé la dimension strictement interétatique en attirant l’attention sur
les droits des peuples. Quartus : déjà en 1961, l’Assemblée générale instituait
le Comité spécial de la décolonisation, qu’elle a chargé de suivre la mise en
œuvre de la déclaration de 1960, en lui conférant un caractère normatif.
   309. Quintus : le droit des peuples à disposer d’eux-mêmes s’est solide-
ment enraciné en droit international contemporain, comme le démontrent
les résolutions successives de l’Assemblée générale pendant les années 1960.
Sextus : dans sa résolution 2066 (XX) du 16 décembre 1965, l’Assemblée
générale s’inquiétait de ce que le détachement de certaines îles du terri-
toire de Maurice « aﬁn d’y établir une base militaire » constituerait une
violation de la déclaration de 1960.
   310. Septimus : à l’occasion du 10e anniversaire de la déclaration de
1960, l’Assemblée générale a adopté, le 12 octobre 1970, la résolu-
tion 2621 (XXV), dans laquelle elle qualiﬁait de crime la persistance du
colonialisme. Octavus : la même année, la résolution 2625 (XXV) de l’As-
semblée générale en date du 24 octobre 1970, qui comprenait la nouvelle
déclaration relative aux principes du droit international touchant les rela-
tions amicales et la coopération entre les Etats conformément à la Charte
des Nations Unies, en appelait à la réalisation du droit des peuples à dispo-
ser d’eux-mêmes comme moyen de mettre rapidement ﬁn au colonialisme.
   311. Nonus : plus récemment, au cours de la dernière décennie, de nou-
velles résolutions ont mis l’accent sur le besoin pressant d’une élimination
rapide du colonialisme comme une des priorités de l’Organisation des
Nations Unies, aﬁn que tous les peuples puissent exercer pleinement leur
droit inaliénable à l’autodétermination. Decimus : cela entraîne l’abandon
des bases et des activités militaires dans les territoires non autonomes.
   312. Undecimus : le droit international de la décolonisation, né sous
l’impulsion des pays d’Afrique et d’Asie lors de la conférence de 1955 de
Bandung, a été reconnu grâce au soutien de l’Amérique latine et des pays
arabes. Duodecimus : ce droit international de la décolonisation a incarné
l’humanisation du droit international contemporain. Tertius decimus : le
corpus juris gentium s’est ainsi trouvé enrichi et a mis en avant le droit
fondamental des peuples à disposer d’eux-mêmes.

                                                                           162

          séparation des chagos (op. ind. cançado trindade)               254

   313. Quartus decimus : d’autres résolutions, adoptées successivement
par l’Organisation de l’unité africaine, puis par l’Union africaine, ont
condamné la militarisation de Diego Garcia et plaidé pour la restitution
de l’archipel des Chagos (y compris Diego Garcia) à Maurice, en vue de
parachever le processus de décolonisation. Quintus decimus : de plus, au
niveau de l’Organisation des Nations Unies, le droit de tous les peuples à
disposer d’eux-mêmes a été inscrit, avec des répercussions historiques
importantes, dans les deux Pactes internationaux relatifs aux droits de
l’homme de 1966 (respectivement, droits civils et politiques ; et droits éco-
nomiques, sociaux et culturels).
   314. Sextus decimus : à l’article premier des deux Pactes, la formulation
du droit à l’autodétermination est identique, ce qui a pour eﬀet de renfor-
cer l’indivisibilité de l’ensemble des droits de l’homme. Septimus decimus :
le Comité des droits de l’homme, dans son observation générale no 12 (de
1984), fait le lien entre le droit des peuples à disposer d’eux-mêmes en
vertu de l’article premier des deux Pactes susmentionnés et la déclaration
relative aux principes du droit international de 1970.
   315. Duodevicesimus : en outre, ce Comité, dans ses observations sur
un rapport du Royaume-Uni, a invité au respect du droit au retour des
Chagossiens et à leur indemnisation pour le déni prolongé de ce droit.
Undevicesimus : dans d’autres observations générales, il a mis l’accent sur
le principe d’humanité ; la vulnérabilité de certains groupes ; et le droit à
des réparations.
   316. Vicesimus : les fondements du droit à l’autodétermination ont été
découverts aux niveaux normatif, doctrinal et jurisprudentiel, y compris,
en ce qui concerne ce dernier niveau, dans la jurisprudence de la Cour
internationale de Justice. Vicesimus primus : ce droit a ensuite été reconnu
dans un contexte plus large par la conférence mondiale sur les droits de
l’homme, organisée par l’Organisation des Nations Unies en 1993. Vicesi-
mus secundus : ces développements ainsi que leurs répercussions ont favo-
risé le processus historique déjà mentionné d’humanisation du droit
international contemporain.
   317. Vicesimus tertius : il s’est avéré que le corpus juris dans ce domaine
était devenu un véritable droit de protection en faveur des droits des êtres
humains et des peuples, et non des Etats. Vicesimus quartus : la raison
d’humanité a ﬁni, dans le nouveau jus gentium contemporain, par l’em-
porter sur l’ancienne raison d’Etat. Vicesimus quintus : les délégations par-
ticipantes, dans leurs réponses écrites (et les commentaires y relatifs) à
une question que je leur ai soumise à la ﬁn de la présente procédure
consultative, ont mis en avant l’opinio juris communis pour juger de l’im-
portance considérable du droit fondamental à l’autodétermination dans
le développement progressif du droit international.
   318. Vicesimus sextus : ce droit fondamental, qui relève du jus cogens,
est devenu un impératif pour l’Organisation des Nations Unies. Vicesi-
mus septimus : dès le milieu des années 1960, la CDI a également apporté,
par ses travaux, sa contribution à la question du jus cogens. Vicesi-
mus octavus : un rapporteur de l’ancienne sous-commission de la promo-

                                                                          163

          séparation des chagos (op. ind. cançado trindade)                255

tion et de la protection des droits de l’homme, dans son rapport sur
l’application des résolutions de l’Organisation des Nations Unies relatives
au droit à l’autodétermination, en a fait de même en conﬁrmant que ce
droit fondamental appartenait au jus cogens.
   319. Vicesimus nonus : lors de la présente procédure consultative, cette
question a semblablement été portée à l’attention de la Cour dans plu-
sieurs exposés écrits et oraux des délégations participantes, soit pour
défendre le caractère de jus cogens du droit fondamental à l’autodétermi-
nation, soit pour souligner les obligations erga omnes qui en découlent.
Trigesimus : rien ne peut justiﬁer que la CIJ, dans le présent avis consul-
tatif, n’ait pas traité de la question du jus cogens.
   320. Trigesimus primus : l’Organisation des Nations Unies elle-même
s’est, depuis ses origines, fortement impliquée et engagée dans la réalisa-
tion de ce droit fondamental et revêtu du caractère de jus cogens : le droit
des peuples à disposer d’eux-mêmes. Trigesimus secundus : la jurispru-
dence de la CIJ mentionne bien, ici et là, le jus cogens, mais cette question
mériterait que la Cour lui consacre davantage d’attention. Trigesimus ter-
tius : elle devrait même envisager d’étoﬀer de manière substantielle sa
jurisprudence sur le sujet.
   321. Trigesimus quartus : le jus cogens et la réalisation de la justice sont
étroitement liés. Trigesimus quintus : nous avons, en la matière, besoin
d’adopter une approche centrée sur les personnes, car, conformément à la
pensée jusnaturaliste, la raison d’humanité prévaut sur la raison d’Etat.
Trigesimus sextus : comme l’ont attesté la plupart des délégations qui ont
participé à la présente procédure consultative, il existe une opinio juris
communis concernant l’appartenance du droit fondamental à l’autodéter-
mination au domaine du jus cogens.
   322. Trigesimus septimus : le « consentement » de chaque Etat ne sau-
rait priver le jus cogens de tous ses eﬀets juridiques, pas plus que des
conséquences juridiques de sa violation. Trigesimus octavus : ce principe
s’applique à diverses situations, notamment au droit des peuples à dispo-
ser d’eux-mêmes. Trigesimus nonus : la conscience, la conscience juridique
universelle, prime la « volonté ». Quadragesimus : de toute évidence, le
jus cogens (et ses obligations erga omnes correspondantes) s’oppose en
tout point à la conception positiviste volontariste du droit international.
   323. Quadragesimus primus : le processus historique actuel d’humanisa-
tion du droit international (inspiré par l’héritage des « pères fondateurs »
du droit des gens) constitue une réaction à l’injustice commise contre tous
ceux qui sont vulnérables ou opprimés. Quadragesimus secundus : l’huma-
nisme postule que tous les êtres humains ont une conscience innée de la
dignité. Quadragesimus tertius : le nouveau jus gentium contemporain tend
à l’universalité, honore la justice objective et s’appuie sur les principes
généraux du droit.
   324. Quadragesimus quartus : quand elle est amenée à se prononcer sur
une question traitant des droits des peuples, comme c’est le cas ici, la Cour
ne peut se contenter de l’examiner dans une perspective strictement inter-
étatique, sinon, justice ne peut être rendue. Quadragesimus quintus : la

                                                                           164

          séparation des chagos (op. ind. cançado trindade)               256

Cour doit adopter un raisonnement adapté à la nature des questions qui
lui sont posées. Quadragesimus sextus : des siècles durant, les êtres
humains se sont traités de façon cruelle (comme dans le cas des souf-
frances inﬂigées par le colonialisme), mais la conscience humaine s’est
éveillée à la nécessité de rendre justice aux victimes.
   325. Quadragesimus septimus : le principe fondamental d’égalité et de
non-discrimination appartient au domaine du jus cogens. Quadragesimus
octavus : dans le jus gentium contemporain, les conditions de vie de la
population sont devenues un sujet de préoccupation légitime pour la com-
munauté internationale tout entière. Quadragesimus nonus : au cours de la
procédure qui nous occupe, plusieurs délégations participantes ont
reconnu l’opinio juris communis aﬃrmée sans ambiguïté dans plusieurs
résolutions de l’Assemblée générale des Nations Unies relativement à
l’obligation universelle de respecter le droit fondamental des peuples à
disposer d’eux-mêmes.
   326. Quinquagesimus : les délégations participantes ont également indi-
qué que, selon elles, il existait une obligation non moins importante de
prévoir des réparations pour les peuples en cas de violation de leur droit
fondamental à l’autodétermination. Quinquagesimus primus : elles ont
soutenu que les peuples qui ont subi un préjudice ont droit à une répara-
tion juste et équitable. Quinquagesimus secundus : les violations de ce
droit, dûment identiﬁées par le présent avis consultatif, imposent un
devoir inéluctable de réparation, sous toutes leurs formes.
   327. Quinquagesimus tertius : la violation d’un droit entraîne infaillible-
ment une obligation de réparation rapide, qui ne peut être ignorée. Quin-
quagesimus quartus : la nécessité d’accorder des réparations aux victimes
est à l’évidence nécessaire et inéluctable ici. Quinquagesimus quintus : rien
ne justiﬁe que la CIJ, dans le présent avis consultatif, ait omis d’examiner
leurs droits à des réparations, sous toutes leurs formes.
   328. Quinquagesimus sextus : cet aspect nous amène à nous intéresser à
la mission des tribunaux internationaux contemporains concernant les
droits des peuples, comme l’ont également souligné certaines des déléga-
tions participantes. Quinquagesimus septimus : plusieurs décisions en la
matière, qui ﬁgurent dans la jurisprudence des diverses cours des droits de
l’homme (africaine, interaméricaine ou européenne) viennent soutenir la
défense des droits des peuples et prévoient des réparations (sous toutes
leurs formes) en cas de déplacement forcé.
   329. Quinquagesimus octavus : les principes généraux du droit, qui
accordent une place de choix aux considérations élémentaires d’humanité,
ont toujours joué un rôle prépondérant dans la quête de justice. Quin-
quagesimus nonus : le positivisme juridique a, de son côté, toujours cher-
ché, en vain, à minimiser le rôle des principes généraux du droit même si,
sans ces principes, qui en sont les fondations, aucun système juridique
n’est envisageable.
   330. Sexagesimus : ce sont les principes généraux du droit (prima prin-
cipia) qui confèrent à l’ordre juridique sa nécessaire dimension axiolo-
gique. Sexagesimus primus : ces principes donnent corps à l’idée de justice

                                                                          165

          séparation des chagos (op. ind. cançado trindade)               257

objective, qui permet d’envisager l’application d’un droit universel, nou-
veau jus gentium de notre temps. Sexagesimus secundus : un tribunal inter-
national se doit d’être principiste et de refuser toute concession inopportune
au volontarisme d’Etat.
   331. Sexagesimus tertius : les principes généraux du droit peuvent aisé-
ment se passer de la qualiﬁcation déplacée que leur ajoute l’alinéa c) du
paragraphe 1 de l’article 38 du Statut de la CPJI/CIJ. Il est, d’ailleurs,
impossible de déterminer quelles sont les « nations civilisées ». Nous ne
pouvons qu’identiﬁer les pays qui se conduisent de façon « civilisée » dans
une situation donnée et à cette occasion uniquement. Sexagesimus quar-
tus : dans le présent avis consultatif, la CIJ a tenu compte du « consente-
ment » des Etats, alors qu’il ne s’agit pas d’un « principe ».
   332. Sexagesimus quintus : les principes généraux du droit et les valeurs
cardinales éclipsent largement le consentement des Etats. Sexagesi-
mus sextus : lorsque l’on s’intéresse au droit des peuples à disposer
d’eux-mêmes, qui relève du jus cogens, il n’est pas possible, comme le fait
le présent avis consultatif, de faire abstraction de l’opinio juris communis
et du devoir de réparation. Sexagesimus septimus : en traitant d’une ques-
tion de cette importance, on ne peut s’en tenir au niveau strictement
interétatique : elle concerne l’Organisation des Nations Unies dans son
ensemble ; or sa Charte est particulièrement attentive aux droits des
peuples.
   333. Sexagesimus octavus : quoi qu’il en soit, la CIJ a constaté à juste
titre, dans le présent avis consultatif, la survenance d’un « fait illicite »
continu qui engageait la responsabilité internationale de l’Etat concerné.
Sexagesimus nonus : la Cour a également conclu que la « réinstallation
dans l’archipel des Chagos des nationaux mauriciens, y compris ceux
d’origine chagossienne », était « une question relative à la protection des
droits humains … qui devrait être examinée par l’Assemblée générale lors
du parachèvement de la décolonisation de Maurice ».
   334. Septuagesimus : malgré ses insuﬃsances, le présent avis consultatif
de la CIJ, et notamment les conclusions de son dispositif, peut permettre
à l’Assemblée générale des Nations Unies de rendre justice à toutes les
personnes qui ont subi un préjudice dans l’archipel des Chagos, confor-
mément à la Charte des Nations Unies et aux principes généraux du droit
international. Septuagesimus primus : les principes fondamentaux consti-
tuent, en eﬀet, la base même de la réalisation de la justice : ils donnent
corps à l’idée d’une justice objective pour l’application du droit internatio-
nal universel, nouveau jus gentium humanisé de notre temps.

                        (Signé) Antônio Augusto Cançado Trindade.




                                                                          166

